 



Exhibit 10.16
OFFICE LEASE AGREEMENT
     THIS OFFICE LEASE AGREEMENT (this “Lease”) is dated as of the 15th day of
December, 2006, by and between WASHINGTON TELEVISION CENTER LLC, a District of
Columbia limited liability company (“Landlord”), and BLACKBOARD INC., a Delaware
corporation (“Tenant”).
ARTICLE I
DEFINITIONS
     1.1 Building: The building located at 650 Massachusetts Avenue, NW,
Washington, D.C. 20001 containing approximately Two Hundred Ninety-One Thousand
Sixty-Three (291,063) square feet of rentable area.
     1.2 Leased Premises: One Hundred Eleven Thousand Eight Hundred Ninety-Five
(111,895) square feet of rentable area consisting of approximately Thirty-Five
Thousand Four Hundred Thirty-Two (35,432) rentable square feet on the entire
eighth (8th) floor of the Building, approximately Thirty-Five Thousand Four
Hundred Thirty-Two (35,432) rentable square feet on the entire seventh (7th)
floor of the Building, approximately Thirty-Five Thousand Four Hundred
Thirty-Two (35,432) rentable square feet on the sixth (6th) floor of the
Building, and approximately Five Thousand Five Hundred Ninety-Nine (5,599)
rentable square feet on the first (1st) floor of the Building (the “First Floor
Space”), all as more particularly designated on Exhibit A (collectively, the
“Premises”).
     1.3 Lease Term: Ten (10) years from the Lease Commencement Date unless such
term shall be terminated earlier or extended in accordance with the provisions
of this Lease.
     1.4 Anticipated Delivery Date: March 8, 2007.
     1.5 Base Rent:
     (a) Premises Base Rent: An amount during each Lease Year equal to the
product of (x) the Premises Base Rent Per Square Foot (as shown in the chart
below) in effect during the applicable Lease Year, and (y) the number of square
feet of rentable area in the Premises. If the number of rentable square feet of
rentable area in the Premises is 111,895, the Premises Base Rent is as follows:

                  Premises Base Rent         Lease Year   Per Square Foot  
Annual Base Rent   Monthly Base Rent
 
           
1
  $45.75   $5,119,196.25   $426,599.69
2
  $46.67   $5,222,139.65   $435,178.30
3
  $47.60   $5,326,202.00   $443,850.17
4
  $48.55   $5,432,502.25   $452,708.52
5
  $49.52   $5,541,040.40   $461,753.37
6
  $51.02   $5,708,882.90   $475,740.24
7
  $52.04   $5,823,015.80   $485,251.32
8
  $53.08   $5,939,386.60   $494,948.88
9
  $54.14   $6,057,995.30   $504,832.94
10
  $55.23   $6,179,960.85   $514,996.74

If the number of rentable square feet in the Premises changes in accordance with
the terms of this Lease, e.g., pursuant to Article XXVIII, then the foregoing
Premises Base Rent chart shall be updated by amendment to this Lease showing the
revised number of rentable square feet in the

1



--------------------------------------------------------------------------------



 



Premises and the revised Annual Base Rent (and revised Monthly Base Rent).
Notwithstanding any update to the foregoing chart, the Premises Base Rent Per
Square Foot will not change.
          (b) Storage Space Base Rent: An amount during each Lease Year equal to
the product of (x) the Storage Space Base Rent Per Square Foot (as shown on the
chart below) in effect during the applicable Lease Year, and (y) the number of
square feet of rentable area in the Storage Space (hereinafter defined). If the
number of rentable square feet of rentable area in the Storage Space is 1,000,
the Storage Space Rent is as follows:

                  Storage Space Base             Rent Per Rentable   Annual
Storage   Monthly Storage Lease Year   Square Foot   Space Rent   Space Rent
 
           
1
  $18.00   $18,000.00   $1,500.00
2
  $18.36   $18,360.00   $1,530.00
3
  $18.72   $18,720.00   $1,560.00
4
  $19.09   $19,090.00   $1,590.83
5
  $19.47   $19,470.00   $1,622.50
6
  $19.86   $19,860.00   $1,655.00
7
  $20.26   $20,260.00   $1,688.33
8
  $20.66   $20,660.00   $1,721.67
9
  $21.07   $21,070.00   $1,755.83
10
  $21.49   $21,490.00   $1,790.83

     1.6 Renewal Rights: Tenant shall have the option to renew the Term of the
Lease for two (2) additional five (5) year periods pursuant to the terms of
Article XXVII of the Lease.
     1.7 Expansion Option: Tenant shall have the option to expand the Premises
in accordance with the provisions of Article XXVIII of this Lease.
     1.8 Security Deposit: Tenant shall deliver to Landlord a security deposit
pursuant to the terms of Article VI of this Lease as follows: (i) one-half of
such security deposit within the later of (a) five (5) business days after the
execution of this Lease, and (b) five (5) business days after the lender’s
execution and delivery of the SNDA (hereinafter defined), and (ii) the remaining
one-half within five (5) business days after Landlord delivers any portion of
the Premises to Tenant, and as a condition to Landlord’s obligation to pay
amounts to Tenant in accordance with Exhibit B attached hereto.
     1.9 Brokers: Transwestern Commercial Services (“Landlord’s Broker”) and
Studley, Inc. (“Tenant’s Broker”).
     1.10 Tenant Notice Address: Blackboard Inc., 1899 L Street, NW, 5th Floor,
Washington D.C., 20036, Attention: General Counsel, until Tenant has commenced
beneficial use of the Premises, and the Premises, after Tenant has commenced
beneficial use of the Premises, Attention: General Counsel, with a copy to
Venable LLP, 575 7th Street, NW, Washington, D.C. 20004; Attention: Philip M.
Horowitz, Esq. In addition to the foregoing notice parties, copies of notices
will also be delivered to Blackboard Inc., 1899 L Street, NW, 5th Floor,
Washington D.C., 20036, Attention: (i) Deputy General Counsel, and (ii) Chief
Financial Officer, until Tenant has commenced beneficial use of the Premises,
and the Premises, after Tenant has commenced beneficial use of the Premises,
Attention: (i) Deputy General Counsel, (ii) Chief Financial Officer; provided,
however, that the notice parties pursuant to this sentence are courtesy copies
and will not be required in order to constitute “notice” under the terms of this
Lease.

2



--------------------------------------------------------------------------------



 



     1.11 Landlord Notice Address: USP Management LLC, 7777 Leesburg Pike,
Suite 401N, Falls Church, Virginia 22043, Attention: Bruce Mahen, Vice President
Asset Management, with copies to: USP Development LLC, 7777 Leesburg Pike,
Suite 402N, Falls Church, Virginia 22043, Attention: Richard Wojcik, President,
and Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, NW, Washington, D.C.
20037, Attention: John Engel, Esq.
     1.12 Building Hours: 8:00 a.m. to 7:00 p.m. on Monday through Friday and
9:00 a.m. to 3:00 p.m. on Saturday, but specifically excluding (i) the dates on
which the federal government observes New Year’s Day, Martin Luther King Day,
Washington’s Birthday (President’s Day), Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day, and (ii) such other legal holidays
observed by Landlord provided that any such legal holidays recognized by
Landlord shall be a Federal holiday recognized by a majority of other landlords
of first class office buildings in Washington D.C. Notwithstanding the terms of
subpart (ii) of the preceding sentence, Columbus Day and Veteran’s Day will not
be excluded from Building Hours.
     1.13 Guarantor(s): N/A.
     1.14 Parking Permits: Not more than ninety (90) unreserved Parking Permits
(based on a ratio of one (1) permit per one thousand two hundred fifty (1,250)
rentable square feet in the Premises) to be leased by Tenant, at Tenant’s option
and at Tenant’s cost, pursuant to the provisions of Article XXIV below. In the
event Tenant leases additional space in the Building, Tenant’s allotment of
Parking Permits shall be increased based upon one (1) additional permit for each
additional one thousand two hundred fifty (1,250) square feet of rentable area
leased by Tenant, and in the event Landlord recaptures any portion of the
Premises pursuant to Section 8.4 below, Tenant’s allotment of Parking Permits
shall decrease proportionately.
     1.15 Landlord Payment Account: Washington Television Center LLC; wiring
instructions as follows: ABA number 054001220, Account number 2000013850122,
Wachovia Bank, Washington, D.C.
ARTICLE II
PREMISES
     2.1 Tenant hereby leases from Landlord, and Landlord hereby leases to
Tenant, the Premises for the Lease Term and upon the conditions and covenants
set forth in this Lease. Tenant will have the non-exclusive right to use, at no
additional charge to Tenant except as set forth in Article V of the Lease, the
common and public areas of the Building for ingress and egress to the Premises
and to use the roof terrace, which if constructed by Tenant at Tenant’s sole
cost and expense pursuant the requirements set forth in Article IX hereof and in
Exhibit B attached hereto, shall be made available to Tenant for its exclusive
use after the Lease Commencement Date (as hereinafter defined), subject to
Landlord’s access to such roof terrace at all times for inspection, maintenance,
repair and the like, provided further that such exclusive use will be to the
exclusion of other tenants in the Building (and Landlord except as otherwise
provided herein) so long as Tenant or a Permitted Transferee (and expressly
excluding all subtenants or assignees) is leasing at least seventy thousand
(70,000) rentable square feet in the Building. With respect to Landlord’s entry
on the roof terrace, except in the event of an emergency, Landlord shall
endeavor to give Tenant advance notice of any such entry and use commercially
reasonable efforts to minimize disruption to Tenant’s use of such roof terrace
during such entry. Landlord shall maintain the roof terrace, and Tenant shall
reimburse Landlord for the entire cost of such maintenance from time to time
(and in no event later than thirty (30) days after written invoice) as
additional rent hereunder; provided, however, if such use of the roof terrace by
Tenant becomes non-exclusive due to Tenant’s failure to meet the foregoing
square footage requirement, then the cost of such maintenance by Landlord will
be an Operating Expense (hereinafter defined) and shall be subject to the terms
of Article V of this Lease. In addition, the use of the roof terrace (if
constructed in accordance with the terms of this Lease) will be subject to
reasonable written rules and regulations promulgated by Landlord and delivered
to Tenant from time to time, so long as such rules and regulations do not
materially adversely affect Tenant’s right to use such roof terrace. If the roof
terrace is constructed by Tenant in accordance with the terms of this Lease and
such roof terrace is in substantially in the eastern portion of the
Massachusetts Ave. wing of the Building, then from and after such construction
by Tenant and thereafter so long as Tenant or a Permitted Transferee (and
expressly excluding all subtenants or assignees) is leasing at least seventy
thousand

3



--------------------------------------------------------------------------------



 



(70,000) rentable square feet in the Building, Landlord shall use reasonable
efforts to locate any additional signs or equipment on the roof in a manner that
minimizes interference with the use of such roof terrace, provided that it in no
event will Landlord be obligated to (i) expend any material additional amounts
in connection with such efforts or (ii) relocate any signs or equipment on the
roof of the Building as of the date Tenant commences construction of the rooftop
terrace in accordance with the terms of this Lease. Except as may otherwise be
expressly provided in this Lease, the lease of the Premises does not include the
right to use the roof (except as otherwise expressly provided in this
Section 2.1 and Article XXVI of this Lease), mechanical rooms, electrical
closets, janitorial closets, telephone rooms, or other non-common or non-public
areas of the Building which are not included within the Premises. Tenant accepts
the Premises “as is”, except for any improvements to be performed by Landlord
pursuant to the Work Agreement, attached as Exhibit B. Tenant acknowledges that
neither Landlord nor Landlord’s agent(s) have made any representations,
expressed or implied, about the suitability of the Premises for Tenant’s
intended use, except for general office use. It shall be Tenant’s sole
responsibility, at Tenant’s sole time and expense, to obtain the necessary
business licenses and occupancy permit for its Premises. Landlord and Tenant
agree that as of the date of this Lease, the number of rentable square feet
(i) in the Premises are the amounts set forth in Section 1.2 above, and (ii) in
the Storage Space is 1,000, and such amounts are not subject to remeasurement
absent a change in the configuration of space in the Building impacting the
Premises or Storage Space.
     2.2 Unless otherwise allowed for and addressed in this Lease, Tenant may
not enter or occupy the Premises until the Premises are tendered by Landlord.
Because Tenant is performing the tenant improvement work (including the
demolition work), Landlord shall use commercially reasonable efforts to deliver
the Premises, on a floor-by-floor basis as soon as reasonably possible after a
floor (or part of floor to the extent that less than an entire floor is part of
the Premises) is vacated by an existing tenant. Any entry upon the Premises by
Tenant before the Premises are tendered by Landlord shall only be with
Landlord’s written consent and/or when accompanied by a representative of
Landlord or Landlord’s representative (unless otherwise allowed for and
addressed in this Lease). Said entry shall be subject to all of the terms of
this Lease, but no such permitted entry shall change the Lease Commencement Date
or the expiration date of the Lease Term.
ARTICLE III
TERM
     3.1 All of the provisions of this Lease shall be in full force and effect
from and after the date first above written. The Lease Term shall commence on
the Lease Commencement Date specified in Section 3.2. If the Lease Commencement
Date is not the first day of a month, then the Lease Term shall be the period
set forth in Section 1.3 plus the partial month in which the Lease Commencement
Date occurs. The Lease Term shall also include any properly exercised renewal or
extension of the term of this Lease. In addition, the initial Lease Term may
automatically be extended in accordance with the terms of Section 3.2(h) below.
     3.2 (a) The “Lease Commencement Date” shall be the earlier to occur of:
(a) the date Tenant commences beneficial occupancy of a material portion of the
Premises; and (b) November 8, 2007, provided, however, if Landlord does not
deliver substantially all of the Premises to Tenant in the condition required by
the terms of this Lease on or before the Anticipated Delivery Date, then the
foregoing date of November 8, 2007 will be extended on a day-for-day basis for
each day after the Anticipated Delivery Date until Landlord delivers
substantially all of the Premises to Tenant in the condition required by the
terms of this Lease. As used herein, Landlord’s delivery of “substantially all
of the Premises” shall mean that Landlord has delivered substantially all of the
square footage of the Premises (other than de minimus portions of the Premises,
the failure to deliver which does not interfere with Tenant’s access to or
beneficial occupancy of the Premises, Tenant’s construction schedule, Tenant’s
cost to initially fit-out the Premises or commencement of Tenant’s Work). It is
presently anticipated that the Premises will be delivered to Tenant on or about
the Anticipated Delivery Date; provided, however, that if Landlord does not
deliver possession of the Premises or any portion thereof by such date, Landlord
shall not, except as expressly set forth to the contrary in this Section 3.2
below, have any liability whatsoever and this Lease shall not be rendered void
or voidable, as a result thereof. Tenant will be deemed to have commenced
beneficial occupancy of

4



--------------------------------------------------------------------------------



 



the Premises when Tenant conducts business in or occupies twenty-five percent
(25%) or more the Premises. Promptly after the Lease Commencement Date is
ascertained, Landlord and Tenant shall execute the certificate confirming the
Lease Commencement Date attached to this Lease as Exhibit D.
          (b) If Landlord has not delivered the portion of the Premises
consisting of floors 6, 7 & 8 (each a “Floor” and collectively, the “Floors”) to
Tenant on or before May 1, 2007, vacant from any other tenancy and with all
personal property removed on such date (the “Ready Condition”), Tenant shall
become entitled to a monthly (based on calendar months) rent abatement equal to
One Hundred Thousand Dollars ($100,000) for the calendar month of May 2007 (the
“Upper Floors Abatement Credit”). If the Floors are not delivered to Tenant in
the Ready Condition on or before June 1, 2007, then the Upper Floors Abatement
Credit will be increased by the sum of One Hundred Fifty Thousand Dollars
($150,000) for the calendar month of June 2007 to an aggregate amount of Two
Hundred Fifty Thousand Dollars ($250,000). If the Floors are not delivered to
Tenant in the Ready Condition on or before the first calendar day of July 2007
or on or before the first day of any subsequent calendar month thereafter, the
Upper Floors Abatement Credit will be increased by the sum of Two Hundred
Thousand Dollars ($200,000) per calendar month for the calendar month of July
and each subsequent calendar month thereafter.
               (1) By way of example only of the foregoing terms of Subsection
(b) above, if Landlord delivers the Floors to Tenant in the Ready Condition on
August 1, 2007, the Upper Floors Abatement Credit will be the sum of Four
Hundred Fifty Thousand Dollars ($450,000).
               (2) Notwithstanding the foregoing terms of this Section 3.2,
(i) if Landlord delivers any Floor to Tenant (but less than all of the Floors)
and if, and only if, all of the Floors are delivered within three (3) weeks of
the first delivery of a Floor to Tenant, the Upper Floors Abatement Credit will
be reduced on a pro rata basis (based on the rentable square footage of the
Floors) for the applicable Floor(s) delivered from the date of delivery, and
(ii) upon delivery of the Floors (or the last Floor, in the event delivery of
the Floors is staggered on a floor by floor basis), the Upper Floors Abatement
Credit will be prorated based on the number of days in the applicable calendar
month of delivery. By way of example only of the foregoing terms of Subsection
(b), if Landlord delivers the Floors to Tenant in the Ready Condition on
June 10, 2007, the Upper Floors Abatement Credit will equal the sum of One
Hundred Fifty Thousand Dollars ($150,000) (which sum is made up of $100,000 for
the calendar month of May and $5,000 per day in the ten (10) days in the
calendar month of June (i.e., for the calendar month of June the total scheduled
abatement of $150,000 divided by 30 days is $5,000 per day).
               (3) Any such phased delivery of a Floor and resultant pro rata
abatement reduction shall not modify the Lease Commencement Date. Landlord shall
not deliver, and Tenant shall not be obligated to accept, any partial floors
that comprise the Floors. Tenant shall, however, accept an entire floor so long
as such floor is delivered in Ready Condition.
               (4) Within five (5) business days after the end of each calendar
month in which a portion of the Upper Floors Abatement Credit may accrue,
Landlord shall pay such accrued amount into escrow in accordance with the terms
hereof. If Tenant properly and timely terminates this Lease in accordance with
the terms of Subsection 3.2(i) below, then upon the effectiveness of Tenant’s
termination, the Upper Floors Abatement Credit through the date of termination
will be released from escrow and delivered to Tenant, and Landlord shall pay
Tenant the portion of the balance of Upper Floors Abatement Credit which has
accrued for the final (partial) month but which was not placed in escrow.
However, if at any time Landlord delivers all Floors to Tenant, the Upper Floors
Abatement Credit will be released from escrow and delivered to Landlord. All
interest earned on the escrowed amounts will follow such amounts and be
delivered to the applicable party. The Upper Floors Abatement Credit will be
held by an escrow agent designated by Tenant and reasonably acceptable to
Landlord; Landlord hereby approving Commonwealth Land Title Insurance Company
(c/o LandAmerica Commercial Services) as the escrow agent. Any fees charged by
the escrow agent will be paid by Landlord. All sums held in escrow pursuant to
the terms hereof will be governed by the terms of the escrow agreement attached
hereto as Exhibit M, which escrow agreement will be executed and delivered by
Landlord, Tenant and the escrow agent concurrently with the execution and
delivery of this Lease. Landlord’s lender may be an intended third party
beneficiary of the escrow agreement

5



--------------------------------------------------------------------------------



 



and have a security interest in the escrow, provided that, Landlord’s lender
agrees to be bound by the obligations of Landlord pursuant to the terms of this
Subsection if Landlord’s lender succeeds to Landlord’s interest in the Building.
Tenant shall not grant a security interest in the escrow, and Tenant shall not
assign or otherwise transfer any interest in the escrow (except to a Permitted
Transferee that assumes all of Tenant’s obligations under this Lease in
accordance with the terms of this Lease).
               (5) If Tenant properly and timely exercises its right of
termination in accordance with the terms of Subsection 3.2(i) below, then
(a) within thirty (30) days after receipt of reasonably detailed invoices,
Landlord shall reimburse Tenant for Tenant’s out-of-pocket hard cost expenses
(if any) incurred in the performance of any demolition work through the date of
termination, and (b) within thirty (30) days after receipt of reasonably
detailed invoices, Landlord shall reimburse Tenant for fifty percent (50% ) of
Tenant’s third party out-of-pocket expenses (e.g., architectural and legal
costs) incurred in preparing to occupy the Premises and negotiate the Lease;
provided, however, that Landlord’s obligation to reimburse Tenant for such third
party expenses pursuant to subpart (b) above shall not exceed $200,000 (i.e.,
for $400,000.00 or more of such expenses).
               (6) If Tenant properly and timely terminates this Lease in
accordance with the terms of this Section 3.2(i) below, then other than
(i) Landlord’s payment of the Upper Floors Abatement Credit to Tenant in
accordance with the terms of Subsection (4) above, (ii) Landlord’s payment (or
reimbursement, as applicable) of the amounts expressly set forth in Subsection
(5) immediately above, and (iii) Landlord’s return of the Security Deposit to
Tenant, Landlord shall not pay or be obligated to pay any additional amounts to
Tenant.
          (c) If Landlord has not delivered the First Floor Space in Ready
Condition by June 1, 2007, Tenant shall become entitled to a rent abatement (the
“First Floor Abatement”) (in addition to any other rent abatements set forth in
this Section 3.2) until the First Floor Space is delivered to Tenant in the
Ready Condition. The First Floor Abatement is equal to the per day amount of
Premises Base Rent applicable to the First Floor Premises during the first Lease
Year ($701.79) for every two days after June 1, 2007, that Landlord delivers the
First Floor Space in the Ready Condition.
               (1) By way of example only of the foregoing terms of Subparagraph
(c), if Landlord delivers the First Floor Space in the Ready Condition on
June 20, 2007, the First Floor Abatement will be $7,017.90, which is the product
of $701.79 multiplied by 10 days (i.e., the period of June 1 to June 20 based on
the one-for-two applicability).
          (d) Tenant represents and warrants that (i) the term of its lease for
space at 1899 L Street (“Tenant’s Existing Lease”) will end on January 31, 2008
(subject to a right to extend the term thereof for up to an additional eleven
(11) months, and that Tenant leases approximately 72,727 rentable square feet
under Tenant’s Existing Lease and (ii) Tenant has not entered into any lease of
space in the Washington, D.C. metropolitan area other than Tenant’s Existing
Lease. If Tenant at any time prior to delivery of the Floors to Tenant in the
Ready Condition either (x) exercises its right to extend the term of Tenant’s
Existing Lease, or (y) enters into one (1) or more swing-space leases of space
in the metropolitan area of Washington, D.C. (either (x) or (y), a
“Swing/Extension Lease”), Tenant shall deliver written a notice to Landlord
within five (5) business days of entering into such agreement or exercise of
such right certifying that it has entered into a Swing/Extension Lease, along
with a reasonable summary of the terms of the Swing/Extension. If Tenant timely
enters into a Swing/Extension Lease in accordance with the foregoing terms of
this Subsection (d) and sends such certification to Landlord as provided above,
Tenant shall become entitled to a rent abatement (the “Swing/Extension
Abatement”) (in addition to any other rent abatements set forth in this
Section 3.2). The Swing/Extension Abatement is equal to one day of Premises Base
Rent (expressly excluding Annual Storage Space Base Rent) during the first Lease
Year (i.e., $45.75 per rentable square foot) applicable to Premises on the date
of this Lease for every two (2) days that the Lease Commencement Date occurs
before the expiration of the Swing/Extension Lease; provided, however, the
Swing/Extension Abatement will not be applicable to more than eight (8) months
of extended term or swing space (i.e., four (4) months of abatement by virtue of
the one-for-two applicability of such abatement) regardless of the actual
expiration of the Swing/Extension Lease, as the case may be. Notwithstanding the
foregoing terms of this Subsection (d), to the extent that the rentable square
footage of the Swing/Extension Lease (the “Swing/Extension Square Footage”) is
for fewer rentable square feet than the rentable square

6



--------------------------------------------------------------------------------



 



footage under Tenant’s Existing Lease (the “Existing Square Footage”), then the
Swing/Extension Abatement shall be proportionately reduced based on the amount
by which the Swing/Extension Square Footage is less than the Existing Square
Footage (but in no event will the Swing/Extension Abatement be increased if the
Swing/Extension Square Footage is greater than the rentable square footage under
Tenant’s Existing Lease).
               (1) By way of example only of the foregoing terms of Subparagraph
(d), if Tenant enters into the Swing/Extension Lease and the Swing/Extension
Lease expires on February 28, 2008, the Lease Commencement Date occurs on
November 1, 2007, and the actual number of rentable square feet in the Premises
as of the date of the Lease is 93,300, then the Swing/Extension Abatement would
equal the sum of Seven Hundred One Thousand Six Hundred Sixty-Seven and 00/100
Dollars ($701,667.00), which amount is equal to the daily Premises Base Rent of
$11,694.45 multiplied by 60 days (which 60 days represents the one-for-two
applicability of the 120 days between (and including) November 1 and
February 28.
          (e) To the extent that Tenant becomes entitled under the terms of this
Lease to any of the Upper Floors Abatement Credit, the First Floor Abatement
and/or the Swing/Extension Abatement, then any such applicable abatements to
which Tenant is entitled are together the “Delay Abatement Credits”. If Tenant
is entitled to Delay Abatement Credits, then all such abatements will be applied
to the first rents due Landlord under the Lease.
          (f) Except for the amounts expressly set forth in Subsection
(d) immediately above, Landlord will have no responsibility whatsoever to share
or pay ongoing holdover and related costs incurred by Tenant.
          (g) At any time in this Section 3.2 that a rent abatement is
calculated based on one day for every two days, if (on a fractional basis) the
number of days resulting from such calculation is not a whole number, such
fraction of a number shall be rounded to the next lowest whole number. By way of
example, if a rent abatement is based on a two-for-one applicability and the
(aggregate) applicable number of days is sixty-one (61), then the rent abatement
will be based on thirty (30) days. If any rent abatement in this Section 3.2 is
based on base rent payable under the terms of this Lease, then unless expressly
set forth to the contrary, such base rent will only apply to the Premises Base
Rent (i.e., base rent payable for rentable square feet in the Premises) and
specifically excludes base rent payable for the Storage Space.
          (h) If Tenant becomes entitled to a Delay Abatement Credit, then the
initial term of the Lease will automatically be extended for a period of time
(the “Abatement Extension Period”). The Abatement Extension Period is equal to
the quotient (which quotient will be equal to a number of days) of (i) the Delay
Abatement Credits multiplied by two (2), divided by (ii) the daily Premises Base
Rent for the Premises during the tenth Lease Year. If such quotient is not a
whole number, then such number (i.e., the number of days) will be increased to
the next whole number. However, if Tenant timely and properly terminates this
Lease in accordance with the terms of Article XXX, then the Abatement Extension
Period will not be applicable, and instead, Tenant shall pay the Termination
Payment in accordance with the terms of Article XXX.
               (1) By way of example only of the foregoing terms of Subsection
(h) above, if the Delay Abatement Credits were $500,000 and the daily Premises
Base Rent for the Premises during the tenth Lease year is $14,117.70, then the
initial Lease Term will be extended by seventy-one (71) days, which is quotient
of $1,000,000 (i.e., the Delay Abatement Credits multiplied by two (2)), divided
by $14,117.70 (and rounded up to the next whole number).
               (2) If the initial Lease Term is extended in accordance with the
terms of Subsection (h), then (i) the Base Rent payable by Tenant during the
Abatement Extension Period will be the Base Rent payable in the tenth Lease
Year, and (ii) Tenant’s payment of Operating Expenses and Real Estate Taxes
(hereinafter defined) will be calculated as if the Abatement Extension Period
were in the eleventh Lease Year (and the Lease Term was extended into the
eleventh Lease Year).
          (i) If Landlord has not delivered the Floors in Ready Condition on or
before July 15, 2007 (the “Outside Delivery Date”), then Tenant will have a
one-time option, exercisable by delivery of written notice between the period of
July 15, 2007 until 5:00 p.m.

7



--------------------------------------------------------------------------------



 



(eastern time) on September 30, 2007, to terminate the Lease, provided that if
at any time Landlord delivers the Floors prior to Tenant properly exercising
such termination option or if at any time Tenant commences beneficial occupancy
of the Floors, such termination option will automatically lapse, terminate and
be of no further force and effect. Notwithstanding the foregoing termination
right set forth in this Subsection (i), if Landlord within thirty (30) days (the
“Cure Period”) of receipt of Tenant’s termination notice delivers the Floors in
Ready Condition, Tenant shall accept the Floors and its termination will not be
effective, provided that if at any time during the Cure Period Landlord delivers
notice to Tenant that it is unable to deliver the Floors, Tenant’s termination
will be effective as of the date of receipt of such notice from Landlord. If
Landlord does not deliver the Floors in Ready Condition during the Cure Period
and no such notice is delivered by Landlord during the Cure Period, such
termination will be effective as of the date of expiration of the Cure Period.
If Tenant fails to exercise its termination option on or before 5:00 (eastern
time) on September 30, 2007, Tenant’s termination option set forth in this
Subsection (i) will automatically lapse, terminate and be of no further force
and effect. Provided Landlord has not delivered written notice of termination in
accordance with the terms of this Subsection, at all times (including, but not
limited to, during the period following the expiration of any termination right
provided to Tenant pursuant to this proposal), Landlord shall use all
commercially reasonable efforts to deliver the Premises, provided that in no
event will Landlord be obligated to institute a suit or action to evict the
government agency currently occupying any Floor. “Lease Year” shall mean a
period of twelve (12) consecutive months commencing on the Lease Commencement
Date, and each successive twelve (12) month period thereafter; provided,
however, that if the Lease Commencement Date is not the first day of a month,
then the second Lease Year shall commence on the first day of the month after
the month in which the Lease Commencement Date occurs, and the Base Rent for any
partial additional month during the first Lease Year will be the Monthly Base
Rent for the first Lease Year prorated based on the actual number of days in
such month. Notwithstanding the provisions of Article XXX of this Lease to the
contrary, no termination fee shall be payable by Tenant in the event Tenant
terminates the Lease pursuant to the provisions of this Section 3.3.
ARTICLE IV
BASE RENT
     4.1 (a) From and after the Lease Commencement Date, Tenant shall pay the
Base Rent for the entire Premises in equal monthly installments in advance on
the first day of each month during a Lease Year. For the purpose of this Lease,
the term “Base Rent” means the Premises Base Rent, which includes the Annual
Base Rent specified in Article I and the Storage Space Base Rent specified in
Article I, which includes the Annual Storage Space Base Rent, plus any
additional amounts of annual base rent for which Tenant is obligated to pay
under the terms of this Lease. For the purpose of this Lease, the term “Monthly
Base Rent”, or “monthly Base Rent” or “monthly installment of Base Rent” means
the amounts specified in Article I of this Lease, or one-twelfth (1/12) of the
applicable Base Rent during the applicable Lease Year.
          (b) Notwithstanding anything to the contrary contained in this
Article IV and provided no Event of Default (hereinafter defined) is continuing
under this Lease, Landlord hereby agrees to grant Tenant an abatement of one
hundred percent (100%) of the Monthly Base Rent payable under this Lease for
(a) the first four (4) full calendar months of the first Lease Year, and (b) the
first two (2) full calendar months of the second Lease Year. Other than as set
forth in the preceding sentence and in Section 3.2 of this Lease, Tenant shall
pay the full amount of Base Rent due in accordance with the provisions of this
Article IV.
     4.2 If the Lease Commencement Date is not the first day of a month, then
the Base Rent from the Lease Commencement Date until the first day of the
following month shall be prorated on a per diem basis based on the actual number
of days in such month, and Tenant shall pay such prorated installment of the
Base Rent on the Lease Commencement Date.
     4.3 Tenant shall pay to Landlord, at the same time as each monthly
installment of Base Rent, an amount equal to the monthly installment of Storage
Space Rent as defined in Section 1.5(b). For the purpose of confirming
Landlord’s rights and remedies under the terms of this Lease and Tenant’s
obligation to pay such amount, each monthly installment of Storage Space Rent
will be deemed to be “Base Rent” (even though the Storage Space Rent will be in
addition to Base Rent).

8



--------------------------------------------------------------------------------



 



     4.4 All sums payable by Tenant under this Lease, whether or not stated to
be Base Rent, additional rent or otherwise, shall be paid to Landlord by wire
transfer, without setoff, deduction or demand, to the Landlord Payment Account,
or to such other party, by check or such other account as Landlord may designate
in writing. Landlord’s acceptance of rent after it shall have become due and
payable shall not excuse a delay upon any subsequent occasion or constitute a
waiver of any of Landlord’s rights under this Lease.
ARTICLE V
OPERATING EXPENSES AND REAL ESTATE TAXES
     5.1 (a) During the Lease Term, Tenant shall pay Landlord, as additional
rent for the Premises, (i) Tenant’s proportionate share (which, as of the date
of this Lease, is 38.44% based on Tenant’s lease of One Hundred Eleven Thousand
Eight Hundred Ninety-Five (111,895) square feet of rentable area) of the amount
by which Operating Expenses incurred by Landlord for each calendar year falling
entirely or partly within the Lease Term exceed a base amount (the “Base Year
Operating Expenses”) equal to the Operating Expenses incurred by Landlord during
the twelve month period (the “Base Year”) commencing January 1, 2008, and ending
December 31, 2008, and (ii) Tenant’s proportionate share (which, as of the date
of this Lease, is 38.44% based on Tenant’s lease of One Hundred Eleven Thousand
Eight Hundred Ninety-Five (111,895)) of the amount by which Real Estate Taxes
(as defined in Section 5.1(c)) for each calendar year falling entirely or partly
within the Lease Term exceed a base amount (the “Base Year Real Estate Taxes”)
equal to the Real Estate Taxes incurred by Landlord during the Base Year. To the
extent that the aggregate of the Operating Expenses and Real Estate Taxes for
any calendar year are less than the aggregate of the Base Year Operating
Expenses and Base Year Real Estate Taxes, then Tenant shall only be responsible
for the net increase over the aggregate of the Base Year Operating Expenses and
the Base Year Real Estate Taxes after deducting the amount of such reduction
from the Base Year Operating Expenses and/or Base Year Real Estate Taxes (as
applicable); provided, however, in no event will the netting-out of increase in
taxes and expenses pursuant to this sentence result in a credit or reimbursement
to Tenant. By way of hypothetical example of the foregoing sentence only, if the
Base Year Operating Expenses were $100 and the Base Year Real Estate Taxes were
$100 and thereafter in a calendar year in which Real Estate Taxes are $110 and
Operating Expenses are $90, Tenant’s responsibility for (its proportionate
share) of such costs would be $0. For purposes of this Article V, Tenant’s
proportionate share of such increases in Operating Expenses shall be that
percentage which is equal to a fraction, the numerator of which is the number of
square feet of rentable area in the Premises from time to time and the
denominator of which is the total number of square feet of rentable area in the
Building from time to time, excluding the number of square feet devoted to
storage space located in the Building, the Storage Space and the Building’s
parking garage (the “Garage”), and Tenant’s proportionate share of such
increases in Real Estate Taxes shall be that percentage which is equal to a
fraction, the numerator of which is the number of square feet of rentable area
in the Premises from time to time and the denominator of which is the total
number of square feet of rentable area in the Building from time to time,
excluding the number of square feet devoted to storage space located in the
Building, the Storage Space and the Garage. It is understood that (x) the number
comprising such numerator is subject to change in the event Tenant exercises its
right to expand the Premises under Article XXVIII hereof, or if Landlord
exercises its right to recapture a portion of the Premises pursuant to
Section 8.4 hereof, so that Tenant actually pays its fair share of Operating
Expenses and Real Estate Taxes, and (y) the number comprising such denominator
is subject to change because of changes in the use or configuration of space in
the Building or the addition of space to the Building or the deletion of space
from the Building or in the amount of space leased by tenants who pay by
separate meter for their electrical and/or janitorial, cleaning, or other
utilities or services so that Tenant actually pays its fair share of Operating
Expenses and Real Estate Taxes; provided, however, that any such change in
rentable area shall be determined in accordance with the standard set forth in
Section 25.17 of this Lease, and, in any event, that the denominator with
respect to Real Estate Taxes shall be calculated based on the total number of
square feet of rentable area in the Building, exclusive of the Garage, any
storage areas located in the Building and any Storage Space leased by Tenant.
Notwithstanding the foregoing, in no event shall the aforementioned denominator
be decreased by more than five thousand (5,000) square feet of rentable area in
the aggregate during the Lease Term (as the same may be extended pursuant to the
terms hereof). Tenant’s proportionate share shall be proportionately increased
in the event Tenant expands the Premises in accordance with the terms of this
Lease during the Lease Term (exclusive of any additional

9



--------------------------------------------------------------------------------



 



Storage Space leased by Tenant). Tenant’s proportionate share shall be
proportionately decreased in the event the size of the Premises is reduced in
accordance with the terms of this Lease during the Lease Term.
          (b) Operating Expenses shall be defined as the following costs and
expenses relating to the management and operation of the Building using
generally accepted accounting principles consistently applied: (1) electricity,
gas, water, HVAC (as defined below), sewer and other utility charges of every
type and nature; (2) premiums and other charges for insurance and deductibles
under such insurance policies; (3) personnel costs for employees of Landlord
engaged full time in the operation, management, maintenance and repair of the
Building and Landlord’s reasonable allocation of the wages, salary or other
compensation or benefits paid to the individual employees of Landlord and
Landlord’s Building manager, if offsite, who are assigned part-time to the
operation, management, maintenance and repair of the Building, and the cost of
Landlord’s property manager for the Building, provided that in no event shall
the management fee for Landlord’s property manager for the Building exceed three
percent (3%) per annum of the gross income of the Building (with Landlord hereby
confirming that the management fee for the Base Year shall be three percent (3%)
of the gross annual income of the Building for the Base Year (subject to the
provisions of Section 5.1(d) below); (4) costs of service and maintenance
contracts relating to the Building as a whole (excluding contracts for the
operation of the Garage); (5) maintenance, repair and supplies, and to the
extent permitted to be passed through as an Operating Expense hereunder,
replacement expenses, which are deducted by Landlord in computing its federal
income tax liability; (6) depreciation (on a straight-line basis) for capital
expenditures made by Landlord to reduce Operating Expenses (provided such annual
depreciation does not exceed the annual savings by Landlord) or to comply with
legal or insurance requirements applicable to the Building after the date
hereof, such capital costs to be amortized over Landlord’s reasonable estimated
useful life of the improvement, together with interest at the rate paid by
Landlord on any funds borrowed for such expenditures; (7) charges for the
following services: lobby attendant(s), if any, concierge, if any, at least one
(1) security guard on a 24-hour, seven-days-a-week basis and access control; and
other services or amenities provided to the Building provided, however, if a
service or amenity is not provided in the Base Year but is provided in a
subsequent Lease Year, Landlord shall pass through only the cost of such service
or amenity in excess of Landlord’s reasonable estimate of what the cost of such
service or amenity would have been in the Base Year if such service or amenity
had been provided in the Base Year; (8) charges for janitorial, trash removal
and cleaning services and supplies furnished to the Building; (9) costs of snow
removal; (10) costs associated with the operation, maintenance, equipping and
repair of the Building’s fitness center (the “Fitness Center”) (but specifically
excluding the costs of initially equipping of the Fitness Center in accordance
with the terms of this Lease, which initial equipping costs will not be an
Operating Expense); and (11) any other expense reasonably incurred by Landlord
in maintaining, repairing, operating or cleaning the Building. Operating
Expenses shall not include: (i) Real Estate Taxes; (ii) principal or interest
payments on any Mortgages (as defined in Section 21.1); (ii) costs which are
solely attributable to any retail portions of the Building; (iii) costs for
which Landlord is actually reimbursed by Tenant, by insurance proceeds or by
other tenants of the Building (other than such tenants’ regular contributions to
Operating Expenses); (iv) legal fees incurred for negotiating leases or
collecting rent; (v) costs directly and solely related to maintenance and
operation of the entity that constitutes Landlord, such as accounting fees
incurred solely for the purpose of reporting Landlord’s financial condition;
(vi) costs of repairs, replacements or other work occasioned by fire, windstorm
or other casualty, or the exercise by governmental authorities of the right of
eminent domain (except the deductible), whether such taking be total or partial,
to the extent of any condemnation awards received by Landlord; (vii) leasing
commissions, attorneys’ fees, marketing costs, disbursements and other expenses
incurred by Landlord or its agents in connection with negotiations for leases
with tenants, other occupants or prospective tenants or other occupants of the
Building; (viii) tenant allowances, tenant concessions and other costs and
expenses (including permit, license and inspection fees) incurred in connection
with completing, fixturing, furnishing, renovating or otherwise improving,
decorating or decorated leased premises for tenants or other occupants of the
Building, or vacant, leaseable space in the Building, including the cost of
space planning/interior architecture fees and/or engineering costs for the same;
(ix) fees, fines or penalties (including legal fees) incurred due to the
violation (as compared to compliance costs, which are included in Operating
Expenses as provided above) by Landlord, its agents, any tenant (other than
Tenant) or other occupant of the Building, and/or of any valid applicable Laws
that would not have been incurred but for such violation by Landlord, its agent,
tenant or other occupant, it being intended

10



--------------------------------------------------------------------------------



 



that each such party shall be responsible for the costs resulting from its
violation of such leases and Laws; (x) penalties for any late payment by
Landlord, including, without limitation, taxes; (xi) compensation paid to
clerks, attendants or other persons in commercial concessions (such as a snack
bar, restaurant or newsstand, but not including the Building amenities such as
the Fitness Center or the parking facilities); (xii) costs of correcting defects
in the construction of the Building; (xiii) costs of services (including
electricity), items or other benefits of a material type which are not available
to Tenant without specific charge therefor, but which are provided to another
tenant or occupant of the Building, whether or not such other tenant or occupant
is specifically charged therefor by Landlord; (xiv) depreciation/amortization
for capital expenditures, except to the extent expressly permitted above;
(xv) costs arising from the presence of Hazardous Materials (hereinafter
defined) in, about or below the Land or the Building (including any Hazardous
Materials brought to, deposited on or dispossessed of at the Building by
Landlord or Landlord’s contractors, agents or employees, but specifically
excluding any Hazardous Materials brought in, about or below the Land by Tenant
or Tenant’s contractors, agents, employees or invitees); (xvi) the costs of
special services and utilities separately paid by particular tenants of the
Building; (xvii) advertising for vacant space in the Building;
(xviii) compensation paid to officers or executives of Landlord above the level
of property manager and costs and salaries associated with Landlord’s home
office or off-site employees, except to the extent expressly permitted above;
(xix) costs incurred as the result of Landlord’s tortious or grossly negligent
conduct; (xxi) costs directly incurred in connection with the sale, financing or
refinancing, mortgaging, selling or change of ownership of the Building,
including attorneys’ fees and accountants’ fees attributable thereto, closing
costs, title insurance premiums and transfer taxes; (xxiii) rentals and other
related expenses incurred in leasing equipment ordinarily considered to be of a
capital nature, except on a temporary basis and except to the extent such
capital expenditures would otherwise be includable as an Operating Expense as
provided above; (xxiv) amounts which would otherwise be included as Operating
Expenses which are paid to any affiliate or subsidiaries of Landlord to the
extent the costs of such services exceed the fair market value; (xxv) costs
incurred (less costs of recovery) for any items to the extent reimbursed to
Landlord under a manufacturer’s, materialman’s, vendor’s or contractor’s
warranty; (xxvi) contributions to charitable organizations; (xxvii) costs of
acquiring, installing, moving or restoring objects of art; (xxviii) costs
incurred in removing the property of former tenants or other occupants in the
Building; (xxix) expenses attributable to Landlord’s use of any public portions
of the Building including, but not limited, to shows, promotions, kiosks and
advertising; (xxx) costs of special services to the Building that are not used
by Tenant.
          (c) “Real Estate Taxes” shall mean (i) all real estate taxes and other
impositions, including general and special assessments, arena taxes, and other
similar taxes and assessments if any, which are imposed upon Landlord or
assessed against the Building or the Land upon which the Building is located
(the “Land”); (ii) any other present or future taxes or governmental charges
that are imposed upon Landlord or assessed against the Building or the Land,
including, but not limited to, any tax levied on or measured by the rents
payable by tenants of the Building, which are in the nature of, or in
substitution for, real estate taxes; (iii) all taxes which are imposed upon
Landlord, and which are assessed against the value of any improvements to the
Premises made by Tenant or any machinery, equipment, fixtures or other personal
property of Tenant used therein; (iv) any rental or other charges or fees
imposed upon Landlord in connection with the lease or use of any vault space(s);
(v) any taxes or other charges levied pursuant to the Business Improvement
Districts Act of 1996 or any amendments thereto or any similar business
improvement district taxes; (vi) reasonable expenses (including attorneys’ fees)
incurred in appealing a reduction or abatement of Real Estate Taxes; (vii) any
taxes, charges or fees imposed upon Landlord in connection with the development,
financing, construction, operation, maintenance and/or use of any major league
baseball stadium and/or other sports complex in the District of Columbia
(“Stadium Taxes”), but only if and to the extent such Stadium Taxes, charges or
fees are not includable as Operating Expenses pursuant to this Article V;
provided, however, if Tenant is individually and separately assessed Stadium
Taxes by the applicable governmental authority and actually pays Stadium Taxes
and provides reasonably prompt written evidence of such payment to Landlord from
time to time, then Tenant shall only pay as a pass-through under the term of
this Lease the amount of Stadium Taxes that are imposed on Landlord that exceed,
on a pro-rata basis, the amount of Stadium Taxes actually paid by Tenant
(therefore, by way of example only, if Stadium Taxes are imposed on Landlord in
the amount of $1,000, Stadium Taxes are imposed on Tenant in the amount of $100
and Tenant’s proportionate share of Real Estate Taxes is hypothetically 30%,
then Tenant would be responsible for $200 of such Stadium Tax imposed on
Landlord); and (viii) any business,

11



--------------------------------------------------------------------------------



 



professional and occupational license tax payable by Landlord with respect to
the Building. Real Estate Taxes shall not include any income taxes, excess
profits taxes, excise taxes, franchise taxes, estate taxes, succession taxes and
transfer taxes, except to the extent any of such taxes are in substitution for
or recharacterization or replacement of Real Estate Taxes. If Landlord contests
the Real Estate Taxes for any calendar year, and such contest results in either
an increase in Real Estate Taxes for such calendar year or a decrease in the
Base Year Real Estate Taxes, as applicable, then Landlord shall have the right
to bill Tenant for all periods applicable to the Lease Term (even if such
determination is made after the Lease Term), within sixty (60) days of
Landlord’s receiving notice of such increase, for prior underpayments of Real
Estate Taxes thereby resulting. In the event such contest results in either an
increase in the Base Year Real Estate Taxes or a decrease in the Real Estate
Taxes for any subsequent calendar year during the Lease Term, then Tenant shall
deduct the net overpayment from its next payment of Base Rent due, or, in the
event such contest is finalized after the Lease Term has expired but relates to
any calendar years during the Lease Term, Landlord shall pay Tenant the net
overpayment (after deducting therefrom any amounts then due from Tenant to
Landlord) within thirty (30) days following the determination of the amount of
such increase or decrease in the Real Estate Taxes.
          (d) In the event the average occupancy rate for the entire Building
shall be less than one hundred percent (100%) or if any tenant is paying
separately for electricity or other utilities or services for any calendar year,
including the Base Year, for purposes of calculating the additional rent payable
by Tenant pursuant to this Article V for each calendar year, the Operating
Expenses and Real Estate Taxes for the Base Year and such calendar year shall
each be increased by the amount of additional costs and expenses and Real Estate
Taxes that Landlord reasonably estimates would have been incurred if the average
occupancy rate for the entire Building had been one hundred percent (100%) and
as if no tenants had separately paid for electricity or other utilities and
services for the Base Year and such calendar year. It is the intent of this
provision to permit Landlord to recover from Tenant its proportionate share of
increases in Operating Expenses and Real Estate Taxes attributable to occupied
space in the Building even though the aggregate of such expenses shall have been
reduced as a result of vacancies in the Building.
          (e) On or about the first day of the calendar year after the Base
Year, and at the beginning of each calendar year thereafter during the Lease
Term, Landlord shall submit to Tenant a statement setting forth Landlord’s
reasonable estimate of (a) the amount by which the Operating Expenses that are
expected to be incurred during such calendar year will exceed the Base Year
Operating Expenses, and (b) the computation of Tenant’s proportionate share of
such anticipated increase in Operating Expenses. Except as otherwise provided in
this Lease, Tenant shall pay to Landlord on the first day of each month
following receipt of such statement during such calendar year an amount equal to
Tenant’s proportionate share of the anticipated increases in such Operating
Expenses multiplied by a fraction, the numerator of which is 1, and the
denominator of which is the number of months during such calendar year which
fall entirely or partly within the Lease Term and follow the date of the
foregoing statement. Within one hundred twenty (120) days after the expiration
of each calendar year falling entirely or partly within the Lease Term, Landlord
shall submit to Tenant a statement showing (i) the actual amount of Base Year
Operating Expenses and Base Year Real Estate Taxes; (ii) the actual Operating
Expenses paid or incurred by Landlord and the actual Base Year Real Estate Taxes
assessed against Landlord or the Building during the immediately preceding
calendar year, (iii) a computation of Tenant’s proportionate share of the amount
by which the Operating Expenses actually incurred during the preceding calendar
year exceeded the Base Year Operating Expenses and a computation of Tenant’s
proportionate share of the amount by which the Real Estate Taxes assessed for
the preceding calendar year exceed the Base Year Real Estate Taxes,
respectively, and (iv) the aggregate amount of the estimated payments made by
Tenant on account of such Operating Expenses and the aggregate amount of the
estimated payments made by Tenant on account of such Real Estate Taxes. If the
aggregate amount of such estimated payments for Operating Expenses exceeds
Tenant’s actual liability for such increases in Operating Expenses, or if the
aggregate amount of such estimated payments for Real Estate Taxes exceeds
Tenant’s actual liability for such Real Estate Taxes then Tenant shall deduct
the net overpayment from the next payment of Base Rent due and owing by Tenant,
or, in the case of the reconciliation for the calendar year in which the Lease
Term expires, Landlord shall pay Tenant the net overpayment (after deducting
therefrom any amounts then due from Tenant to Landlord), within thirty (30) days
following the determination of the amount of the excess. If Tenant’s actual
liability for such increases exceeds the estimated payments made by Tenant on
account thereof, then Tenant

12



--------------------------------------------------------------------------------



 



shall promptly pay to Landlord the total amount of such deficiency as additional
rent due under this Lease. The foregoing provisions of this Section 5.1(e)
shall, in all events, be subject to the provisions of the second and third
sentences of Section 5.1(a) above.
          (f) No more than two (2) times in any calendar year, if Tenant has
questions regarding an expense statement provided by Landlord or reasonably
believes that any expense statement includes charges that are not permitted
pursuant to the provisions of this Lease or contains an error, then Tenant may
provide Landlord with a written statement enumerating Tenant’s reasonable
questions or Tenant’s reasonably detailed reasons for Tenant’s objections to
such expense statement. In each such case, Landlord or Landlord’s property
manager shall meet with Tenant to discuss such objections, and shall exercise
commercially reasonable efforts to provide any reasonable back-up in Landlord or
Landlord’s property manager’s possession in connection with such objection. For
a period of one hundred eighty (180) days after Tenant’s receipt of such expense
statement (other than the expense statement for the Base Year, in which case
within the later to occur of (i) eighteen (18) months after Tenant’s receipt of
such expense statement, or (ii) six (6) months after Tenant’s receipt of the
expense statement for the year following the Base Year), Tenant, or an
independent, certified public accountant who is hired by Tenant on a
non-contingent fee basis, shall have the right, during normal business hours and
after giving at least ten (10) days’ advance written notice to Landlord, to
inspect and complete an audit of Landlord’s books and records relating to
Operating Expenses for the calendar year being audited. Tenant shall (and shall
cause its employees, agents and consultants to) keep the results of any such
audit or audited statement strictly confidential; provided that Tenant shall
have no liability to Landlord for the disclosure of such information by an
employee, agent or consultant of Tenant provided that Tenant shall have adopted
and implemented procedures to ensure the confidential nature of such information
(e.g., notifying all employees, agents and consultants of the requirements to
keep such information confidential pursuant to the terms of this
Section 5.2(f)). If it is ultimately determined that such audit shows that the
amounts paid by Tenant to Landlord on account of increases in Operating Expenses
or Real Estate Taxes exceed the amounts to which Landlord is entitled under this
Lease, Landlord shall credit the amount of such excess toward the next monthly
payments of Base Rent due under this Lease, or, in the event the Lease Term has
already expired, then within sixty (60) days after the determination of such
excess, Landlord shall pay to Tenant the net over payment (after deducting
therefrom any amounts then due from Tenant to Landlord). If it is ultimately
determined that such audit shows that the amounts paid by Tenant to Landlord on
account of increases in Operating Expenses or Real Estate Taxes are less than
the amounts to which Landlord is entitled under this Lease, Tenant shall pay the
amount of any such deficiency to Landlord within thirty (30) days from the date
of such determination. In addition, Landlord shall, if appropriate, make a
corresponding adjustment to the Base Year Operating Expenses and Base Year Real
Estate Taxes, and, if applicable readjust any one or more prior year’s
reconciliations and payments by Tenant for any applicable line item for which
Tenant was overcharged or undercharged. If it is ultimately determined from
Tenant’s audit that the Tenant’s share of aggregate amount of Operating Expenses
set forth in the applicable reconciliation statement or Tenant’s share of the
aggregate amount of Real Estate Taxes, in either case, was overstated by more
than five percent (5%) (each, a “Qualifying Discrepancy”), and Tenant has not
previously audited the financial statement for either or both of (i) the
calendar year immediately preceding the calendar year that was the subject of
the audit showing the Qualifying Discrepancy (the “Immediately Preceding Year”),
or (ii) the calendar year that immediately precedes the Immediately Preceding
Year (the “Second Preceding Year”), then by written notice to Landlord within
ten (10) days after the audit showing such Qualifying Discrepancy, Tenant shall
have the right within ninety (90) days following the audit showing such
Qualifying Discrepancy to audit of the applicable statement for either or both
of the Immediately Preceding Year or the Second Preceding Year provided such
years were not previously audited. All costs and expenses of any such audit or
audited statement shall be paid by Tenant; provided, however, that if it is
ultimately determined that the audit performed by Tenant shows a Qualifying
Discrepancy, then Landlord shall reimburse Tenant for Tenant’s reasonable,
out-of-pocket costs incurred in connection with such audit in an amount not to
exceed fifteen thousand dollars ($15,000), which fifteen thousand dollar
limitation will be increased by one and one-half percent (1.5%) each Lease Year
during the Lease Term. If Tenant does not notify Landlord in writing of any
objection to any statement within one hundred twenty (120) days after receipt
thereof or it Tenant fails to complete any audit within ninety (90) days (or one
hundred fifty (150) days solely with respect to an audit of the Base Year) after
written notice of objection, then Tenant shall automatically and irrevocably be
deemed to have waived such objection; provided, however, that such ninety
(90) day period (or one hundred fifty (150)

13



--------------------------------------------------------------------------------



 



day period with respect the Base Year), will automatically be extended on a
day-for-day basis for delays caused by Landlord, provided further that before
Landlord will be deemed to have delayed, Tenant shall have delivered a written
notice to Landlord stating that Tenant is claiming a Landlord delay and the
applicable extension to which it is entitled, and if at any time Tenant claims
that Landlord has delayed more than five (5) business days (or an additional
five (5) business day period), then before Landlord will be deemed to have
further delayed, Tenant shall again deliver written notice of the applicable
extension to which it is entitled. Landlord and Tenant acknowledge that the
purpose of the immediately preceding notices is to ensure that Tenant does not
claim it is entitled to extensions of more than five (5) business day increments
without first providing notice to Landlord of each and every claim for an
additional five (5) business day extension.
     5.2 In the event the Lease Term begins or expires on a day other than the
first and last day of a calendar year, respectively, the increases in the
Operating Expenses for such calendar year shall be apportioned by multiplying
the amount of Tenant’s proportionate share thereof for the full calendar year by
a fraction, the numerator of which is the number of days during such calendar
year falling within the Lease Term, and the denominator of which is 365.
     5.3 Tenant’s liability for its proportionate share of the increases in
Operating Expenses and Real Estate Taxes described in Article V of this Lease
for the last calendar year falling entirely or partly within the Lease Term
shall survive the expiration of the Lease Term. Similarly, Landlord’s obligation
to refund to Tenant the excess, if any, of the amount of Tenant’s estimated
payments on account of such Operating Expenses and Real Estate Tax increases for
such last calendar year over Tenant’s actual liability therefor shall survive
the expiration (or earlier termination) of the Lease Term.
     5.4 Notwithstanding anything to the contrary, in the event Landlord does
not deliver the Premises to Tenant in the condition required under the terms of
this Lease on or before December 31, 2007, then the Base Year shall be
re-defined to be the twelve (12) month period commencing January 1, 2009, and
ending December 31, 2009.
ARTICLE VI
SECURITY DEPOSIT
     6.1 On or before the dates set forth in Section 1.8, Tenant shall either,
at Tenant’s election, post a Letter of Credit (as defined below) or deliver cash
to Landlord in an aggregate amount equal to Three Million Two Hundred
Seventy-Six Thousand Three Hundred Seventy-Eight Dollars and Sixty-Three Cents
($3,276,378.63), as a security deposit (the “Security Deposit”), as such amount
may be increased in accordance with the terms of this Lease. Solely for
clarification, Landlord and Tenant acknowledge that the calculation of the
foregoing Security Deposit is based on (i) eight (8) months of base rent on
94,004 rentable square feet (which is based on 35,432 rentable square feet on
each of the 7th and 8th floors, 17,541 rentable square feet on the 6th floor,
and 5,599 rentable square feet on the first floor), and (ii) six months (6) of
base rent on 17,891 rentable square feet on the 6th floor, which latter subpart
(ii) Landlord and Tenant further acknowledge is being treated (solely for the
determination of the amount of the Security Deposit) as Tenant’s exercise of an
expansion option because immediately prior to entering into the Lease, Tenant
requested to expand the size of the Premises by such 17,891 rentable square
feet. All cash which Tenant delivers to Landlord as a Security Deposit, will be
deposited in an account maintained by Landlord (which account may also contain
the security deposits of other tenants or other sums) and Landlord shall not pay
Tenant any interest thereon, except as expressly required to the contrary by
applicable law. If, pursuant to Tenant’s exercise of an expansion option or
otherwise, the number of square feet of rentable area in the Premises should at
any time increase above the amount of rentable square feet being leased by
Tenant as of the date hereof, then the Security Deposit shall be increased by
adding thereto an amount that is equal to six (6) months of the then current
base rent for the additional rentable square footage leased by Tenant multiplied
by a fraction, the numerator of which is the remaining Lease Years in the Lease
Term (plus any fraction thereof) and the denominator of which is the total
number of Lease Years in the Lease Term. If the Security Deposit is increased
pursuant to any of the provisions of this Section 6.1, then Tenant shall
immediately deposit with Landlord an amount equal to the portion of the
increased amount that would have been paid to Landlord as of such time if the
increased amount had been part of the Security Deposit as of the date of this
Lease, and any subsequent installments of the Security Deposit shall be adjusted
accordingly. If, pursuant to Landlord’s exercise of its right to recapture space
in accordance with the terms of

14



--------------------------------------------------------------------------------



 



Article VIII, the number of square feet of rentable area in the Premises should
decrease below the amount of rentable square feet being leased by Tenant as of
the date immediately prior to such recapture, the Security Deposit shall be
decreased pro rata based on the decrease in the rentable square footage leased
by Tenant. If the Security Deposit is so decreased and the Security Deposit is
the form of a letter of credit, such reduction shall occur by means of delivery
by Tenant to Landlord of an amendment to the Letter of Credit reducing the
amount thereof as directed by Landlord, or a substitute Letter of Credit in such
amount and in strict conformity with the terms of this Article VI, in which
latter event, the original Letter of Credit will be promptly returned to Tenant.
The Security Deposit may be assigned by Landlord to the holder of any Mortgage,
provided that the holder of such Mortgage has executed and delivered an SNDA
(hereinafter defined) in accordance with the terms of Article XXI of this Lease.
          (a) The Security Deposit shall be security for the performance by
Tenant of all of Tenant’s obligations, covenants, conditions and agreements
under this Lease. Within sixty (60) days after the expiration of the Lease Term
(or earlier termination by Tenant in accordance with the express terms of this
Lease), and provided Tenant has vacated the Premises, Landlord shall return the
Security Deposit to Tenant, less such portion thereof as Landlord shall have
appropriated to satisfy any Event of Default by Tenant under this Lease;
provided, however, if Tenant effectively terminates this Lease pursuant to the
terms of Section 3.2(i) or Section 21.4 (and provided Tenant never occupied the
Premises), Landlord shall return the Security Deposit to Tenant within five
(5) business days after the effective date of such termination, less such
portion thereof as Landlord shall have appropriated to satisfy any Event of
Default by Tenant under this Lease, if any. In the event of an Event of Default
by Tenant under this Lease, Landlord shall have the right, but shall not be
obligated, to use, apply or retain all or any portion of the Security Deposit
for (i) the payment of any Base Rent or additional rent or any other sum as to
which Tenant is in default under this Lease beyond applicable notice and cure
period, (ii) the payment of any amount which Landlord may spend or become
obligated to spend to repair (after the expiration of any applicable notice and
cure periods) physical damage to the Premises or the Building pursuant to
Section 9.1 of this Lease, or (iii) other than the payment of Base Rent or
additional rent or any other sum pursuant to clause (i) of this Section, the
payment of any amount Landlord may spend or become obligated to spend, or for
the compensation of Landlord for any out-of-pocket losses incurred, by reason of
Tenant’s default under this Lease beyond applicable notice and cure periods set
forth in this Lease. Notwithstanding anything in this Lease to the contrary, in
the event Tenant does not timely pay (or obtain bonds reasonably acceptable to
Landlord for) any amounts when due pursuant to Exhibit B attached hereto and a
mechanic’s or materialmen’s lien is filed or threatened to be filed against the
Premises, the Building or the Land, then Landlord shall have the right to
immediately draw upon the Security Deposit after three (3) business days’
written notice to Tenant (it being understood that Landlord shall not be
obligated to provide Tenant with any additional notice, and that no other notice
nor cure or grace period shall be applicable with respect to Landlord’s right to
immediately draw upon the Security Deposit as aforesaid) and, unless Tenant pays
(or obtains bonds reasonably acceptable to Landlord for) such amounts, apply the
proceeds to the payment of any amount Landlord may spend or become obligated to
spend to timely discharge any mechanics’ or materialmen’s liens that might
otherwise encumber the Building or the Land. If any portion of the Security
Deposit is used or applied by Landlord in accordance with this Section, within
four (4) business days after written notice to Tenant of such use or
application, Tenant shall restore the Security Deposit by providing a
replacement or additional Letter of Credit or additional cash such that Landlord
is holding one or more Letters of Credit or cash in the aggregate amount of the
Security Deposit required under this Lease. If Tenant shall fail to restore the
Security Deposit as required herein within such four (4) business day period,
and Landlord provides Tenant with a second written notice requesting such
restoration of the Security Deposit, and thereafter Tenant fails restore the
Security Deposit within three (3) business days after such second notice, such
failure shall constitute an Event of Default (for which no additional notice and
cure period shall apply). Tenant hereby authorizes Landlord to deposit the
Security Deposit with the holder of any Mortgage if and to the extent required
by said holder; provided, however, that such holder shall hold the Security
Deposit subject to Tenant’s rights with respect to the Security Deposit set
forth in this Lease and shall have executed and delivered an SNDA to Tenant, as
required pursuant to Article XXI of this Lease.
          (b) If the Security Deposit shall be in the form of one or more
letters of credit (each, a “Letter of Credit”), each Letter of Credit shall be
an “evergreen” letter of credit and be unconditional and irrevocable, subject to
the following terms and conditions. Such Letter

15



--------------------------------------------------------------------------------



 



of Credit shall be (i) in form and substance satisfactory to Landlord in its
sole discretion (with Landlord hereby approving the form Letter of Credit set
forth on Exhibit H attached hereto), or in a form substantially similar to
Exhibit H attached hereto; (ii) at all times in the amount of the Security
Deposit, and shall permit multiple draws; (iii) issued by a commercial bank
located in the Washington, D.C. metropolitan area or with a confirming bank
reasonably acceptable to Landlord from which draws shall be permitted located in
the Washington, D.C. metropolitan area pursuant to a written agreement attached
to the Letter of Credit acceptable to Landlord (with Landlord hereby also
accepting issuance of such Letter of Credit by the following banks (so long as
such banks comply with the terms of this Article VI): Silicon Valley Bank, UBS
and Credit Suisse First Boston); (iv) made payable to, and expressly
transferable and assignable at no charge by, the owner from time to time of the
Building or, at Landlord’s option, the holder of any Mortgage (which
transfer/assignment shall be conditioned only upon the execution of a written
document in connection therewith; provided, however, that in the event the
issuing bank of the Letter of Credit charges a fee for a transfer and/or
assignment, any and all such fees shall be payable by Tenant); (v) payable at
sight upon presentation of a simple sight draft at any Washington, D.C.
metropolitan area branch office of the issuing bank of the Letter of Credit or a
confirming bank from which draws shall be permitted acceptable to Landlord, and
include the institution’s applicable form of presentation statement; (vi) of a
term not less than one year; and (vii) at least thirty (30) days prior to the
then-current expiration date of such Letter of Credit, renewed (or automatically
and unconditionally extended) from time to time through the forty-fifth (45th)
day after the expiration of the Lease Term. Notwithstanding anything in this
Lease to the contrary, any cure or grace periods set forth in this Lease shall
not apply if Tenant fails to timely comply with the requirements of subsection
(vii) above, in which event Landlord shall have the right to immediately draw
upon the Letter of Credit without notice to Tenant and hold the proceeds as the
Security Deposit. Each Letter of Credit shall be issued by a commercial bank
that has a credit rating with respect to certificates of deposit, short term
deposits or commercial paper of at least P-2 (or equivalent) by Moody’s Investor
Service, Inc., or at least A-2 (or equivalent) by Standard & Poor’s Corporation.
If the issuer’s credit rating is reduced below P-2 (or equivalent) by Moody’s
Investors Service, Inc. or below A-2 (or equivalent) by Standard & Poor’s
Corporation, then Landlord shall have the right the require that Tenant obtain
from a different issuer a substitute letter of credit that complies in all
respects with the requirements of this Section, and Tenant’s failure to obtain
such substitute letter of credit within fifteen (15) business days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary) shall entitle Landlord to immediately draw upon the then existing
Letter of Credit in whole or in part, without notice to Tenant. In the event the
issuer of any Letter of Credit held by Landlord is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said Letter of Credit shall be deemed to not meet the
requirements of this Section, and, within fifteen (15) business days thereof,
Tenant shall replace such Letter of Credit with other collateral acceptable to
Landlord in its sole and absolute discretion, cash or a letter of credit that
complies with the terms of this Article VI (and Tenant’s failure to do so within
such fifteen (15) business days period shall, notwithstanding anything in this
Lease to the contrary, constitute an Event of Default for which there shall be
no notice or grace or cure periods being applicable thereto other than the
aforesaid fifteen (15) business day period). Tenant shall be responsible for the
payment of any and all third-party costs (not to exceed $2,500) incurred by
Landlord or the holder of any Mortgage in connection with the review of any
replacement Letter of Credit (including without limitation Landlord’s and such
holder’s reasonable attorneys’ fees), which replacement is required pursuant to
this Section or is otherwise requested by Tenant. Any failure or refusal of the
issuer to honor the Letter of Credit shall be at Tenant’s sole risk and shall
not relieve Tenant of its obligations hereunder with respect to the Security
Deposit. Tenant shall have the right, at any time (except during the existence
of an Event of Default or a monetary default that if not timely cured could
result in an Event of Default), to replace a cash Security Deposit with a Letter
of Credit meeting the requirements of this Lease, and to replace a Letter of
Credit Security Deposit with cash. In the event a Letter of Credit is ever lost
or destroyed while in Landlord’s possession, Tenant will cooperate, at no cost
or charge to Landlord, with Landlord’s efforts to obtain a replacement Letter of
Credit, and Landlord agrees to provide the issuer of such Letter of Credit with
reasonable assurances and indemnities required by such issuer in order to cancel
or replace such Letter of Credit.
          (c) Provided that on the first day of each Lease Year beginning on the
first day of the second Lease Year no Event of Default (as defined in
Section 19.1) or a monetary

16



--------------------------------------------------------------------------------



 



default that if not cured within any applicable grace or notice and cure period
could ripen to an Event of Default is then occurring, then Tenant shall have the
right on each such date to reduce the Security Deposit by an amount equal to ten
percent (10%) of the then total amount of the Security Deposit. If such Event of
Default or monetary default is occurring, then upon the cure of such Event of
Default or monetary default (Landlord being under no obligation to accept a cure
of any such Event of Default), then Tenant will be deemed to have satisfied such
condition for the applicable Lease Year. If all of the aforesaid conditions are
met (or deemed to have been met after a cure of such an Event of Default or
monetary default) and the Security Deposit is in the form of cash, upon Tenant’s
request, Landlord shall within twenty (20) days of Tenant’s request of such
amount release such portion of the Security Deposit to Tenant in the form of
cash or other available funds. If all of the aforesaid conditions are met (or
deemed to have been met after a cure of such an Event of Default or monetary
default) and all or a portion of the Security Deposit is in the form of a Letter
of Credit, upon Tenant’s request, Landlord shall within twenty (20) days notify
the issuer of the Letter of Credit that the Letter of Credit may be reduced in
the amount of the reduction so authorized, and the Security Deposit shall be so
reduced in accordance with this Section 6.1(c). Such reduction shall occur by
means of delivery by Tenant to Landlord of an amendment to the Letter of Credit
reducing the amount thereof as directed by Landlord, or a substitute Letter of
Credit in such amount and in strict conformity with the terms of this
Article VI, in which latter event, the original Letter of Credit will be
promptly returned to Tenant. Notwithstanding anything contained in this Lease to
the contrary, in no event shall the Letter of Credit be reduced unless the
issuing bank receives prior written notice from Landlord, authorizing a
reduction by a certain amount (it being understood that in no event shall the
reduction exceed the amount so authorized by Landlord).
     6.2 In the event of the sale or transfer of Landlord’s interest in the
Building, Landlord shall have the right to transfer the Security Deposit to the
purchaser or assignee, and, in the event any portion of the Security Deposit is
in the form of one or more Letters of Credit, Tenant shall, at Tenant’s sole
expense, within ten (10) business days after Landlord’s request therefor, have
such Letters of Credit amended or reissued by the issuing bank to indicate the
new beneficiary. Tenant shall be responsible for paying and shall timely pay any
fees charged by the issuing bank in such instance, but Tenant shall not be
responsible for paying any fees charged by Landlord, its purchaser or assignee
or their respective attorneys. If Landlord transfers the Security Deposit to a
purchaser or assignee, Tenant shall look only to such purchaser or assignee for
the return of the Security Deposit, and Landlord shall thereupon be released
from all liability to Tenant for the return of the Security Deposit, provided
such purchaser or assignee has expressly assumed the obligations of Landlord
under this Lease and Tenant has received evidence of such assumption by such
purchaser or assignee.
     6.3 Tenant hereby acknowledges that Tenant will not look to the holder of
any Mortgage encumbering the Building for return of the Security Deposit if such
holder, or its successors or assigns, shall succeed to the ownership of the
Building, whether by foreclosure or deed in lieu thereof, except if and to the
extent the Security Deposit is actually transferred to such holder.
ARTICLE VII
USE OF PREMISES
     7.1 Tenant shall use and occupy the Premises solely for general
(non-medical) office purposes compatible with first-class office buildings in
the jurisdiction in which the Building is located, and for no other use or
purpose. Tenant shall not use or occupy the Premises for any unlawful purpose,
or in any manner that will violate the certificate of occupancy for the Premises
or the Building or that will constitute waste, nuisance or unreasonable
annoyance to Landlord or any other tenant or user of the Building, or in any
manner that will increase the number of parking spaces required for the Building
or its full occupancy as required by law. Except to the extent of Landlord’s
obligations to cause the base Building to comply with Laws, Tenant shall comply
with all present and future laws (including, without limitation, the Americans
with Disabilities Act (the “ADA”) and the regulations promulgated thereunder, as
the same may be amended from time to time), ordinances (including without
limitation, zoning ordinances and land use requirements), regulations, orders
and recommendations (including, without limitation, those made by any public or
private agency having authority over insurance rates) concerning the use,
occupancy and condition of the Premises and all machinery, equipment,
furnishings, fixtures and improvements therein (collectively, “Laws”), all of
which shall be complied with in a timely manner at Tenant’s sole expense. If any
such Law requires an occupancy or use permit or license for the Premises or the
operation of the business

17



--------------------------------------------------------------------------------



 



conducted therein, then Tenant shall obtain and keep current such permit or
license at Tenant’s expense and shall promptly deliver a copy thereof to
Landlord. Use of the Premises is subject to all easements, covenants, conditions
and restrictions of record. Tenant shall not use any space in the Building for
the sale of goods to the public at large or for the sale at auction of goods or
property of any kind. Tenant shall not conduct any operations, sales,
promotions, advertising or special events (but expressly excluding special
events on the rooftop terrace (if constructed in accordance with the terms of
this Lease)) in the Building outside of the Premises without Landlord’s prior
written consent, not to be unreasonably withheld, conditioned, or delayed.
     7.2 Tenant shall pay before delinquency any business, rent or other taxes
or fees that are now or hereafter levied, assessed or imposed upon Tenant’s use
or occupancy of the Premises, the conduct of Tenant’s business at the Premises,
or Tenant’s equipment, fixtures, furnishings, inventory or personal property. If
any such tax or fee is enacted or altered so that such tax or fee is levied
against Landlord or so that Landlord is responsible for collection or payment
thereof, then Tenant shall pay as additional rent the amount of such tax or fee.
     7.3 (a) Tenant shall not cause or permit any Hazardous Materials (as
defined below) to be generated, used, released, stored or disposed of in or
about the Building (including the Premises), provided that Tenant may use and
store reasonable quantities of standard cleaning materials as may be reasonably
necessary for Tenant to conduct normal general office use operations in the
Premises provided the same are handled, stored and disposed of in accordance
with all Laws. At the expiration or earlier termination of this Lease, Tenant
shall surrender the Premises to Landlord free of Hazardous Materials and in
compliance with all Environmental Laws; provided that Tenant shall not be
obligated to remove or remediate (i) any Hazardous Materials which have been
generated, used, released, stored or disposed of in or about the Premises or the
Building by any party other than Tenant or Tenant’s Invitees (hereinafter
defined) prior to the Lease Commencement Date, or (ii) any Hazardous Materials
which have been generated, used, released, stored or disposed of in or about the
Building by any party other than Tenant or Tenant’s Invitees at any time during
the Lease Term. For purposes of this Lease, “Hazardous Materials” means
(a) asbestos and any asbestos containing material and any substance that is then
defined or listed in, or otherwise classified pursuant to, any Environmental Law
or any other applicable Law as a “hazardous substance,” “hazardous material,”
“hazardous waste,” “infectious waste,” “toxic substance,” “toxic pollutant” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, or Toxicity Characteristic
Leaching Procedure (TCLP) toxicity, (b) any petroleum and drilling fluids,
produced waters, and other wastes associated with the exploration, development
or production of crude oil, natural gas, or geothermal resources, and (c) any
petroleum product, polychlorinated biphenyls, urea formaldehyde, radon gas,
radioactive material (including any source, special nuclear, or by-product
material), medical waste, chlorofluorocarbon, lead or lead-based product, and
any other substance whose presence could be detrimental to the Building or
hazardous to health or the environment. For purposes of this Lease,
“Environmental Law” means any present and future Law and any amendments (whether
common law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building and relating to the environment and environmental conditions or to any
Hazardous Material (including, without limitation, CERCLA, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).
          (b) Notwithstanding any termination of this Lease, Tenant shall
indemnify and hold Landlord, its employees and agents harmless from and against
any damage, injury, loss, liability, charge, demand or claim based on or arising
out of the presence or removal of, or failure to remove, Hazardous Materials
generated, used, released, stored or disposed of by

18



--------------------------------------------------------------------------------



 



Tenant or any Invitee (as defined in Article IX) in or about the Building,
whether before or after the Lease Commencement Date; provided, however, that
Tenant’s obligation to indemnify Landlord pursuant to the terms of this
Subsection shall be applicable and shall be enforceable only to the extent that
Landlord has suffered an actual and demonstrable loss directly caused by the
breach or default of Tenant, and provided further that in no event shall Tenant
have any liability to Landlord for claims based on interruption of or loss to
Landlord’s business or for claims for which Landlord is insured or required to
be insured under the terms of this Lease. In addition, Tenant shall give
Landlord immediate verbal and follow-up written notice of any actual or
threatened Environmental Default (hereinafter defined), which Environmental
Default Tenant shall cure in accordance with all Environmental Laws and to the
satisfaction of Landlord and only after Tenant has obtained Landlord’s prior
written consent, which shall not be unreasonably withheld. For purposes of this
Lease, “Environmental Default” means any of the following by Tenant or any
Invitee: a violation of an Environmental Law, subject to any right to contest
the same available under applicable law provided there is no immediate threat of
enforcement action by governmental authorities; a release, spill or discharge of
a Hazardous Material on or from the Premises the Building which Tenant shall
fail to commence remediation or removal within three (3) business days of such
release and thereafter continuously and diligently pursue such remediation or
removal to completion in accordance with all Laws and Environmental Laws; an
environmental condition requiring responsive action for which Tenant shall fail
to commence such action within three (3) business days of such condition and
thereafter continuously and diligently pursue such action to completion in
accordance with all Laws and Environmental Laws; or an emergency environmental
condition for which Tenant shall fail to commence remediation within one
(1) business day of the occurrence of such condition and thereafter continuously
and diligently pursue such remediation to completion in accordance with all Laws
and Environmental Laws. Upon any Environmental Default, in addition to all other
rights available to Landlord under this Lease, at law or in equity, Landlord
shall have the right but not the obligation to immediately enter the Premises,
to supervise and approve any actions taken by Tenant to address the
Environmental Default, and, if Tenant fails to immediately address same in
accordance with the terms of this Lease, Landlord may perform, at Tenant’s sole
cost and expense, any lawful action necessary to address same.
          (c) Landlord shall not cause or permit any Hazardous Materials to be
generated, used, released, stored or disposed of in or about the Building,
provided that Landlord may use and store reasonable quantities of construction
materials and standard cleaning materials as may be reasonably necessary for
Landlord or its property manager to conduct normal general office use operations
in the Building, and to provide any cleaning services required under this Lease,
provided the same are handled, stored and disposed of in accordance with all
Laws.
          (d) Landlord represents that, except as identified in that certain
Phase I Environmental Site Assessment prepared by EBI Consultants and dated
July 3, 2003 (the “Report”), to Landlord’s actual knowledge as of the date of
this Lease, based solely and exclusively on the Report and no further or
additional inspection or inquiry made, the Building does not contain Hazardous
Materials in violation of Environmental Laws. Landlord shall indemnify and hold
Tenant harmless from and against any and all damages, claims, liabilities and
expenses (including reasonable attorneys’ fees) suffered by or claimed against
Tenant arising out of (i) Landlord’s failure to comply with the terms of
Subsection 7.3(c) above, and (ii) Landlord’s breach of its representation set
forth in the first sentence of this Section 7.3(d); except, to the extent such
accident, injury, damage failure, breach or default is a result of or in any way
caused by Tenant’s or any of its Invitees’ negligence, misconduct or wrongful
act or omission and except, further, that Landlord’s obligation to indemnify
Tenant pursuant to the terms of this Subsection shall be applicable and shall be
enforceable only to the extent that Tenant has suffered an actual and
demonstrable loss directly caused by the breach or default by Landlord; and
provided, however, that in no event shall Landlord have any liability to Tenant
for claims based on the interruption of or loss to Tenant’s business or for any
indirect losses or consequential damages or for claims for which Tenant is
insured or required to be insured under the terms of this Lease. Notwithstanding
anything to the contrary in this Lease, (i) this Subsection 7.3(d) shall not
apply to the holder of any Mortgage, and (ii) no holder of a Mortgage shall have
any obligation under Subsection 7.3(c) above, but any person or entity claiming
by, through or under any such Mortgage that obtains ownership of the Building
shall be responsible to perform Landlord’s obligation under the terms of
Subsection 7.3(c) during such period of time as it shall have ownership of the
Building.

19



--------------------------------------------------------------------------------



 



     7.4 Except as expressly set forth to the contrary in Exhibit B attached
hereto with respect to improvements that Landlord expressly agrees to construct,
Landlord at its sole expense and not subject to reimbursement pursuant to
Article V shall take all steps necessary to cause the common areas of the
Building as a whole including, but not limited to, all base Building restrooms,
water fountains and elevator equipment located in the common areas of the
Building and the Premises to comply with Title III of the ADA to the extent same
does not comply with Title III of the ADA as of the date of this Lease. After
Landlord complies with the preceding sentence of this Section, Landlord shall at
its expense (subject to reimbursement pursuant to Article V to the extent
permitted thereby) take all steps necessary to cause the common areas of the
Building as a whole including, but not limited to, all base Building restrooms,
water fountains and elevator equipment located in the common areas of the
Building and the Premises to comply with Title III of the ADA. Notwithstanding
the foregoing terms of this Section 7.4, after Landlord initially delivers the
Premises in the condition required by the terms of this Lease, to the extent any
non-compliance is a result of the use or occupancy of the Premises, a change in
Laws, or any action or inaction of Tenant or any Invitee, or if any improvements
made by Landlord to comply with the ADA benefit solely the Premises, then such
compliance shall be at Tenant’s cost. Except as expressly provided in the
foregoing terms of this Section 7.4, Tenant at its sole cost and expense shall
be solely responsible for taking any and all measures which are required to
cause the Premises to comply with the ADA. Any Alterations made or constructed
by Tenant for the purpose of complying with the ADA or which otherwise require
compliance with the ADA shall be done in accordance with this Lease; provided,
that Landlord’s consent to such Alterations shall not constitute either
Landlord’s assumption, in whole or in part, of Tenant’s responsibility for
compliance with the ADA, or representation or confirmation by Landlord that such
Alterations comply with the provisions of the ADA.
ARTICLE VIII
ASSIGNMENT AND SUBLETTING
     8.1 Except as provided in this Lease, Tenant shall not assign, transfer or
otherwise encumber (collectively, “assign”) this Lease or all or any of Tenant’s
rights under this Lease or interest in this Lease, or sublet or permit anyone to
use or occupy (collectively, “sublet”) the Premises or any part of the Premises,
without obtaining the prior written consent of Landlord, which consent may be
withheld or granted in Landlord’s sole and absolute discretion. Notwithstanding
the foregoing sentence, (a) provided that at the time request is made for
approval of assignment or subletting pursuant to this Section no Event of
Default shall exist, and subject to Landlord’s rights pursuant to Sections 8.3,
8.4 and 8.5 below, Landlord shall not unreasonably withhold, delay or condition
its consent to any proposed assignment or subletting of the Premises, provided
that (i) the use of the Premises pursuant to such assignment or sublease is in
compliance with Article VII of this Lease; (ii) the proposed assignee or
subtenant is of a type and quality consistent and compatible with a first-class
office building and with the Building and its tenants, and is not an entity that
enjoys sovereign immunity (other than an entity of the United States Federal
government or the District of Columbia government) or an entity that intends to
use the space as medical offices or as a drug clinic; (iii) Landlord is
reasonably satisfied with the financial condition of the assignee under any such
assignment or the sublessee under any such sublease to perform its general
business obligations and its obligations under this Lease (taking into account
that Tenant shall remain liable for the obligations of such assignee or
sublessee under this Lease following any approved subletting or assignment);
(iv) the initial Tenant remains fully liable as a primary obligor jointly and
severally with any subtenant or assignee for the payment of all rent and other
charges under this Lease and for the performance of all its other obligations
under this Lease; and (v) any assignment is for all of Tenant’s rights and
obligations under this Lease, and (b) so long as the proposed subtenant complies
with the terms of subparts (i), (ii) and (iv) of subpart (a) of this sentence
and Tenant has not subleased or assigned (including the proposed assignment of
sublease) more than ten percent (10%) of the Premises, Landlord’s consent to a
proposed sublease shall not be required. Except as otherwise expressly provided
in Section 8.7 below, no assignment, sublet or right of occupancy under this
Lease may be effectuated by operation of law or otherwise without the prior
written consent of Landlord. Any attempted assignment, transfer or other
encumbrance of this Lease or all or any of Tenant’s rights under this Lease or
interest in this Lease, and any sublet or permission to use or occupy the
Premises or any part of the Premises not in accordance with this Article VIII
shall be void and of no force or effect. Any assignment or subletting,
Landlord’s consent thereto, or Landlord’s collection or acceptance of rent from
any assignee or subtenant shall not be construed either as waiving or

20



--------------------------------------------------------------------------------



 



releasing Tenant from any of its liabilities or obligations under this Lease as
a principal and not as a guarantor or surety, or as relieving Tenant or any
assignee or subtenant from the obligation of obtaining Landlord’s prior written
consent (if required) to any subsequent assignment or subletting. For any period
during which an Event of Default exists under this Lease, Tenant hereby
authorizes each such assignee or subtenant to pay said rent directly to Landlord
upon receipt of notice from Landlord specifying same. Landlord’s collection of
such rent shall not be construed as an acceptance of such assignee or subtenant
as a tenant. Tenant shall not mortgage, pledge, hypothecate or encumber
(collectively “pledge”) this Lease without Landlord’s prior written consent,
which consent may be granted or withheld in Landlord’s sole and absolute
discretion. Tenant shall pay to Landlord an administrative fee equal to one
thousand five hundred dollars ($1,500) plus all third-party out-of-pocket
expenses (including reasonable attorneys’ fees and accounting costs) incurred by
Landlord in connection with Tenant’s request for Landlord to give its consent to
any assignment, subletting, or pledge. The form of any sublease or assignment,
which sublease or assignment is subject to Landlord’s approval hereunder, shall
also be subject to Landlord’s approval, which will not be unreasonably withheld,
conditioned or delayed. Tenant shall deliver to Landlord a fully-executed copy
of each agreement evidencing a sublease, assignment or pledge within ten
(10) days after Tenant’s execution thereof (regardless of whether Landlord’s
consent was required or obtained).
     8.2 If Tenant is a partnership, then any event (whether voluntary,
concurrent or related) resulting in a dissolution of Tenant, any withdrawal or
change (whether voluntary, involuntary or by operation of law) of partners
owning a controlling interest in Tenant (including each general partner), or any
structural or other change having the effect of limiting the liability of the
partners shall be deemed a voluntary assignment of this Lease subject to the
provisions of this Article. If Tenant is a corporation (or a partnership with a
corporate general partner), then any event (whether voluntary, concurrent or
related) resulting in (i) a dissolution, merger, consolidation or other
reorganization of Tenant (or such corporate general partner), or (ii) the sale
or transfer or relinquishment of the interest of shareholders who, as of the
date of this Lease, own a controlling interest of the capital stock of Tenant
(or such corporate general partner), shall be deemed a voluntary assignment of
this Lease subject to the provisions of this Article; provided, however, that
the foregoing portion (ii) of this sentence shall not apply to corporations
whose stock is traded through a national or regional exchange or
over-the-counter market immediately prior to the transaction. If Tenant is a
limited liability company, then any dissolution of Tenant or a withdrawal or
change, whether voluntary, involuntary or by operation of law, of members owning
a controlling interest in Tenant shall be deemed a voluntary assignment of this
Lease. In addition, a transfer of all or substantially all of the assets of
Tenant, either by merger, consolidation, or otherwise shall be deemed to be an
assignment under this Article VIII.
     8.3 If at any time during the Lease Term Tenant desires to assign, sublet
or pledge all or part of this Lease or the Premises, then in connection with
Tenant’s request to Landlord for Landlord’s consent thereto, Tenant shall give
notice to Landlord in writing (“Tenant’s Request Notice”) containing: the
identity of the proposed assignee, subtenant or other party and a description of
its business; the terms of the proposed assignment, subletting or other
transaction; the commencement date of the proposed assignment, subletting or
other transaction (the “Proposed Sublease Commencement Date”); the area proposed
to be assigned, sublet or otherwise encumbered (the “Proposed Sublet Space”);
the most recent financial statement or other evidence of financial
responsibility of such proposed assignee, subtenant or other party; and a
certification executed by Tenant and such party stating whether or not any
premium or other consideration is being paid for the assignment, sublease or
other transaction. Landlord shall, subject to the terms of Section 8.4 below,
grant or withhold its consent to such proposed assignment, sublease or other
transaction pursuant to the terms set forth in this Article VIII within fifteen
(15) business days of its receipt of Tenant’s Request Notice provided such
Tenant’s Request Notice contains all of the required information.
     8.4 If at any time during the Lease Term Tenant desires to assign or sublet
twenty thousand (20,000) rentable square feet or more of the Premises or the
term for the Proposed Sublet Space is for ninety-five percent (95%) or more of
the remainder of the Lease Term then in effect (a “Recapturable Sublease”), when
Tenant delivers Tenant’s Request Notice, such notice will specify that it is
sent for the additional purpose of determining whether Landlord will exercise
its recapture rights, and not have to contain the identity of the proposed
assignee, subtenant or other party, the certification stating whether or not any
premium or other

21



--------------------------------------------------------------------------------



 



consideration is being paid, and a description of its business or the most
recent financial statement or other evidence of financial responsibility of such
proposed assignee, subtenant or other party notwithstanding the terms of
Section 8.3 above. Landlord shall have the right in its sole and absolute
discretion to terminate this Lease with respect to the Proposed Sublet Space
that is a Recapturable Sublease by sending Tenant written notice of such
termination within thirty (30) days after Landlord’s receipt of Tenant’s Request
Notice. If Landlord does not terminate this Lease with respect to the Proposed
Sublet Space that is a Recapturable Sublease (or if Landlord fails to send a
notice to Tenant electing to terminate this Lease with respect to such space),
then if at any time prior to the date that is one hundred eighty (180) days
after the date Landlord receives Tenant’s Request Notice, Tenant identifies a
specific subtenant or assignee or otherwise intends to enter into a sublease,
assignment or similar transaction, Tenant shall (if not contained in the
original notice) deliver a supplement to the Tenant’s Request Notice containing
the identity of the proposed assignee, subtenant or other party and a
description of its business and the most recent financial statement or other
evidence of financial responsibility of such proposed assignee. Thereafter,
Landlord shall approve or disapprove Tenant’s request in the specific Tenant’s
Request Notice within fifteen (15) business days of its receipt of Tenant’s
Request Notice provided such Tenant’s Request Notice contains all of the
required information. If (i) Tenant fails to deliver the foregoing supplement to
Tenant’s Request Notice specifying the applicable additional information prior
to the expiration of the foregoing one hundred eighty (180) day period, or
(ii) Landlord does not approve a Tenant’s Request Notice that is timely made
prior to the expiration of the foregoing one hundred eighty (180) day period,
then Tenant shall again, if Tenant at any time desires to enter into a
Recapturable Sublease, provide another Tenant’s Request Notice and Landlord
shall once again have the right to recapture such space in accordance with the
terms of this Article VIII. If the Proposed Sublet Space does not constitute the
entire Premises and Landlord exercises its option to terminate this Lease with
respect to the Proposed Sublet Space, then (a) Tenant shall tender the Proposed
Sublet Space to Landlord on the Proposed Sublease Commencement Date and such
space shall thereafter be deleted from the Premises, and (b) as to that portion
of the Premises which is not part of the Proposed Sublet Space, this Lease shall
remain in full force and effect except that Base Rent and additional rent shall
be reduced pro rata. The cost of any construction required to permit the
operation of the Proposed Sublet Space separate from the balance of the Premises
shall be paid by Tenant to Landlord as additional rent under this Lease. If the
Proposed Sublet Space constitutes the entire Premises and Landlord elects to
terminate this Lease, then Tenant shall tender the Proposed Sublet Space to
Landlord, and this Lease shall terminate, on the Proposed Sublease Commencement
Date.
     8.5 If any sublease or assignment (whether by operation of law or
otherwise, including, without limitation, an assignment pursuant to the
provisions of the Bankruptcy Code or any other Insolvency Law) provides that the
subtenant or assignee thereunder is to pay any amount in excess of the rental
and other charges due under this Lease, then whether such excess be in the form
of an increased monthly or annual rental, a lump sum payment, payment for the
sale, transfer or lease of Tenant’s fixtures, leasehold improvements, furniture
and other personal property (not including bona fide sales on market terms of
any movable furniture, furnishings, personal property and equipment), or any
other form (and if the subleased or assigned space does not constitute the
entire Premises, the existence of such excess shall be determined on a pro-rata
basis), Tenant shall pay to Landlord fifty percent (50%) of any such excess or
other premium applicable to the sublease or assignment (less Tenant’s reasonable
out-of-pocket costs incurred in subleasing, for brokerage commissions, Tenant’s
attorneys’ fees, marketing costs, rental abatements, improvement costs and
improvement allowances, which cost shall be amortized over the term of the
sublease for purposes of determining such excess amounts due to Landlord under
this Lease on account of such sublease), which amount shall be paid by Tenant to
Landlord (unless such payment is otherwise waived, in whole or in part, by
Landlord in writing) as additional rent upon such terms as shall be specified by
Landlord and in no event later than thirty (30) days after any receipt thereof
by Tenant. Acceptance by Landlord of any payments due under this Section shall
not be deemed to constitute approval by Landlord of any sublease or assignment,
nor shall such acceptance waive any rights of Landlord under this Lease.
Landlord shall have the right to inspect and audit Tenant’s books and records
relating to any sublease or assignment.
     8.6 All restrictions and obligations imposed pursuant to this Lease on
Tenant shall be deemed to extend to any subtenant, assignee, licensee,
concessionaire or other occupant or transferee, and Tenant shall cause such
person to comply with such restrictions and obligations.

22



--------------------------------------------------------------------------------



 



Any assignee shall be deemed to have assumed obligations as if such assignee had
originally executed this Lease and at Landlord’s request shall execute promptly
a document confirming such assumption. Each sublease is subject to the condition
that if the Lease Term is terminated or Landlord succeeds to Tenant’s interest
in the Premises by voluntary surrender or otherwise, at Landlord’s option, the
subtenant shall be bound to Landlord for the balance of the term of such
sublease and shall attorn to and recognize Landlord as its landlord under the
then executory terms of such sublease or, at Landlord’s sole option, the
subtenant shall execute a direct lease with Landlord on Landlord’s then-current
standard form.
     8.7 Notwithstanding anything contained in this Article VIII to the
contrary, provided no Event of Default remains uncured under this Lease, Tenant
may, without prior written notice to Landlord and without Landlord’s prior
written consent and without being subject to Landlord’s rights and Tenant’s
obligations set forth in Sections 8.4 and 8.5, assign or transfer its entire
interest in this Lease: (a) to a corporation or other business entity which is
the successor corporation (herein sometimes referred to as a “Successor
Corporation”) in a bona fide sale transaction of Tenant, whether by merger,
consolidation or sale of all or substantially all of the assets or ownership
interests of Tenant, provided that such successor corporation shall have a
creditworthiness (e.g., assets and capitalization) and net worth (which shall be
determined on a pro forma basis using generally accepted accounting principles
consistently applied and using the most recent financial statements) immediately
following such transaction at least equal to the creditworthiness and net worth
of Tenant as of the date that is immediately prior to such merger, consolidation
or sale, and provided that the Successor Corporation shall assume in writing to
Landlord’s reasonable satisfaction all of the obligations and liabilities of
Tenant under this Lease; or (b) to a corporation or other business entity
(herein sometimes referred to as a “Related Corporation”) which shall control,
be controlled by or be under common control with Tenant, provided that Tenant
shall provide Landlord with written notice that such assignment or transfer has
occurred within two (2) business days of such assignment or transfer. For the
purpose of determining the creditworthiness and net worth of Tenant as set forth
in the preceding sentence, the creditworthiness (e.g., assets and
capitalization) and net worth (which shall be determined on a pro forma basis
using generally acceptable accounting principles consistently applied and using
the most recent financial statements) of a guarantor will be included in such
determination provided that such guarantor has agreed in writing to guaranty the
obligations of Tenant or Successor Corporation (as applicable) and the form of
such guaranty is acceptable to Landlord in its reasonable discretion. In the
event of any such assignment or subletting, Tenant shall remain fully liable as
a primary obligor for the payment of all rent and other charges required under
this Lease and for the performance of all obligations to be performed by Tenant
under this Lease. For purposes of clause (b) above, “control” shall be deemed to
be ownership of more than fifty percent (50%) of the stock or other voting
interest of the controlled corporation or other business entity. Together with
Tenant’s notice to Landlord pursuant to this Section, Tenant shall submit to
Landlord sufficient information regarding the transaction as is reasonably
necessary for Landlord to confirm that the transaction meets the qualifications
set forth in this Section. Any Successor Corporation or Related Corporation as
defined in this Section 8.7 above shall be referred to herein as “Permitted
Transferee”. If the Security Deposit under the terms of this Lease is in the
form of a Letter of Credit, then Tenant shall at Tenant’s sole cost, within five
(5) business days (for which no notice and cure period will apply) of the date
of such transfer, cause any such Letter of Credit to be amended or reissued to
reflect a transaction contemplated by the terms of this Section 8.7, and
Tenant’s failure to promptly cause such amendment or reissuance will be an Event
of Default hereunder.
ARTICLE IX
MAINTENANCE AND REPAIRS
     9.1 Tenant, at Tenant’s sole cost and expense, shall promptly make all
repairs, perform all maintenance, and make all replacements in and to the
Premises that are necessary to keep the Premises in first-class condition and
repair, in a clean, safe and tenantable condition, and otherwise in accordance
with all Laws and the requirements of this Lease, subject to Landlord’s
obligations set forth in Section 9.2 below. Tenant shall maintain all fixtures,
furnishings and equipment located in, or exclusively serving, the Premises in
clean, safe and sanitary condition, shall take good care thereof and make all
required repairs and replacements thereto. Tenant shall give Landlord prompt
written notice of any defects or damage to the structure of, or equipment or
fixtures in, the Building or any part of the Building. Tenant shall suffer no
waste or injury to any part of the Premises, and shall, at the expiration or
earlier termination of the

23



--------------------------------------------------------------------------------



 



Lease Term, surrender the Premises in an order and condition comparable to their
order and condition on the Lease Commencement Date, except for ordinary wear and
tear and as otherwise provided in Article XVII. Except as otherwise provided in
Article XVII, all injury, breakage and damage to the Premises and to any other
part of the Building caused by any act or omission of any invitee, agent,
employee, subtenant, assignee, contractor, client, family member, licensee,
customer or guest of Tenant (collectively, “Invitees”) or Tenant, shall be
repaired by and at Tenant’s expense, except that Landlord shall have the right
at Landlord’s option, after twenty (20) days prior written notice to Tenant
(except in the case of an emergency, in which event no prior notice shall be
required) to make any such repair and to charge Tenant for all costs and
expenses incurred in connection therewith if Tenant does not perform such
required repairs within such twenty (20) day period, provided that if such
required repairs cannot reasonably be effected within such twenty (20) day
period and Tenant begins such required repairs promptly within such twenty
(20) day period, then, except in the event of an emergency, Tenant shall have
such additional time as is reasonably necessary to perform such repairs,
provided that such additional period shall not exceed ninety (90) days from
Landlord’s initial notice to Tenant. Landlord shall provide and install
replacement tubes for building standard fluorescent light fixtures identified on
Exhibit O (subject to reimbursement pursuant to Article V); all other bulbs and
tubes for the Premises shall be provided and installed by Tenant at Tenant’s
expense.
     9.2 Except as otherwise provided in this Lease, Landlord shall (subject to
reimbursement pursuant to Article V) keep the exterior and demising walls, load
bearing elements, foundations, roof and common areas that form a part of the
Building, Garage, Fitness Center, exterior windows, base Building restrooms and
the building standard mechanical, water, electrical, HVAC and plumbing systems,
pipes and conduits, and life safety systems that are provided by Landlord in the
operation of the Building (collectively, the “Building Structure and Systems”),
clean and in good operating condition consistent with similar first-class
buildings and, promptly after becoming aware of any item needing repair, will
make repairs thereto. Notwithstanding any of the foregoing to the contrary,
maintenance and repair of special tenant areas, facilities, finishes and
equipment (including, but not limited to, any special fire protection equipment,
telecommunications and computer equipment, kitchen/galley equipment,
air-conditioning equipment serving the Premises only and all other furniture,
furnishings and equipment of Tenant and all Alterations) shall be the sole
responsibility of Tenant and shall be deemed not to be a part of the Building
Structure and Systems.
     9.3 (a) In the event that Landlord fails to perform any maintenance or
repair obligations of Landlord expressly set forth under this Lease with respect
to the Premises (such failure, a “Delayed Repair”), and (a) such failure shall
continue for a period of twenty (20) days after receipt of written notice from
Tenant to Landlord and any lender of Landlord (the “First Repair Self Help
Notice”) or, if such failure can not reasonably be cured within twenty
(20) days, then such longer period as may be required for such cure provided
that Landlord commences such cure within such twenty (20)-day period and
diligently pursues such cure to completion (provided that such period shall not
be extended beyond the date that is ninety (90) days after the First Repair Self
Help Notice), and (b) such failure shall continue for ten (10) business days
after receipt of an additional written notice from Tenant to Landlord and any
lender of Landlord following the expiration of the period described in clause
(a) above (the “Second Repair Self Help Notice”), then Landlord shall reimburse
Tenant for either (x) a portion of the costs and expenses actually incurred by
Tenant in curing such Delayed Repair, in an amount equal to the difference
between such total costs and expenses actually incurred by Tenant less Tenant’s
proportionate share of such costs and expenses, if and to the extent such
expenses are includable as Operating Expenses pursuant to the terms of this
Lease or (y) the costs and expenses actually incurred by Tenant in curing such
Delayed Repair, if such expenses are not so includable as Operating Expenses
(with Landlord hereby agreeing that such amounts shall not be included in the
Operating Expenses for the Building) (as applicable, the “Excess Repair Costs”)
within thirty (30) days after Landlord has received from Tenant an invoice
therefor (and Tenant has provided a copy of same to any lender of Landlord). The
First Repair Self Help Notice and the Second Repair Self Help Notice each shall
include a statement in all capitals and bold face font that Tenant intends to
exercise this right to self help, and shall identify in reasonable detail the
basis for the self help and the actions Tenant intends to undertake to perform
the Delayed Repair. Further notwithstanding anything to the contrary contained
in this Lease, Tenant’s right to perform any such self help pursuant to this
Section 9.3 is conditioned

24



--------------------------------------------------------------------------------



 



upon strict compliance by Tenant with the following requirements: Tenant shall
ensure that (i) all such work shall be performed solely by contractors,
subcontractors and design consultants, as applicable, who are bonded (if bonds
are reasonably available for the type and scope of work being performed),
licensed in the District of Columbia, qualified and recognized as reputable
within their field, (ii) each entity performing such work shall have obtained
public liability and worker’s compensation insurance policies covering all
persons who will perform such work in amounts customary for comparable work in
buildings comparable to the Building, and (iii) all such work shall be performed
in a good, workmanlike, first-class and prompt manner, and in accordance with
all applicable laws and the requirements of any insurance company insuring the
Building or any portion thereof. Further notwithstanding anything to the
contrary contained in this Lease, the self help right provided to Tenant under
this Section 9.3 shall not be applicable to any repair or maintenance
obligations that affect the Building Structure and Systems or common areas.
Further notwithstanding anything to the contrary contained in this Lease, Tenant
shall not have the right to exercise any such self help rights against any
landlord except for the landlord who failed to perform the Delayed Repair.
          (b) In the event that Landlord fails to perform any maintenance or
repair obligations of Landlord expressly set forth under this Lease with respect
to the Building Structure and Systems or common areas that renders any material
portion of the Premises untenable or inaccessible (such failure, a “Structural
Delayed Repair”), and (a) such failure shall continue for a period of ten
(10) business days after receipt of written notice from Tenant to Landlord and
any lender of Landlord (provided Tenant has been given the address to which such
notices to Landlord’s lender should be sent, however, Tenant will be deemed to
have received such address if Landlord delivered an SNDA to Tenant) (the “First
Structure Delayed Repair Notice”) or, if such failure can not reasonably be
cured within ten (10) business days, then such longer period as may be required
for such cure provided that Landlord commences such cure within such ten
(10) business day period and diligently pursues such cure to completion
(provided that such period shall not be extended beyond the date that is twenty
(20) business days after the First Structure Delayed Repair Notice), and
(b) such failure shall continue for ten (10) business days after receipt of an
additional written notice from Tenant to Landlord and any lender of Landlord
(provided Tenant has been given the address to which such notices to Landlord’s
lender should be sent, however, Tenant will be deemed to have received such
address if Landlord delivered an SNDA to Tenant) following the expiration of the
period described in clause (a) above (the “Second Structure Delayed Repair
Notice”), then Tenant shall be entitled to an abatement of the Base Rent payable
under this Lease on a pro rata basis directly related to the portion of the
Premises that is not tenantable or accessible for the period beginning on the
day after such ten (10) business day period ends after the First Structure
Delayed Repair Notice and continuing until the such portion of the Premises is
tenantable.
          (c) In addition to any abatement of Base Rent set forth in Subsection
(b) immediately above, if a Structural Delayed Repair renders the greater of
(i) ten percent (10%) of the rentable square feet of the Premises (excluding the
Storage Space) or (ii) 10,000 rentable square feet (excluding the Storage
Space), untenable or inaccessible for more than ninety (90) consecutive days
after the delivery of both the First Structural Delayed Repair Notice and the
Second Structure Delayed Repair Notice, then Tenant shall have the right to
terminate this Lease upon the delivery of written notice to Landlord.
Notwithstanding the preceding sentence, if Landlord cures the Structural Delayed
Repair before the date that is thirty (30) days after Landlord’s receipt of such
termination notice from Tenant, then such termination shall not be effective and
the Lease will automatically remain in full force and effect, and provided
further that if the Structural Delayed Repair cannot reasonably be cured within
the foregoing ninety (90) day period, then so long as Landlord commenced to cure
such Structural Delayed Repair within ten (10) business days after Landlord’s
receipt of the Second Structure Delayed Repair Notice, and Landlord is
diligently and continuously pursuing such cure, such ninety (90) day period will
automatically be extended for a period reasonably required to permit such
Structural Delayed Repair to be cured, provided further that in no event will
such ninety (90) day cure period be extended beyond an additional two hundred
seventy (270) days (i.e., a total period of three hundred sixty (360) days after
the delivery of both the First Structural Delayed Repair Notice and the Second
Structure Delayed Repair Notice).

25



--------------------------------------------------------------------------------



 



ARTICLE X
ALTERATIONS
     10.1 Landlord shall construct initial improvements in the Premises in
accordance with Exhibit B (including Schedule I to Exhibit B). It is understood
and agreed that, except as provided in the preceding sentence, Landlord will not
make, and is under no obligation to make, any structural or other alterations,
decorations, additions, improvements or changes (collectively, “Alterations”) in
or to the Premises or the Building except as otherwise expressly provided in
this Lease. After the completion of an Alteration in accordance with the terms
of this Lease, such Alteration will be deemed to be part of the “Premises” and
the “Building”.
     10.2 Tenant shall not make or permit anyone to make any Alterations in or
to the Premises or the Building, without the prior written consent of Landlord.
Landlord shall not unreasonably withhold its consent to any Alteration which
Tenant may desire to make to the Premises; provided, however, that Landlord
shall retain sole and absolute discretion to withhold its consent to any
Structural Alteration (defined below) that is not approved by the holder of any
Mortgage (if such holder of any Mortgage has approval rights), or which may, in
the opinion of Landlord (i) be visible from outside the Premises (other than
Tenant’s signage and exterior door approved by Landlord pursuant to Section 11.1
below), or (ii) exceed the capacity of, hinder the effectiveness of, interfere
with, or will adversely affect the Building Structure and Systems of the
Premises or the Building. Notwithstanding the preceding sentence, Landlord shall
not unreasonably withhold, condition or delay consent to a Structural Alteration
that (i) does not affect the exterior appearance of the Building, (ii) does not
adversely impact any other tenant’s use or occupancy of such tenant’s premises,
(iii) does not require a building permit, and (iv) costs less than $25,000 in
the aggregate. “Structural Alterations” shall be deemed to be any Alterations
that will necessitate any changes, replacements or additions to the Building
Structure and Systems, exterior wall systems, columns, roof, beams (including
load-bearing elements) or floors of the Premises or the Building. Tenant shall
have the right to install an exterior door at street level on the corner of 7th
Street and Massachusetts Avenue in a location reasonably acceptable to Landlord
(with Landlord hereby approving the location shown on Exhibit Q), provided that
such installation shall comply with the provisions of this Lease pertaining to
Structural Alterations (but excluding Landlord’s approval). Landlord shall
either approve or disapprove any proposed Alteration within ten (10) business
days after receiving such written request together with all supporting materials
required by Landlord to evaluate such request, and, in the case of Landlord’s
disapproval, Landlord shall specify its reasons for such disapproval.
Notwithstanding the foregoing, such ten (10) business day period may be extended
from time to time by written notice from Landlord for a reasonable period of
time (not to exceed an additional ten (10) business days) if the proposed
Alteration will require review by outside third parties. If Landlord fails to
notify Tenant in writing (the “Landlord Approval Notice”) whether or not
Landlord will consent to such proposed Alteration within such ten (10) business
day period (as the same may have been extended by Landlord from time to time as
provided above), and thereafter Tenant delivers written notice (“Alteration
Response Failure Notice”) to Landlord of such failure, which Alteration Response
Failure Notice shall bear a bold-typed, capitalized legend stating “YOU SHALL BE
DEEMED TO HAVE APPROVED THE ALTERATIONS DESCRIBED IN THIS NOTICE IF YOU FAIL TO
RESPOND WITHIN FIVE (5) BUSINESS DAYS FROM THE DATE OF THIS LETTER,” and
Landlord fails to respond to such Alteration Response Failure Notice within such
five (5) business day period, Landlord shall be deemed to have approved such
Alteration described in such Alteration Response Failure Notice. Notwithstanding
the foregoing, Landlord’s consent shall not be required for any Alterations of a
purely decorative nature (e.g., paint, carpet and other floor and wall
coverings), provided that such decorative Alteration is replacing materials with
like-materials (each, a “Cosmetic Alteration”). Any Alterations made by Tenant
shall be made: (a) in a good, workmanlike, first-class and prompt manner;
(b) using new materials only; (c) by contractors and subcontractors that have
been approved in writing by Landlord, such approval not to be unconditionally
withheld, conditioned or delayed, on days, at times and under the supervision of
an architect approved in writing by Landlord (not including Cosmetic
Alterations); (d) in accordance with plans and specifications prepared by an
engineer or architect reasonably acceptable to Landlord (excluding Cosmetic
Alterations, in which case in accordance with a reasonably detailed written
description prepared by Tenant), which plans and specifications shall be
approved in writing by Landlord (provided that Tenant shall pay as additional
rent hereunder any reasonable out-of-pocket third party costs incurred by
Landlord or the holder of any Mortgage in reviewing and approving such
Alteration) (not including

26



--------------------------------------------------------------------------------



 



Cosmetic Alternations); (e) in accordance with all Laws and the requirements of
any insurance company insuring the Building or any portion thereof; (f) after
having obtained any required consent of the holder of any Mortgage, so long as
the holder of any Mortgage has consent rights (provided such consent shall not
required in the case of only Cosmetic Alterations); (g) after obtaining public
liability and worker’s compensation insurance policies reasonably approved in
writing by Landlord, which policies shall cover every person who will perform
any work with respect to such Alteration; and (h) if the Alteration is
reasonably anticipated to cost in excess of $500,000, upon request, after Tenant
has delivered to Landlord documentation reasonably satisfactory to Landlord
evidencing Tenant’s financial ability to complete the Alteration in accordance
with the provisions of this Lease. During the construction of any Alterations,
Tenant shall obtain and deliver to Landlord partial or conditional lien waivers
reasonably acceptable to Landlord from all contractors, subcontractors, laborers
and material supplies for any work, labor and services to be performed and
materials to be furnished in connection with any Alterations, and Tenant shall
obtain and deliver to Landlord final lien waivers reasonably acceptable to
Landlord upon completion of any such Alterations. If any lien (or a petition to
establish such lien) is filed in connection with any Alteration, such lien (or
petition) shall be discharged by Tenant within ten (10) business days
thereafter, at Tenant’s sole cost and expense, by the payment thereof or by the
filing of a bond acceptable to Landlord. If Landlord gives its consent to the
making of any Alteration, such consent shall not be deemed to be an agreement or
consent by Landlord to subject its interest in the Premises or the Building to
any liens which may be filed in connection therewith. For each Alteration other
than a Cosmetic Alteration, Tenant shall be responsible for the payment to
Landlord of an oversight construction management fee in the amount not to exceed
one percent (1%) of Tenant’s hard costs of such work. Promptly after the
completion of an Alteration, Tenant at its expense shall deliver to Landlord
three (3) sets of accurate as-built drawings or a complete “CAD” file showing
such Alteration in place. Tenant shall reimburse (as additional rent) Landlord,
its employees and agents for, and shall indemnify, defend upon request and hold
them harmless from and against, all costs, damages, claims, liabilities,
expenses (including attorneys’ fees), losses, penalties and court costs suffered
by or claimed against them, directly or indirectly, based on or arising out of
in whole or in part, the construction or installation of Alterations.
     10.3 If any Alterations other than Cosmetic Alterations are made without
the prior written consent of Landlord, and Tenant fails to diligently prosecute
to completion removal and correction of such Alterations and restoration of the
Premises and Building to their condition immediately prior thereto within thirty
(30) days after written notice from Landlord (provided that no such cure period
shall apply in the event of an emergency or if the Lease Term has expired),
Landlord shall have the right at Tenant’s expense to remove and correct such
Alterations and restore the Premises and the Building to their condition
immediately prior thereto. All Alterations to the Premises or the Building made
by either party shall immediately become the property of Landlord and shall
remain upon and be surrendered with the Premises as a part thereof at the
expiration or earlier termination of the Lease Term; provided, however, that
(a) if there shall be no Event of Default continuing under this Lease, then
Tenant shall have the right to remove, prior to the expiration or earlier
termination of the Lease Term, all movable furniture, furnishings and equipment
installed in the Premises solely at the expense of Tenant, and (b) Tenant shall
remove all Required Removables (hereinafter defined) and any other Alterations
and other items in the Premises or the Building (including all cabling and
wiring) which Landlord designates in writing for removal at the time Landlord
consents to the installation of such Alteration. Movable furniture, furnishings
and trade fixtures shall be deemed to exclude without limitation any item the
removal of which might cause damage to the Premises or the Building or which
would normally be removed from the Premises with the assistance of any tool or
machinery other than a dolly. Notwithstanding the foregoing, Tenant shall not be
required to remove Alterations consisting of standard buildout items that are
typically installed by similar tenants in other first class office buildings in
the vicinity of the Building, but Tenant shall be required to remove the
following (each a “Required Removable”): (A) any vault, interior stairwells,
raised flooring, file storage systems, generators, UPS, antennae and server
racks, (B) all telephone and data cabling installed by or on behalf of Tenant as
part of the Tenant’s Work performed pursuant to Exhibit B and any future
telephone and data cabling installed by or on behalf of Tenant or Tenant’s
subtenants, licensees or assignees (collectively, “Cabling”) whether such
Cabling is located in the Premises or elsewhere in the Building (it being agreed
that Tenant shall have no right to install Cabling outside of the Premises
without obtaining Landlord’s prior written consent, provided that Tenant shall
be entitled to reasonable use of the Building risers), which may be granted or

27



--------------------------------------------------------------------------------



 



withheld in Landlord’s sole discretion); (C) any and all corporate restroom or
shower facilities, (D) kitchen and cafeteria facilities (but excluding
kitchenette or pantry-type facilities, i.e., small facilities that typically
contain one standard-sized refrigerator, dishwasher, microwave, sink, and/or
coffee maker without any material food preparation areas) within the Premises,
and (E) all of Tenant’s specialized emblems and signage within or on the
exterior of the Premises and the Building. Tenant shall repair and restore any
damage to the Premises caused by such removal, and if Tenant fails to do so
Landlord shall have the right at Tenant’s expense to repair all damage and
injury to the Premises or the Building caused by such removal. If such
furniture, furnishings and equipment are not removed by Tenant prior to the
expiration or earlier termination of the Lease Term, the same shall at
Landlord’s option become the property of Landlord and shall be surrendered with
the Premises as a part thereof; provided, however, that Landlord shall have the
right at Tenant’s expense to remove from the Premises such furniture,
furnishings and equipment, all Required Removables and any Alteration (excluding
Alterations that are typical building standard items) which Landlord designates
in writing for removal at the time of approval of the Alteration. If Tenant
fails to return the Premises to Landlord as required by this Section, then
Tenant shall pay to Landlord, as additional rent, all costs incurred by Landlord
in effecting such return.
     10.4 (a) Tenant shall have the right from time to time to install security
cameras within (i) the Premises, and (ii) in the exit stairwells of the Building
on and between any floors of the Building so long as Tenant is leasing all of
the rentable area on the floor above and below such area (i.e., for example, if
Tenant is leasing the 6th, 7th and 8th floors, then Tenant may install such
cameras in such stairwells on the 6th and 8th floors, and in between) without
Landlord’s consent, provided that any such installation shall be accomplished in
accordance with the terms of this Lease as if such installation was an
Alteration hereunder (excluding Landlord’s consent). In addition, Tenant shall
have the right, with Landlord’s prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed) from time to time to install
one (1) security camera outside the main entrance (i.e., in the common area) to
the Premises on any floor in which Tenant is leasing less than the entire floor
of the Building, so long as such camera is reasonably designed, installed and
intended to be for the sole purpose of identifying persons entering such portion
of the Premises (and not for monitoring the common areas outside of the
Premises), provided that any such installation shall be accomplished in
accordance with the terms of this Lease as if such installation was an
Alteration hereunder. Except as expressly provided in this Subsection (a),
Tenant shall not have any right to install security cameras in the Premises or
the Building.
          (b) If Tenant installs one or more security cameras pursuant to the
terms of this Section 10.4, then Landlord, its employees and agents shall not be
liable to Tenant, any Invitee or any other person or entity for any damage
(including indirect and consequential damage), injury, loss or claim (including
claims for the interruption of or loss to business) based on or arising out of
the existence, operation, use, monitoring, failure to monitor or any matter
related to such security cameras whatsoever, and Tenant hereby waives any right
it may have to make any claim against Landlord related to the use, operation,
existence, monitoring or failure to monitor any such security cameras. Tenant
shall reimburse Landlord for (as additional rent), and shall indemnify, defend
upon request and hold Landlord harmless from and against all costs, damages,
claims, liabilities, expenses (including reasonable attorneys’ fees and costs of
litigation), losses, penalties and court costs suffered by or claimed against
Landlord from Tenant or third parties, directly or indirectly, based on or
arising out of, in whole or in part, the use, operation, existence, monitoring,
failure to monitor or any other matter related to such security cameras.
ARTICLE XI
SIGNS
     11.1 (a) Subject to the terms of this Article XI, Tenant, at Tenant’s sole
cost and expense, shall, subject to Landlord’s approval which will not be
unreasonably withheld, conditioned or delayed, be permitted to install (i) an
exterior identification sign (identifying Tenant’s name and/or logo) in a
reasonably prominent location on the Massachusetts Avenue, NW side of the
Building in a size, design and location consistent with Exhibit F, including

28



--------------------------------------------------------------------------------



 



placing Tenant’s name signage on either the upper location or lower location
shown on Exhibit F and placing a logo sign as shown on Exhibit F (Landlord
initially approving the specifications and sign locations on Exhibit F), which
exterior sign may be illuminated in accordance with the terms of this
Article XI, and (ii) one (1) exterior identification sign (identifying Tenant’s
name and/or logo) in a reasonably prominent location on the “lower” band of the
Building above the street-level windows on the 7th Street side of the Building
(in a location selected by Landlord) in a size and design reasonably acceptable
to Landlord, if and only if Tenant is leasing (x) all of the rentable square
footage on (and including) the third (3rd) through (and including) the eighth
(8th) floors of the Building (but specifically excluding any portion of the
third (3rd) floor occupied by Landlord or Landlord’s affiliate(s) pursuant to
the terms of Section 28.12), or (y) no less than 177,160 rentable square feet in
the Building (and if Tenant installs an exterior sign pursuant to the terms of
subpart (ii) of this sentence and Tenant’s Premises (or rentable square footage)
thereafter drops below the requirements of such subpart (ii), Tenant shall
promptly (and in no event later than thirty (30) days) remove such sign at
Tenant’s sole cost and repair any damage caused by such removal) . All such
signs shall be installed in accordance with any applicable state or local
building code or zoning regulations. In the event that any of Tenant’s signs are
illuminated in accordance with the terms hereof, Tenant shall, at Tenant’s sole
cost and expense, install a meter to separately monitor the electricity
consumption for the illumination of any such signs and shall be responsible for
cost of the electricity required to illuminate such signs. Notwithstanding
anything to the contrary, in order to ensure that light from an exterior sign
does not unreasonably interfere with occupancy of, or view from the Building,
only an exterior sign located (i) in the upper location on the Massachusetts
Ave. side of the Building as shown on Exhibit F, and (ii) directly above the
entry door shown on Exhibit F may be illuminated (i.e., an exterior sign in the
lower location shown on the Massachusetts Ave. side of the Building as shown
Exhibit F may not be illuminated). Tenant shall also have the right to etch the
exterior glass on the First Floor of the Building with Tenant’s name and logo;
provided that such etchings are in accordance with any applicable state or local
building code or zoning regulations. No other sign, advertisement or notice
referring to Tenant shall be inscribed, painted, affixed or otherwise displayed
on any part of the exterior or the interior of the Building except on the
directories and doors of offices and such other areas as are designated by
Landlord, and then only in such place, number, size, color and style as are
reasonably approved by Landlord and are in accordance with any applicable state
or local building code or zoning regulations. All of Tenant’s signs that are
approved by Landlord, other than those signs described in the first two
sentences of this Section, shall, at Landlord’s election, be installed by
Landlord at Tenant’s sole cost and expense. All of Tenant’s signs shall be
removed by Tenant at Tenant’s sole cost and expense upon the expiration or
earlier termination of the Term (and Tenant shall repair any damage to the
Building or the Premises caused by such removal, including, but not limited to,
the restoration of the exterior glass on the First Floor of the Building to its
condition prior to Tenant’s etching its name and logo in such glass); provided,
however, if the Lease Term is terminated prior to the scheduled expiration of
the Lease Term (with a termination pursuant to Article XXX being deemed to be a
scheduled expiration), then Tenant shall have an additional fifteen
(15) business days to remove such signs in accordance with the terms of this
Lease (as if the Lease was not terminated), including all restoration
obligations. Landlord’s approval of any sign pursuant to the terms of this
Article XI, may include, but will not be limited to the method of attachment,
design, appearance, illumination, any installation contractor and its insurance
(if applicable), and size (with Landlord hereby approving the signage depicted
on Exhibit F attached hereto). If any sign, advertisement or notice that has not
been approved by Landlord is exhibited or installed by Tenant, then, if either
the Lease Term has expired or Tenant fails to remove the same within five
(5) business days after receiving written notice from Landlord, Landlord shall
have the right to remove the same at Tenant’s expense. Landlord shall, at
Tenant’s cost, provide building standard suite entry signage identifying Tenant
in a location designated by Landlord and in such place, number, size, color and
style as are approved by Landlord in Landlord’s sole discretion, and Landlord
also shall, at Tenant’s option, list Tenant’s name in the Building lobby
directory up to a maximum number of lines on the directory equal to one (1) line
for each 500 square feet of rentable area in the Premises. If Tenant requests
Landlord to change the names on such directory, then Tenant shall reimburse
Landlord for all out-of-pocket third-party costs incurred by Landlord therefor.
Landlord’s acceptance of any name for listing on the Building directory will not
be deemed, nor will it substitute for, Landlord’s consent, as required by this
Lease, to any sublease, assignment or other occupancy of the Premises. Tenant
shall not permit any advertisement of or by Tenant that affirmatively impairs
the reputation of the Building or its desirability as a first-class office
building, and upon notice from Landlord, Tenant shall immediately refrain from
and discontinue any such advertisement.

29



--------------------------------------------------------------------------------



 



          (b) Landlord reserves the right to affix, install and display signs,
advertisements and notices on any part of the exterior or interior of the
Building but not in the Premises (except as may be required by law or in
emergency situations). Notwithstanding the foregoing terms of this Subsection
(b), during the Lease Term, Landlord shall not as long as Tenant or a Permitted
Transferee is leasing at least 70,000 rentable square feet (excluding the
Storage Space) in the Building, (i) install (or permit the installation of) any
exterior sign identifying a tenant of the Building on the Massachusetts Ave.
side of the Building, and (ii) install (or permit the installation of) any
exterior sign on the 7th street side of the Building identifying a tenant of the
Building that leases less than 35,000 rentable square feet on an entire floor of
the Building; provided, however, that the foregoing restrictions expressly
exclude (x) ground floor storefront signage of retail tenants for which Landlord
may grant signage rights without restriction and (y) directional/delivery-type
signage generally intended to facilitate location of tenants in the Building,
which Landlord may install without restriction.
ARTICLE XII
INSPECTION
     12.1 At all times Tenant shall permit Landlord, its agents and
representatives, and the holder of any Mortgage, to enter the Premises without
charge therefor and without diminution of the rent payable by Tenant in order to
examine, inspect or protect the Premises and the Building, to make such
alterations and/or repairs as in the sole and absolute judgment of Landlord may
be deemed necessary or desirable, or during the last fifteen (15) months of the
Lease Term (and during any period in which an Event of Default exists under this
Lease) to exhibit the same to brokers, prospective tenants, lenders, purchasers
and others. Except in the event of an emergency, Landlord shall endeavor to
(i) give Tenant advance notice of any such entry (with Tenant permitted to have
a representative present during such entry), and (ii) minimize disruption to
Tenant’s normal business operations in the Premises in connection with any such
entry.
ARTICLE XIII
INSURANCE
     13.1 Tenant shall not conduct or permit to be conducted any activity, or
place or permit to be placed any equipment or other item in or about the
Premises or the Building, which will in any way increase the rate of fire
insurance or other insurance on the Building. If any increase in the rate of
fire insurance or other insurance is due to any activity, equipment or other
item of Tenant, including without limitation signs permitted by the terms of
this Lease, then (whether or not Landlord has consented to such activity,
equipment or other item) Tenant shall pay as additional rent due under this
Lease the amount of such increase. The statement of any applicable insurance
company or insurance rating organization (or other organization exercising
similar functions in connection with the prevention of fire or the correction of
hazardous conditions) that an increase is due to any such activity, equipment or
other item shall be conclusive evidence thereof.
     13.2 (a) Commencing on the Lease Commencement Date and for the remainder of
the Lease Term, Tenant shall obtain and maintain (1) commercial general
liability insurance (written on an occurrence basis) including contractual
liability coverage, premises and operations coverage, broad form property damage
coverage and independent contractors coverage, and containing an endorsement for
personal injury, (2) business interruption insurance, (3) all-risk property
insurance, (4) comprehensive automobile liability insurance (covering
automobiles owned by Tenant, if any), (5) worker’s compensation insurance,
(6) employer’s liability insurance, and (7) excess/umbrella insurance written on
an occurrence basis. Such commercial general liability insurance shall be in
minimum amounts typically carried by prudent tenants engaged in similar
operations, but in no event shall be in an amount less than Two Million Dollars
($2,000,000) combined single limit per occurrence with a Four Million Dollar
($4,000,000) annual aggregate. Such business interruption insurance shall be in
minimum amounts typically carried by prudent tenants engaged in similar
operations, but in no event shall be in an amount less than the Base Rent then
in effect during any Lease Year. Such property insurance shall be in an amount
not less than that required to replace all of the original tenant improvements
installed in the Premises pursuant to Exhibit B, all Alterations and all other
contents of the Premises (including, without limitation, Tenant’s trade
fixtures, decorations, furnishings, equipment and personal property). Such
automobile liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident. Such

30



--------------------------------------------------------------------------------



 



worker’s compensation insurance shall carry minimum limits as defined by the law
of the jurisdiction in which the Building is located (as the same may be amended
from time to time). Such employer’s liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Such excess/umbrella insurance shall be in minimum
amounts of Five Million Dollars ($5,000,000) per occurrence and a Five Million
Dollar ($5,000,000) annual aggregate, in addition to the liability insurance
specified above.
          (b) All such insurance shall: (1) be issued by a company that is
licensed to do business in the jurisdiction in which the Building is located,
that has been reasonably approved in advance by Landlord and that has a rating
equal to or exceeding A:XI from Best’s Insurance Guide; (2) name Landlord, the
managing agent of the Building and the holder of any Mortgage as additional
insureds/loss payees (as applicable); (3) contain an endorsement that such
policy shall remain in full force and effect notwithstanding that the insured
may have waived its right of action against any party prior to the occurrence of
a loss (Tenant hereby waiving its right of action and recovery against and
releasing Landlord and its employees and agents from any and all liabilities,
claims and losses for which they may otherwise be liable to the extent Tenant is
covered by insurance carried or required to be carried under this Lease);
(4) provide that the insurer thereunder waives all right of recovery by way of
subrogation against Landlord, its partners, agents, employees, and
representatives, in connection with any loss or damage covered by such policy;
(5) be reasonably acceptable in form and content to Landlord; (6) be primary and
non-contributory; and (7) contain an endorsement for cross liability and
severability of interests. Notwithstanding any deductible provision in Tenant’s
policies, Tenant will be deemed to be maintaining the insurance required of
Tenant under the terms of this Lease. Landlord reserves the right from time to
time to require Tenant to obtain higher minimum amounts or different types of
insurance if it becomes customary for other landlords of first-class office
buildings in the Washington, D.C., metropolitan area to require similar sized
tenants in similar industries to carry insurance of such higher minimum amounts
or of such different types of insurance, provided such insurance is reasonably
available to Tenant or tenants similarly situated to Tenant in the downtown
business district of Washington D.C. Tenant shall deliver a certificate (on
Accord Form 27 or equivalent form) of all such insurance and receipts evidencing
payment therefore, which certificate shall provide that in the event of
cancellation, failure to renew, reduction of amount of insurance or change in
coverage, such insurer shall endeavor to provide Landlord no less than thirty
(30) days notice of such proposed action (and, upon request, copies of all
required insurance policies, including endorsements and declarations) to
Landlord concurrently with Tenant’s execution of this Lease and at least
annually thereafter. If Tenant receives notice that its insurer will or intends
to cancel, not renew, reduce or change the coverage such that such coverage does
not comply with the terms of this Lease (a “Failure of Compliance Notice”),
Tenant shall deliver written notice of such Failure of Compliance Notice to
Landlord within ten (10) business days after Tenant’s receipt of such notice. If
Tenant receives a Failure of Compliance Notice and does not cause its coverage
to again comply with the terms of this Lease within ten (10) business days after
its receipt of such notice, such failure by Tenant will be an Event of Default
for which no notice and cure period will apply notwithstanding anything to the
contrary. Tenant shall give Landlord immediate notice in case of fire, theft or
accident in the Premises, and in the case of fire, theft or accident in the
Building if involving Tenant, its agents, employees or Invitees. Neither the
issuance of any insurance policy required under this Lease nor the minimum
limits specified in this Lease shall be deemed to limit or restrict in any way
Tenant’s liability arising under or out of this Lease. Notwithstanding the
foregoing terms of Article XIII, Tenant may satisfy any of the specific required
insurance coverages or requirements contained in this Article XIII pursuant to
an umbrella policy so long as such umbrella policy actually provides the
specific required coverage.
     13.3 Landlord agrees to carry and maintain all-risk property insurance
(with replacement cost coverage) covering the Building and Landlord’s property
therein in an amount required by its insurance company to avoid the application
of any coinsurance provision. Landlord agrees that its insurance policy will not
contain any deductible provision that is in excess of amounts carried by a
majority of owners of similar buildings in the downtown central business
district of Washington, D.C. Landlord hereby waives its right of action and
recovery against Tenant and releases Tenant and its employees, agents and
contractors from any and all liabilities, claims and losses for which Tenant may
otherwise be liable to the extent Landlord is covered by or required by the
terms of this Lease to carry property insurance therefor. Landlord shall use
reasonable efforts to secure a waiver of subrogation endorsement from its
insurance

31



--------------------------------------------------------------------------------



 



carrier. Landlord also agrees to carry and maintain commercial general liability
insurance in limits reasonably consistent with other first class office
buildings in Washington, D.C. (but in no event less than the limits required of
Tenant pursuant to Section 13.2).
ARTICLE XIV
SERVICES AND UTILITIES
     14.1 (a) Subject to Tenant’s obligations specified in this Lease, Landlord
shall provide the following services, each in a manner consistent with other
first class office buildings in Washington D.C.: (1) heating, ventilation and
air-conditioning (“HVAC”) furnished to the Premises during the Building Hours in
the seasons they are required and in accordance with the terms of Exhibit N;
(2) janitorial service on Monday through Friday only (excluding the holidays set
forth in Section 1.12 of this Lease (after 6:30 p.m. within the Premises and
substantially in accordance with the specifications set forth in Exhibit I
attached hereto), (3) electricity of up to seven (7) watts per rentable square
foot for Tenant’s normal office power usage (provided that Landlord agrees to
provide up to ten (10) watts per rentable square foot in the event Tenant
demonstrates to Landlord Tenant’s need for such additional wattage),
(4) standard hot and cold water in the Building standard bathrooms for lavatory
and drinking purposes at all times subject to repair, maintenance and emergency,
(5) elevator service (with at least two (2) elevators in operation at all times,
except in the event of an emergency), (6) exterior window-cleaning service which
shall be provided in accordance with the cleaning specifications attached hereto
as Exhibit J; (7) landscaping and snow removal during the seasons they are
required. If in any applicable portion of the Premises an excessive and
unreasonable amount of equipment are stored, used or operated beyond in excess
of the applicable design requirements for such space, Landlord shall not be
liable for any failure to maintain comfortable atmosphere conditions in such
portion of the Premises or any applicable portion of the Premises directly
impacted by such portion of the Premises, including due to excessive heat
generated by any equipment or machinery installed by Tenant. If Tenant requires
air-conditioning or heat beyond the Building Hours, then Landlord will furnish
the same, subject to repair and maintenance from time to time, provided Tenant
gives Landlord (i) with respect to a weekday that is part of Building Hours,
written notice prior to 3:00 pm on such weekday, (ii) with respect to a Saturday
that is part of Building Hours, written notice prior to 3:00 pm on the
immediately preceding Friday (provided that such Friday is part of Building
Hours (i.e., it is not a holiday) and if such Friday is not part of Building
Hours, then prior to 3:00 pm on the last day that is part of Building Hours
immediately preceding such Saturday) and (iii) with respect to a Sunday or any
other day that is not part of Building Hours, written notice prior to 3:00 pm on
the last weekday that is part of Building Hours immediately preceding such
Sunday or other day that is not part of Building Hours, and each such written
notice shall include the requested duration of such after hour HVAC, and the
applicable floor(s) and zone(s). Tenant shall pay, as additional rent, for such
extra service a per-hour, per-zone charge in accordance with Landlord’s standard
cost schedule, as it may be increased from time to time (based on the actual
cost incurred by Landlord to provide such services without a profit increment
but taking into consideration the time of any Building engineer or property
manager and additional wear and tear on the Building systems); provided, however
that in no event shall Tenant be charged more for such service on an hourly
basis than any other tenant in the Building is charged. As of the date of this
Lease, the current charge for such service is Fifty-Five Dollars ($55.00)
per-hour, per-zone with two zones on each floor. If the same after-hours service
is also requested by other tenants on the same floor as Tenant, the charge
therefor to each tenant requesting such after-hours service shall be a pro-rated
amount based upon the square footage of the leased premises of all tenants on
the same floor requesting such after-hours services. Landlord agrees to provide
an access-control system in the Building comparable to the system in first-class
office buildings in the downtown Washington, D.C. area, which is designed to
provide secured access to tenants of the Building and Landlord designees only. A
description of such access-control system is attached as Exhibit G. Such
access-control system shall permit Tenant to have access to the Premises on a
24-hour, seven-days-a-week basis (except in the event of emergency). Landlord
shall, at its cost, provide an initial set of access cards to the Building and
the Garage in an amount equal to the number of employees of Tenant who work at
the Premises as of the Lease Commencement Date; provided, however, that any
replacement or additional cards requested by Tenant after the Lease Commencement
Date shall be provided by Landlord and Tenant shall reimburse Landlord for
Landlord’s cost therefor. In addition, upon Landlord’s reasonable approval,
which may include reasonable additional security procedures, Tenant shall have
the right, at Tenant’s sole cost and as an Alteration

32



--------------------------------------------------------------------------------



 



subject to the terms of Article X, to install its own access-control system for
the Premises to restrict access to the Premises and to provide for the use of
the existing fire stairs for internal travel within the Premises and Tenant
shall have the right, upon the reasonable approval of Landlord, to tie such
additional access-control system into the access-control system for the
Building. Landlord shall, as part of Operating Expenses, use commercially
reasonable efforts to cause the main Building lobby exterior door to only
provide access to the Building by a security or proximity card after 7 p.m.
until the next weekday morning at 7 a.m., at which point such door may provide
access to the Building without a security or proximity card (subject to
remaining open from time to time for special events). Landlord shall, as part of
Operating Expenses, (i) provide for at least one (1) security guard to be in the
Building on a 24-hour, seven-days-a-week basis, and (ii) cause commercially
reasonable procedures to be in place that require visitors to the Building to
sign-in a log upon entry. In the event Landlord offers any other material
amenities or services to any other tenants of the Building, such amenities or
services shall be offered to Tenant on the same basis as offered to other
tenants of the Building.
          (b) Landlord may install checkmeters to electrical circuits serving
Tenant’s equipment to verify that Tenant is not consuming excessive electricity.
If such checkmeters indicate that Tenant’s average electricity consumption is
excessive, then Landlord may install at Tenant’s expense submeters to ascertain
Tenant’s actual electricity consumption, and Tenant shall thereafter pay for
such consumption over ten (10) watts per rentable square foot at the
then-current price per kilowatt hour charged Landlord by the utility. Tenant’s
electricity consumption shall be deemed excessive if the electricity consumption
in the Premises per square foot of rentable area (including, without limitation,
electricity consumed in connection with outlets and lighting use) during any
billing period exceeds ten (10) watts per rentable square foot.
          (c) Tenant shall reimburse Landlord for the cost of any excess water,
sewer and chiller usage in the Premises. Excess usage shall mean more than
twenty percent (20%) above the estimated usage in the Premises (per square foot
of rentable area) during any billing period over the average usage (per square
foot of rentable area) during the same period for the entire Building, as
reasonably calculated by Landlord.
     14.2 Tenant’s employees who work in the Building on a regular basis may use
the Fitness Center (which may be unattended) at no additional cost to Tenant or
Tenant’s employees throughout the Lease Term (as extended) on a non-exclusive,
first-come, first-served basis, twenty-four (24) hours per day each day of the
year (except in the event of an emergency and subject to reasonable rules and
regulations). Notwithstanding the foregoing terms of this Section 14.2, Landlord
shall have the right to terminate the operation of the Fitness Center if such
use becomes prohibited by applicable Laws or if insurance for the Fitness Center
is no longer available (it being understood that Landlord may pass through
increases in the cost of insurance for the Fitness Center as an Operating
Expense pursuant to the terms of Article V hereof). Landlord shall provide an
access-control system for the Fitness Center consistent with the access-control
system for the Building which is designed to provide secured access to tenants
of the Building and Landlord’s designees only, and in addition, Landlord shall
provide a combination-style lock on the entrance door to each of the mens’ and
womens’ changing rooms (the combination to which will be made readily available
to all applicable parties). Landlord shall specifically condition the use of the
Fitness Center by any person upon such person’s execution of a written waiver
and release holding Landlord harmless from any and all liability, damage,
expense, cause of action, suit, claim, judgment and cost of defense arising from
injury to such employee or guest occurring in the Fitness Center or resulting
from the use thereof. Landlord’s form of such waiver as of the date hereof is
attached hereto as Exhibit E. Neither Landlord nor Landlord’s agents or
partners, shall have any liability to Tenant or its Invitees, for any damage,
injury, loss, expense, compensation or claim whatsoever arising out of the use
of the Fitness Center. Further, Tenant agrees to indemnify and save harmless
Landlord and its agents and partners from and against any and all such damages,
injuries, losses, expenses, compensation or claims (including attorneys’ fees)
arising from the use of the Fitness Center by Tenant or its Invitees, unless
such damage, loss or injury results from the intentional misconduct or gross
negligence of Landlord, its employees or agents, or from Landlord’s failure to
maintain the Fitness Center in accordance with the terms of this Lease. Landlord
shall cause the half-lockers that are in each of the mens’ and womens’ changing
rooms as of the date of this Lease to remain in the respective changing rooms,
but if Landlord relocates the Fitness Center in accordance with the terms of
this Lease, Landlord shall cause each of the relocated mens’ and womens’
changing rooms to each have at least twenty (20) half-lockers. Landlord shall
cause the Fitness Center to have at least one (1) changing room for the men and
women. Tenant

33



--------------------------------------------------------------------------------



 



acknowledges and agrees that Landlord shall not be obligated to modify or
upgrade such bathrooms in such changing rooms notwithstanding the terms of
Section 7.1 or anything else to the contrary in this Lease (unless required by
applicable law, in which case any such upgrade or modification will be performed
by Landlord as part of Operating Expenses). If Landlord relocates the Fitness
Center, Landlord shall cause the (i) mens’ changing room to have no less than
three (3) shower stalls, one (1) toilet, one (1) urinal and one (1) sink with
mirror, and (ii) womens’ changing room to have no less than three (3) shower
stalls, two (2) toilets, and one (1) sink with mirror, which relocated changing
rooms and such specified improvements will be ADA compliant. Landlord shall have
the right to relocate the Fitness Center from time to time within the Building,
provided that (i) Landlord shall use commercially reasonable efforts to minimize
any limitations on the use of the Fitness Center during any such relocation
(ii) all costs incurred by Landlord to relocate the Fitness Center shall not be
Operating Expenses under the terms of this Lease, and (iii) after relocation,
the new Fitness Center conforms to the requirements of this Lease. The size of
the Fitness Center (including any locker room and shower areas) shall at all
times be no less than approximately 2,500 gross square feet. Landlord shall
initially provide, at its sole cost and expense (and not as a Base Year
Operating Expense) the equipment (or reasonable substitutes) identified on
Exhibit L attached hereto, and thereafter, Landlord shall maintain at the least
the equipment (or reasonable substitutes) identified on Exhibit L during the
Lease Term.
     14.3 Landlord shall not have any liability to Tenant, and Tenant shall not
be entitled to terminate this Lease or receive a rent abatement, in the event of
Landlord’s failure or inability to furnish any of the utilities or services
required to be furnished by Landlord under this Lease (a “Service Failure”);
provided, however, that if all or substantially all of the Premises is rendered
untenable or inaccessible for a continuous period of seven (7) consecutive
business days after Tenant gives Landlord written notice thereof, and if Tenant
does not in fact use the Premises during such period, then, so long as no Event
of Default is continuing under this Lease, Tenant shall be entitled to an
abatement of the Base Rent payable under this Lease for the period beginning on
the day after such seven (7) business day period ends and continuing until the
Premises is rendered tenantable. Notwithstanding the foregoing terms of this
Section 14.3, if all or substantially all of the Premises is rendered untenable
or inaccessible because of a Service Failure for a continuous period of one
hundred eighty (180) days, then Tenant shall have the right to terminate this
Lease upon the delivery of written notice to Landlord; provided, however, if
Landlord causes all such applicable utilities or services to be restored before
the date that is thirty (30) days after Landlord’s receipt of such termination
notice from Tenant, Tenant’s termination will not be effective and the Lease
will remain in full force and effect.
ARTICLE XV
LIABILITY OF LANDLORD
     15.1 Except as expressly provided in this Section 15.1, Landlord, its
employees and agents shall not be liable to Tenant, any Invitee or any other
person or entity for any damage (including indirect and consequential damage),
injury, loss or claim (including claims for the interruption of or loss to
business) based on or arising out of any cause whatsoever (except as otherwise
provided in this Section), including, without limitation, the following: repair
to any portion of the Premises or the Building; interruption in the use of the
Premises or any equipment therein; the migration of noise, lights, vibration or
odor into the Premises; any accident or damage resulting from any use or
operation (by Landlord, Tenant or any other person or entity) of elevators or
heating, cooling, electrical, sewerage, Fitness Center or plumbing equipment or
apparatus; termination of this Lease by reason of damage to the Premises or the
Building; any fire, robbery, theft, vandalism, mysterious disappearance or any
other casualty; actions of any other tenant of the Building or of any other
person or entity; failure or inability to furnish any service specified in this
Lease; and leakage in any part of the Premises or the Building from water, rain,
ice or snow that may leak into, or flow from, any part of the Premises or the
Building, or from drains, pipes or plumbing fixtures in the Premises or the
Building. Except as otherwise expressly provided for in this Lease, if any
condition exists which may be the basis of a claim of constructive eviction,
then Tenant shall give Landlord written notice thereof and a reasonable
opportunity to correct such condition, and in the interim Tenant shall not claim
that it has been constructively evicted or is entitled to a rent abatement. Any
property placed by Tenant or any Invitee in or about the Premises or the
Building shall be at the sole risk of Tenant, and Landlord shall not in any
manner be held responsible therefor. Any person receiving an article delivered
for Tenant shall be acting as Tenant’s agent for such purpose and not as
Landlord’s agent. For purposes of this Article, the term “Building” shall be
deemed to include

34



--------------------------------------------------------------------------------



 



the Land. Notwithstanding the foregoing provisions of this Section, Landlord
shall not be released from liability to Tenant for any physical injury to any
natural person or Tenant’s personal property caused by Landlord’s gross
negligence or willful misconduct or the gross negligence or willful misconduct
of Landlord’s agents, contractors or employees to the extent such injury is not
covered by insurance (a) carried by Tenant or such person, or (b) required by
this Lease to be carried by Tenant; provided, however, that Landlord shall not
under any circumstances be liable for any consequential or indirect damages.
     15.2 (a) Except to the extent caused by Landlord’s gross negligence or
willful misconduct or the gross negligence or willful misconduct of Landlord’s
agents, contractors or employees, Tenant shall reimburse Landlord for (as
additional rent), and shall indemnify, defend upon request and hold Landlord
harmless from and against all costs, damages, claims, liabilities, expenses
(including reasonable attorneys’ fees and costs of litigation), losses,
penalties and court costs suffered by or claimed against Landlord from third
parties, directly or indirectly, based on or arising out of, in whole or in
part, (a) use and occupancy of the Premises or the business conducted therein,
(b) any act or omission (when there was a duty to act) of Tenant or any Invitee,
(c) any breach of Tenant’s obligations under this Lease, including failure to
comply with Laws or surrender the Premises upon the expiration or earlier
termination of the Lease Term, or (d) any entry by Tenant or any Invitee prior
to the Lease Commencement Date, and except further that Tenant’s obligation to
indemnify Landlord pursuant to the terms of this Section 15.2(a) shall be
applicable and shall be enforceable only to the extent that Landlord has
suffered an actual and demonstrable loss. Notwithstanding the foregoing, Tenant
shall not have liability to Landlord for interruption or loss to Landlord’s
business or any indirect, punitive, special or consequential damages or for
liability actually covered by any insurance policy carried or required to be
carried by Landlord pursuant to the terms of this Lease.
          (b) Landlord hereby agrees to indemnify, defend upon request and hold
Tenant harmless from and against all costs, damages, claims, liabilities and
expenses (including reasonable attorneys’ fees and costs of litigation), losses,
penalties, and court costs suffered by or claims against Tenant from third
parties, directly or indirectly based on or arising out of, in whole or in part
(i) any accident, injury or damage caused to any person, or the property of any
person, on or about the common or public areas of the Building during the Lease
Term, and (ii) any breach or default by Landlord in the performance or
observance of its covenants or obligations under this Lease; except, if and to
the extent such accident, injury, damage, failure, breach or default is a result
of or in any way caused by Tenant’s or any of its agents, contractors,
employees’ or subtenant’s negligence, misconduct or wrongful act or omission to
act (where there was a duty to act), and except, further, that Landlord’s
obligation to indemnify Tenant pursuant to this Section 15.2(b) shall be
applicable and shall be enforceable only to the extent that Tenant has suffered
an actual and demonstrable loss. Notwithstanding anything to the contrary in
this Subsection (b) or elsewhere in this Lease, (i) in no event shall Landlord
have any liability to Tenant for claims based on the interruption of or loss to
Tenant’s business or for any indirect losses or consequential, punitive or other
special damages whatsoever or for claims for which Tenant is insured or required
under this Lease to be insured, and (ii) this Section 15.2(b) shall not apply to
the holder of any mortgage or deed of trust secured by the Building unless and
until such holder acts as landlord under this Lease or otherwise owns or holds
title to the Building by foreclosure or deed-in-lieu of foreclosure.
     15.3 No landlord under this Lease shall be liable for any obligation or
liability based on or arising out of any event or condition occurring during the
period that such landlord was not the owner of the Building or a landlord’s
interest in the Building. Within five (5) days after request, Tenant shall
attorn to such transferee and execute, acknowledge and deliver any document
submitted to Tenant confirming such attornment, provided such transferee has
expressly assumed in writing the obligations of Landlord under this Lease.
     15.4 Except as expressly provided otherwise in this Lease, Tenant shall not
have the right to set off, recoup, abate or deduct any amount allegedly owed to
Tenant pursuant to any claim against Landlord from any rent or other sum payable
to Landlord. Tenant’s sole remedy for recovering upon such claim shall be to
institute an independent action against Landlord, which action shall not be
consolidated with any action of Landlord; provided, however, that the foregoing
shall not prohibit Tenant from asserting a compulsory counterclaim in any
proceeding instituted by Landlord against Tenant that would be lost if not
otherwise asserted.

35



--------------------------------------------------------------------------------



 



     15.5 If Tenant or any Invitee is awarded a money judgment against Landlord,
then recourse for satisfaction of such judgment shall be limited to execution
against Landlord’s estate and interest in the Building, which shall be deemed to
include net proceeds actually received by Landlord from any sale of the
Building, insurance or condemnation proceeds actually received by Landlord (to
the extent not applied to retire any debt secured by a lien on the Building or
the Land), and any net rental income from the Building actually received by
Landlord. No other asset of Landlord, any partner, director, member, officer or
trustee of Landlord (each, an “officer”) or any other person or entity shall be
available to satisfy or be subject to such judgment, nor shall any officer or
other person or entity be held to have personal liability for satisfaction of
any claim or judgment against Landlord or any officer.
ARTICLE XVI
RULES
     16.1 Tenant and Invitees shall at all times abide by and observe the rules
and regulations specified in Exhibits C-1 and C-2. Tenant and Invitees shall
also abide by and observe any other rule that Landlord may promulgate from time
to time for the operation and maintenance of the Building, provided that notice
thereof is given and such rule is not inconsistent with the provisions of this
Lease and common management practices of first class office buildings in
Washington D.C. All rules shall be binding upon Tenant and enforceable by
Landlord as if they were contained in this Lease. Nothing contained in this
Lease shall be construed as imposing upon Landlord any duty or obligation to
enforce such rules, or other terms, conditions or covenants contained in any
other lease, as against any other tenant, and Landlord shall not be liable to
Tenant for the violation of such rules by any other tenant or its employees,
agents, assignees, subtenants, invitees or licensees. Landlord shall not enforce
any rule or regulation in a manner which unreasonably discriminates among
similarly situated tenants. If there is any inconsistency between this Lease and
the rules and regulations set forth on Exhibits C-1 and C-2, the terms of this
Lease shall govern.
ARTICLE XVII
DAMAGE OR DESTRUCTION
     17.1 If all or any portion of the Building or the Premises are totally or
partially damaged or destroyed thereby rendering the Premises totally or
partially inaccessible or unusable (a “Casualty”), then Landlord shall, within
forty-five (45) days of the occurrence of such damage or destruction, provide
Tenant with an estimate of the length of time needed to repair such damage or
destruction, which estimate shall be prepared by an independent, third-party
architect (the “Repair Estimate”). Landlord shall diligently repair and restore
the Premises and the Building (but specifically excluding the original tenant
improvements installed pursuant to Exhibit B, any Alterations or any other
contents of the Premises) to substantially the same condition they were in prior
to such damage or destruction; provided, however, that if the Repair Estimate
provides that such repair and restoration cannot be completed within one hundred
eighty (180) days after the occurrence of such damage or destruction (the
“Restoration Period”), then Landlord and Tenant shall each have the right to
terminate this Lease by giving written notice of termination to the other within
sixty (60) days after such party’s receipt of the Repair Estimate (the
“Termination Notice Period”), provided further that Tenant shall have no further
right to terminate the Lease Term after Landlord has commenced any restoration
and repair so long as Landlord diligently pursues such restoration and repair to
completion, except as otherwise provided in Section 17.2 below. Notwithstanding
the preceding sentence, if the Casualty occurs during the (i) second-to-last
Lease Year of the then-existing Lease Term (including any exercised renewals),
then (a) the foregoing forty-five (45) day period to provide the Repair Estimate
will be reduced to thirty (30) days, (b) the foregoing one hundred eighty
(180) day Restoration Period will be reduced to ninety (90) days, and (c) the
foregoing sixty (60) day Termination Notice Period will be reduced to thirty
(30) days, and (ii) the last Lease Year of the then-existing Lease Term
(including any exercised renewals), then (x) the foregoing forty-five
(45) period to provide the Repair Estimate will be reduced to twenty (20) days,
(y) the foregoing one hundred eighty (180) day Restoration Period will be
reduced to ninety (60) days, and (z) the foregoing sixty (60) day Termination
Notice Period will be reduced to ten (10) days.
     17.2 If after a Casualty, either Landlord or Tenant have a right to
terminate this Lease in accordance with the terms of this Article XXVII and
neither Landlord nor Tenant timely terminate this lease in accordance with the
terms of this Article XXVII, then, as set forth in Section 17.1 above, Landlord
shall diligently repair and restore and during such period Tenant

36



--------------------------------------------------------------------------------



 



shall not have a right to terminate this Lease as further set forth in
Section 17.1 above. However, if Landlord fails to cause such repair and
restoration before the expiration of the Restoration Period, then Tenant shall
have the right to terminate this Lease upon the delivery of written notice to
Landlord; provided, however, if Landlord causes such repair and restoration
before the date that is thirty (30) days after Landlord’s receipt of such
termination notice from Tenant, Tenant’s termination will not be effective and
the Lease will remain in full force and effect.
     17.3 If this Lease is terminated pursuant to this Article, then rent
(including Tenant’s share of Operating Expenses and Real Estate Taxes) shall be
apportioned (based on the portion of the Premises which is usable after such
damage or destruction) and paid to the date of such casualty event. If this
Lease is not terminated as a result of such damage or destruction, then until
such repair and restoration of the Premises are substantially complete (which
period of restoration shall include an additional one hundred twenty (120) days
for Tenant to repair or restore any of the original tenant improvements
installed pursuant to Exhibit B, any Alterations or any other contents of the
Premises (including, without limitation, Tenant’s trade fixtures, decorations,
furnishings, equipment or personal property)), Tenant shall be required to pay
rent (including Tenant’s proportionate share of Operating Expenses and Real
Estate Taxes) only for the portion of the Premises that is usable while such
repair and restoration are being made. After receipt of all insurance proceeds
(including proceeds of insurance maintained by Tenant), Landlord shall proceed
with and bear the expenses of such repair and restoration of the Premises and
the Building; provided, however, that (a) Tenant shall pay the amount by which
the cost of restoring any item which Landlord is required to restore and Tenant
is required to insure exceeds the insurance proceeds received with respect
thereto, and (b) Landlord shall not be required to repair or restore any of the
original tenant improvements installed pursuant to Exhibit B, any Alterations or
any other contents of the Premises (including, without limitation, Tenant’s
trade fixtures, decorations, furnishings, equipment or personal property).
Notwithstanding anything in this Lease to the contrary, Landlord shall have the
right to terminate this Lease if (1) insurance proceeds (plus the amount of any
deductible) are insufficient to pay the full cost of such repair and restoration
or the holder of any Mortgage fails or refuses to make such insurance proceeds
available for such repair and restoration, and in either case Landlord is
terminating the leases of substantially all of the tenants in the Building;
(2) zoning or other applicable Laws or regulations do not permit such repair and
restoration, or (3) the Building is damaged by fire or casualty (whether or not
the Premises has been damaged) to such an extent that Landlord decides, in its
sole and absolute discretion, not to rebuild or reconstruct the Building.
ARTICLE XVIII
CONDEMNATION
     18.1 If one-third or more of the Premises, or the use, access to or
occupancy of the Premises, shall be taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose or
sold under threat of such a taking or condemnation (collectively, “condemned”),
then Landlord and Tenant shall have the right to terminate this Lease by the
delivery of written notice to the other party within thirty (30) days after the
date title thereto vests in such authority, and if this Lease is so terminated,
rent (including Tenant’s proportionate share of Operating Expenses and Real
Estate Taxes) shall be apportioned as of such date. If less than one-third of
the Premises or occupancy thereof is condemned, then this Lease shall continue
in full force and effect as to the part of the Premises not so condemned, except
that, as of the date title vests in such authority, Tenant shall not be required
to pay rent (including Tenant’s proportionate share of Operating Expenses and
Real Estate Taxes) with respect to the part of the Premises so condemned.
Landlord shall notify Tenant of any condemnation contemplated against the
Building within ten (10) business days after Landlord receives written notice
thereof. In the event such condemnation is for less than one third of the
Premises, within thirty (30) days after Tenant’s receipt of such notice, Tenant
shall have the right to terminate this Lease with respect to the remainder of
the Premises not so condemned as of the date title vests in such authority if
such condemnation renders the remainder of the Premises unusable for its
intended purpose.
     18.2 All awards, damages and other compensation paid on account of such
condemnation shall belong to Landlord, and Tenant assigns to Landlord all rights
to such awards, damages and compensation. Tenant shall not make any claim
against Landlord or such authority for any portion of such award, damages or
compensation attributable to damage to the

37



--------------------------------------------------------------------------------



 



Premises, value of the unexpired portion of the Lease Term, loss of profits or
goodwill, leasehold improvements or severance damages. Nothing contained in this
Lease, however, shall prevent Tenant from pursuing a separate claim against the
authority for relocation expenses and for the value of furnishings, equipment
and trade fixtures installed in the Premises at Tenant’s expense and which
Tenant is entitled pursuant to this Lease to remove at the expiration or earlier
termination of the Lease Term, provided that such claim shall in no way diminish
the award, damages or compensation payable to or recoverable by Landlord in
connection with such condemnation.
ARTICLE XIX
DEFAULT
     19.1 In addition to those events or circumstances described in this Lease
as an Event of Default, each of the following shall constitute an “Event of
Default”: (a) Tenant’s failure to make when due any payment of the Base Rent,
additional rent or other sum within five (5) business days after written notice
from Landlord, provided that Landlord shall not be obligated to provide notice
of Tenant’s failure to pay more than two (2) times in any twelve (12) month
period; (b) Tenant’s failure to perform or observe any covenant or condition of
this Lease not otherwise specifically described in this Section 19.1, which
failure continues for thirty (30) days after Landlord delivers written notice
thereof to Tenant, provided that if such cure cannot reasonably be effected
within such thirty (30) day period and Tenant begins such cure promptly within
such thirty (30) day period, then, except in the event of an emergency, Tenant
shall have such additional time as is reasonably necessary to effectuate such
cure, provided that such cure period not to exceed sixty (60) days after
Landlord’s written notice thereof (which sixty (60) day period will be extended
for a Force Majeure Event for the number of days applicable to such Force
Majeure Event); provided, however, that (i) Landlord shall not be obligated to
provide notice of breach of the same non-monetary covenant more than two
(2) times in any twelve (12) month period, or (ii) such cure period shall not be
applicable if such failure causes a life/safety issue with respect to the
Building or its occupants or visitors, including, but not limited to, a threat
of personal injury or continuing material physical injury to the Building, or if
such failure is materially and adversely affecting another tenant’s use or
occupancy of the Building or its premises; (c) an Event of Bankruptcy as
specified in Article XX; (d) Tenant’s dissolution or liquidation; or (f) any
Environmental Default as specified in Section 7.3; (g) any subletting,
assignment, transfer, mortgage or other encumbrance of the Premises or this
Lease not permitted by Article VIII which unpermitted act continues for ten
(10) business days after Landlord delivers written notice thereof to Tenant,
provided that Landlord shall not be obligated to provide notice of such
unpermitted act more than one (1) time in any twelve (12) month period.
     19.2 If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of this Section shall apply. Landlord
shall have the right, at its sole option, to terminate this Lease. In addition,
with or without terminating this Lease, Landlord may re-enter, terminate
Tenant’s right of possession and take possession of the Premises. The provisions
of this Article shall operate as a notice to quit, and Tenant hereby waives any
other notice to quit or notice of Landlord’s intention to re-enter the Premises
or terminate this Lease. If necessary, Landlord may proceed to recover
possession of the Premises under applicable Laws, or by such other proceedings,
including re-entry and possession, as may be applicable. If Landlord elects to
terminate this Lease and/or elects to terminate Tenant’s right of possession,
everything contained in this Lease on the part of Landlord to be done and
performed shall cease without prejudice, however, to Tenant’s liability for all
Base Rent, additional rent and other sums specified in this Lease. If there
shall be an Event of Default under this Lease and Tenant has vacated the
Premises, and if Landlord has terminated this Lease as a result of such Event of
Default, then Landlord shall thereafter use commercially reasonable efforts to
relet the Premises; provided, however, that Tenant understands and agrees that
Landlord’s main priority will be the leasing of other space in the Building (not
then leased by Landlord), and the reletting of the Premises will be of a lower
priority, and provided further that Landlord shall not be required to lease the
Premises for below-market rent. Whether or not this Lease and/or Tenant’s right
of possession is terminated, Landlord shall have the right, at its sole option,
to terminate any renewal or expansion right contained in this Lease and to grant
or withhold any consent or approval pursuant to this Lease in its sole and
absolute discretion. Landlord may relet the Premises or any part of the
Premises, alone or together with other premises, for such term(s) (which may
extend beyond the date on which the Lease Term would have expired but for
Tenant’s default) and on such terms and conditions (which may include any
concessions or

38



--------------------------------------------------------------------------------



 



allowances granted by Landlord) as Landlord, in its sole but reasonable
discretion, may determine, but Landlord shall not be liable for, nor shall
Tenant’s obligations under this Lease be diminished by reason of, any failure by
Landlord to relet all or any portion of the Premises or to collect any rent due
upon such reletting. Whether or not this Lease and/or Tenant’s right of
possession is terminated or any suit is instituted, Tenant shall be liable for
any Base Rent, additional rent, damages or other sum which may be due or
sustained prior to such default, and for all costs, fees and expenses
(including, but not limited to, attorneys’ fees and costs, brokerage fees,
expenses incurred in enforcing any of Tenant’s obligations under the Lease or in
placing the Premises in first-class rentable condition, advertising expenses,
and any concessions or allowances granted by Landlord) incurred by Landlord in
pursuit of its remedies under this Lease and/or in recovering possession of the
Premises and renting the Premises to others from time to time. Tenant also shall
be liable for additional damages which at Landlord’s election shall be either
one or a combination of the following: (a) an amount equal to the Base Rent and
additional rent due or which would have become due from the date of Tenant’s
default through the remainder of the Lease Term (including without limitation
Base Rent due during the Abatement Extension Period, as applicable), less the
amount of rental, if any, which Landlord receives during such period from others
to whom the Premises may be rented (other than any additional rent received by
Landlord as a result of any failure of such other person to perform any of its
obligations to Landlord), which amount shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following
Tenant’s default and continuing until the date on which the Lease Term would
have expired but for Tenant’s default, it being understood that separate suits
may be brought from time to time to collect any such damages for any month(s)
(and any such separate suit shall not in any manner prejudice the right of
Landlord to collect any damages for any subsequent month(s)), or Landlord may
defer initiating any such suit until after the expiration of the Lease Term (in
which event such deferral shall not be construed as a waiver of Landlord’s
rights as set forth in this Lease and Landlord’s cause of action shall be deemed
not to have accrued until the expiration of the Lease Term), and it being
further understood that if Landlord elects to bring suits from time to time
prior to reletting the Premises, Landlord shall be entitled to its full damages
through the date of the award of damages without regard to any Base Rent,
additional rent or other sums that are or may be projected to be received by
Landlord upon reletting of the Premises; or (b) an amount equal to the sum of
(i) all Base Rent, additional rent and other sums due or which would be due and
payable under this Lease as of the date of Tenant’s default through the end of
the scheduled Lease Term (including without limitation Base Rent due during the
Abatement Extension Period, as applicable), plus (ii) all expenses (including
broker and attorneys’ fees) and value of all vacancy periods projected by
Landlord to be incurred in connection with the reletting of the Premises, minus
(iii) any Base Rent, additional rent and other sums which Tenant proves by a
preponderance of the evidence would be received by Landlord upon reletting of
the Premises from the end of the vacancy period projected by Landlord through
the expiration of the scheduled Lease Term. Such amount shall be discounted
using a discount factor equal to the yield of the Treasury Note or Bill, as
appropriate, having a maturity period approximately commensurate to the
remainder of the Term, and such resulting amount shall be payable to Landlord in
a lump sum on demand, it being understood that upon payment of such liquidated
and agreed final damages, Tenant shall be released from further liability under
this Lease with respect to the period after the date of such payment. Landlord
may bring suit to collect any such damages at any time after an Event of Default
shall have occurred. In the event Landlord relets the Premises together with
other premises or for a term extending beyond the scheduled expiration of the
Lease Term, it is understood that Tenant will not be entitled to apply any base
rent, additional rent or other sums generated or projected to be generated by
either such other premises or in the period extending beyond the scheduled
expiration of the Lease Term (collectively, the “Extra Rent”) against Landlord’s
damages. Similarly in proving the amount that would be received by Landlord upon
a reletting of the Premises as set forth in clause (iii) above, Tenant shall not
take into account the Extra Rent. The provisions contained in this Section shall
be in addition to, and shall not prevent the enforcement of, any claim Landlord
may have against Tenant for anticipatory breach of this Lease. Nothing in this
Lease shall be construed to affect or prejudice Landlord’s right to prove, and
claim in full, unpaid rent accrued prior to termination of this Lease. If
Landlord is entitled, or Tenant is required, pursuant to any provision of this
Lease to take any action upon the termination of the Lease Term, then Landlord
shall be entitled, and Tenant shall be required, to take such action also upon
the termination of Tenant’s right of possession.

39



--------------------------------------------------------------------------------



 



     19.3 (a) Tenant hereby expressly waives, for itself and all persons
claiming by, through or under it, any right of redemption, re-entry or
restoration of the operation of this Lease under any present or future Law,
including, without limitation, any such right which Tenant would otherwise have
in case Tenant shall be dispossessed for any cause, or in case Landlord shall
obtain possession of the Premises as provided in this Lease.
          (b) All rights and remedies of Landlord set forth in this Lease are
cumulative and in addition to all other rights and remedies available to
Landlord at law or in equity, including those available as a result of any
anticipatory breach of this Lease. The exercise by Landlord of any such right or
remedy shall not prevent the concurrent or subsequent exercise of any other
right or remedy. No delay or failure by Landlord or Tenant to exercise or
enforce any of its respective rights or remedies or the other party’s
obligations (except to the extent a time period is specified in this Lease
therefor) shall constitute a waiver of any such or subsequent rights, remedies
or obligations. Neither party shall be deemed to have waived any default by the
other party unless such waiver expressly is set forth in a written instrument
signed by the party against whom such waiver is asserted. If Landlord waives in
writing any default by Tenant, such waiver shall not be construed as a waiver of
any covenant, condition or agreement set forth in this Lease except as to the
specific circumstances described in such written waiver.
     19.4 If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, then the same shall not
constitute a waiver of the same or of any other covenant, condition or agreement
set forth in this Agreement, nor of any of Landlord’s rights under this Lease.
Neither the payment by Tenant of a lesser amount than the monthly installment of
Base Rent, additional rent or of any sums due under this Lease nor any
endorsement or statement on any check or letter accompanying a check for payment
of rent or other sums payable under this Lease shall be deemed an accord and
satisfaction. Landlord may accept the same without prejudice to Landlord’s right
to recover the balance of such rent or other sums or to pursue any other remedy.
Notwithstanding any request or designation by Tenant, Landlord may apply any
payment received from Tenant to any payment then due. No re-entry by Landlord,
and no acceptance by Landlord of keys from Tenant, shall be considered an
acceptance of a surrender of this Lease.
     19.5 If Tenant fails to do any act required in this Lease to be made or
done by Tenant beyond applicable notice and cure periods set forth in this
Lease, then Landlord may, but shall not be required to, make such payment or do
such act after the expiration of such notice and cure period. The taking of such
action by Landlord shall not be considered a cure of such default by Tenant or
prevent Landlord from pursuing any remedy it is otherwise entitled to in
connection with such default. If Landlord elects to make such payment or do such
act, then all expenses incurred by Landlord, plus interest thereon at a rate
(the “Default Rate”) equal to the rate per annum which is five (5) whole
percentage points higher than the prime rate published in the Money Rates
section of the Wall Street Journal, from the date incurred by Landlord to the
date of payment thereof by Tenant, shall constitute additional rent due under
this Lease; provided, however, that nothing contained in this Lease shall be
construed as permitting Landlord to charge or receive interest in excess of the
maximum rate then allowed by law.
     19.6 If Tenant fails to make any payment of Base Rent, additional rent or
any other sum on or before the date such payment is due and payable, then Tenant
shall owe to Landlord a late charge of five percent (5%) of the amount of such
payment. In addition, such payment and such late fee shall bear interest at the
Default Rate from the date such payment or late fee, respectively, became due to
the date of payment thereof by Tenant; provided, however, that nothing contained
in this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate then allowed by law. Such late charge and
interest shall constitute additional rent due under this Lease without any
notice or demand. Notwithstanding the foregoing terms of this Section 19.6,
Landlord shall provide Tenant with written notice and a period of five (5) days
within which to make such payment before assessing such a late charge the first
time in any consecutive twelve (12) month period that Tenant fails to make a
payment when due.
     19.7 Landlord agrees that no officer, director or employee of Tenant shall
have any personal liability for the performance of Tenant’s obligations set
forth in this Lease or of any covenant or agreement set forth in this Lease. If
more than one natural person or entity shall constitute Tenant, then the
liability of each such person or entity shall be joint and several. If Tenant is
a general partnership or other entity the partners or members of which are
subject to

40



--------------------------------------------------------------------------------



 



personal liability, then the liability of each such partner or member shall be
joint and several. No waiver, release or modification of the obligations of any
such person or entity shall affect the obligations of any other such person or
entity.
ARTICLE XX
BANKRUPTCY
     20.1 An “Event of Bankruptcy” is the occurrence with respect to Tenant of
any of the following: (a) Tenant becoming insolvent, as that term is defined in
Title 11 of the United States Code (the “Bankruptcy Code”) or under the
insolvency laws of any state (the “Insolvency Laws”); (b) appointment of a
receiver or custodian for any property of Tenant, or the institution of a
foreclosure or attachment action upon any property of Tenant; (c) filing by
Tenant of a voluntary petition under the provisions of the Bankruptcy Code or
Insolvency Laws; (d) filing of an involuntary petition against Tenant as the
subject debtor under the Bankruptcy Code or Insolvency Laws, which either (1) is
not dismissed within sixty (60) days after filing, or (2) results in the
issuance of an order for relief against the debtor; or (e) Tenant making or
consenting to an assignment for the benefit of creditors or a composition of
creditors; (f) Tenant submitting (either before or after execution of this
Lease) to Landlord any financial statement containing any material inaccuracy or
omission; or (g) a decrease by fifty percent (50%) or more of Tenant’s net worth
below the net worth of Tenant as of the date hereof. At any time upon not less
than five (5) days’ prior written notice, Tenant shall submit such information
concerning the financial condition of Tenant and/or any Tenant (unless Tenant is
a public entity and such statements are publicly available) as Landlord may
request. Tenant warrants that all such information heretofore and hereafter
submitted is and shall be correct and complete.
     20.2 Upon occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available pursuant to Article XIX; provided, however, that
while a case (a “Case”) in which Tenant is the subject debtor under the
Bankruptcy Code is pending, Landlord’s right to terminate this Lease shall be
subject, to the extent required by the Bankruptcy Code, to any rights of Tenant
or its trustee in bankruptcy (collectively, “Trustee”) to assume or assume and
assign this Lease pursuant to the Bankruptcy Code. After the commencement of a
Case: (i) Trustee shall perform all post-petition obligations of Tenant under
this Lease; and (ii) if Landlord is entitled to damages (including, without
limitation, unpaid rent) pursuant to the terms of this Lease, then all such
damages shall be entitled to administrative expense priority pursuant to the
Bankruptcy Code. Any person or entity to which this Lease is assigned pursuant
to the Bankruptcy Code shall be deemed without further act or deed to have
assumed all of the obligations arising under this Lease on and after the date of
assignment, and any such assignee shall upon request execute and deliver to
Landlord an instrument confirming such assumption. Trustee shall not have the
right to assume or assume and assign this Lease unless Trustee promptly
(a) cures all defaults under this Lease, (b) compensates Landlord for damages
incurred as a result of such defaults, (c) provides adequate assurance of future
performance on the part of Trustee as debtor in possession or Trustee’s
assignee, and (d) complies with all other requirements of the Bankruptcy Code.
If Trustee fails to assume or assume and assign this Lease in accordance with
the requirements of the Bankruptcy Code within sixty (60) days after the
initiation of a Case, then Trustee shall be deemed to have rejected this Lease.
If this Lease is rejected or deemed rejected, then Landlord shall have all
rights and remedies available to it pursuant to Article XIX. Adequate assurance
of future performance shall require, among other things, that the following
minimum criteria be met: (1) Tenant’s gross receipts in the ordinary course of
business during the thirty (30) days preceding the Case must be greater than ten
(10) times the next monthly installment of Base Rent and additional rent due;
(2) Both the average and median of Tenant’s monthly gross receipts in the
ordinary course of business during the seven (7) months preceding the Case must
be greater than the next monthly installment of Base Rent and additional rent
due; (3) Trustee must pay its estimated pro-rata share of the cost of all
services performed or provided by Landlord (whether directly or through agents
or contractors and whether or not previously included as part of Base Rent) in
advance of the performance or provision of such services; (4) Trustee must agree
that Tenant’s business shall be conducted in a first-class manner, and that no
liquidating sale, auction or other non-first-class business operation shall be
conducted in the Premises; (5) Trustee must agree that the use of the Premises
as stated in this Lease shall remain unchanged and that no prohibited use shall
be permitted; (6) Trustee must agree that the assumption or assumption and
assignment of this Lease shall not violate or affect the rights of other tenants
of the Building; (7) Trustee must pay at the time the next monthly installment
of Base Rent is due, in addition to such installment, an amount equal to the
monthly installments of Base Rent, and additional rent due for the next six (6)
months

41



--------------------------------------------------------------------------------



 



thereafter, such amount to be held as a security deposit; (8) Trustee must agree
to pay, at any time Landlord draws on such security deposit, the amount
necessary to restore such security deposit to its original amount; (9) Trustee
must comply with all duties and obligations of Tenant under this Lease; and
(10) All assurances of future performance specified in the Bankruptcy Code must
be provided.
ARTICLE XXI
SUBORDINATION
     21.1 Subject to Section 21.4 below, this Lease is automatically subject and
subordinate to the lien, provisions, operation and effect of all mortgages,
deeds of trust or ground leases which may now or hereafter encumber the Building
(collectively, “Mortgages”), to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof. The holder of any Mortgage to which this Lease is
subordinate shall have the right (subject to any required approval of the
holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage.
     21.2 In confirmation of the foregoing subordination, Tenant shall, at
Landlord’s request, promptly execute any requisite or appropriate certificate or
other document. Tenant agrees that in the event any proceedings are brought for
the foreclosure of any Mortgage encumbering the Building, Tenant shall attorn to
the purchaser at such foreclosure sale, if requested to do so by such purchaser,
and shall recognize such purchaser as the landlord under this Lease, and Tenant
waives the provisions of any statute or rule of law, now or hereafter in effect,
which may give or purport to give Tenant any right to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
any such foreclosure proceeding is prosecuted or completed or any deed in lieu
obtained. After succeeding to Landlord’s interest under this Lease, such
purchaser shall perform in accordance with the terms of this Lease all
obligations of Landlord arising after the date such purchaser acquires title to
the Building. Upon request by such purchaser, Tenant shall execute and deliver
an instrument or instruments confirming its attornment.
     21.3 After receiving notice from any person, firm or other entity that it
holds a Mortgage on the Building, or the land on which the Building is situated,
no notice from Tenant to Landlord alleging any default by Landlord shall be
effective unless and until a copy of the same is given to such holder, trustee
or ground lessor; provided, however, that Tenant shall have been furnished with
the name and address of such holder, trustee or ground lessor. The curing of any
of Landlord’s defaults by such holder, trustee or ground lessor shall be treated
as performance by Landlord.
     21.4 Landlord agrees to obtain, and Tenant agrees to execute and deliver, a
subordination, non-disturbance and attornment agreement (an “SNDA”) from the
current and any future holder of a Mortgage secured by the Building on a form
provided by such holder subject to such changes as Tenant may reasonably request
and are reasonably acceptable to such mortgagee (the “Mortgagee Form”). If such
holder and Tenant cannot agree on the Mortgagee Form, the SNDA shall be
substantially in the form of Exhibit J attached hereto (the “Prescribed Form”),
subject to changes which are necessary to conform such SNDA to the actual facts
and state of affairs of the Lease, and ensuring that, regardless of actions or
defaults by Landlord or any other party and exercise of remedies by such current
or future Mortgage holder, provided that no Event of Default exist under this
lease, Tenant shall continue to enjoy all rights and privileges conveyed in this
Lease and shall not have its tenancy disturbed. Tenant shall, within ten
(10) days after Landlord’s request therefor, execute and deliver such SNDA, and
if Tenant fails timely to do so, the same shall constitute an immediate Event of
Default. If Landlord is unable to obtain an SNDA on the Mortgagee Form or the
Prescribed Form from the current Mortgage holder or any future Mortgage holders
within sixty (60) days after such Mortgage holder obtains a valid Mortgage on
the Building and such failure is not due to the actions or inactions of Tenant,
then the same shall not constitute a default by Landlord under this Lease, and
in such event the Lease shall not be subordinate to the applicable Mortgage
notwithstanding anything to the contrary in this Lease. Notwithstanding the
preceding sentence, if Landlord is unable to obtain an SNDA on the Mortgagee
Form or the Prescribed Form from the current Mortgage holder as of the date of
this Lease, then Tenant shall have right upon thirty (30) days prior written
notice to Landlord to terminate this Lease; provided, however, if Landlord
obtains any such SNDA on or before the date that is thirty (30) days after the
date Landlord receives

42



--------------------------------------------------------------------------------



 



such termination notice, then Tenant’s termination will be void and this Lease
will automatically remain in full force and effect, and provided further that if
Landlord does not obtain any such SNDA on or before the expiration of such
preceding thirty (30) day period, and Tenant does not terminate this Lease
before the date that is ten (10) business days after the expiration of such
thirty (30) day period, Tenant’s right to terminate this Lease under the terms
of this Section 21.4 will automatically lapse and be of no further force and
effect, and provided even further that once Landlord obtains an SNDA (on the
Mortgagee Form or the Prescribed Form) from the current Mortgage Holder as of
the date of this Lease, Tenant’s right to terminate this Lease pursuant to the
terms of this sentence will automatically lapse and be of no further force and
effect.
     21.5 If any prospective or current holder of a Mortgage requires that
modifications to this Lease be obtained, and provided that such modifications
(a) are reasonable, (b) do not adversely affect Tenant’s use of the Premises as
permitted in this Lease, (c) do not diminish Tenant’s rights under the terms of
this Lease, (d) do not increase Tenant’s obligations under the terms of this
Lease, and (e) do not increase the rent and other sums to be paid by Tenant,
then Landlord may submit to Tenant an amendment to this Lease incorporating such
required modifications, and Tenant shall execute, acknowledge and deliver such
amendment to Landlord within ten (10) business days after Tenant’s receipt
thereof.
     21.6 If (a) the Building, the Premises or both, are at any time subject to
a Mortgage, (b) this Lease and rent payable under this Lease is assigned to the
holder of the Mortgage, and (c) Tenant is given notice of such assignment,
including the name and address of the assignee, then, in that event, Tenant
shall not terminate this Lease or make any abatement in the rent payable under
this Lease for any default on the part of Landlord without first giving notice,
in the manner provided elsewhere in this Lease for the giving of notices, to the
holder of such Mortgage, specifying the default in reasonable detail, and
affording such holder a reasonable opportunity to make performance, at its
election, for and on behalf of Landlord, except that (x) such holder shall have
at least thirty (30) days to cure the default; (y) if such default cannot be
cured with reasonable diligence and continuity within thirty (30) days, such
holder shall have any additional time as may be reasonably necessary to cure the
default with reasonable diligence and continuity; and (z) if the default cannot
reasonably be cured without such holder having obtained possession of the
Building, such holder shall have such additional time as may be reasonably
necessary under the circumstances to obtain possession of the Building and
thereafter to cure the default with reasonable diligence and continuity. If more
than one such holder makes a written request to Landlord to cure the default,
the holder making the request whose lien is the most senior shall have such
right.
ARTICLE XXII
HOLDING OVER
     22.1 If Tenant (or anyone claiming through Tenant) does not immediately
surrender the Premises or any portion of the Premises upon the expiration or
earlier termination of the Lease Term, then the rent payable by Tenant under
this Lease shall be increased to equal (i) with respect to the first thirty
(30) days of such holdover period, one hundred twenty-five percent (125%) of the
Base Rent, additional rent and other sums that would have been payable pursuant
to the provisions of this Lease if the Lease Term had continued during such
holdover period, (ii) with respect to the period commencing on the thirty-first
(31st) day of such hold over period until the ninetieth (90th) day of such
holdover period, one hundred fifty percent (150%) of the Base Rent, additional
rent and other sums that would have been payable pursuant to the provisions of
this Lease if the Lease Term had continued during such holdover period, and
(iii) with respect to the balance of the holdover period, two hundred percent
(200%) of the Base Rent, additional rent and other sums that would have been
payable pursuant to the provisions of this Lease if the Lease Term had
continued. Such rent shall be computed by Landlord and paid by Tenant on a
monthly basis and shall be payable on the first day of such holdover period and
the first day of each calendar month thereafter during such holdover period
until the Premises have been vacated. Notwithstanding any other provision of
this Lease, Landlord’s acceptance of such rent shall not in any manner adversely
affect Landlord’s other rights and remedies, including Landlord’s right to evict
Tenant. Any such holdover shall be deemed to be a tenancy-at-sufferance and not
a tenancy-at-will or tenancy from month-to-month. In no event shall any holdover
be deemed a permitted extension or renewal of the Lease Term, and nothing
contained in this Section shall be construed to constitute Landlord’s consent to
any holdover or to give Tenant any right with respect thereto. In no event shall
Tenant be subject to any claim for

43



--------------------------------------------------------------------------------



 



damages by Landlord unless Tenant has held-over (in whole or in part) more than
ninety (90) days (Landlord and Tenant hereby agreeing that the increases in Base
Rent set forth in this Section 22.1 are not damages).
ARTICLE XXIII
COVENANTS OF LANDLORD
     23.1 Landlord covenants that it has the right to enter into this Lease, and
that if Tenant shall perform timely all of its obligations under this Lease
(subject to applicable notice and cure periods provided for in this Lease),
then, subject to the provisions of this Lease, Tenant shall during the Lease
Term peaceably and quietly occupy and enjoy the full possession of the Premises
without hindrance by Landlord or any party claiming through or under Landlord.
     23.2 Provided that Tenant’s access to and use of the Premises is not
permanently, materially and adversely affected, Landlord reserves the following
rights: (a) to change the street address and name of the Building, provided that
Landlord shall reimburse Tenant for any costs actually incurred by Tenant in
connection with obtaining a reasonable amount of new stationery and business
cards; (b) to change the arrangement and location of entrances, passageways,
doors, doorways, corridors, elevators, stairs, toilets or other public parts of
the Building; (c) to erect, use and maintain pipes, wires, structural supports,
ducts and conduits in and through the Premises; (d) to grant to anyone the
exclusive right to conduct any particular business in the Building not
inconsistent with Tenant’s permitted use of the Premises; (e) to exclusively use
(subject to Article XXVI) and/or lease the roof areas, the sidewalks, and other
exterior areas on a temporary basis (including for private social functions),
subject to Tenant’s rights to use the roof as provided in this Lease; (f) to
relocate, for a period of not more than four (4) weeks during any period of
repair or maintenance, any parking areas designated for Tenant’s use, provided
that any such relocated parking areas shall be within a three (3) block radius
of the Building and shall be comparable with the Building’s parking facilities
in regards to the size, security and safety offered to Tenant, and further
provided that Landlord shall only relocate Tenant’s parking areas on a pro rata
basis based on the proportionate number of parking spots used by other tenants
of the Building; (h) to construct improvements (including kiosks) on the Land
and in the public and common areas of the Building; (i) to prohibit smoking in
the entire Building or portions of the Building (including the Premises), and on
the Land so long as such prohibitions are in accordance with applicable law;
(j) to institute reasonable security measures and procedures for the Building
from time to time, including without limitation the use of metal and/or
explosive detectors if the use of such security measures are utilized by a
majority of owners of first class office buildings in the downtown business
district of the District of Columbia or in the event the Federal (e.g.,
Department of Homeland Security) or District of Columbia government raises the
security or threat levels (e.g., the raising of the national threat level by the
Department of Homeland Security), but in no event resulting solely from another
tenant’s specific security requirements, and provided that if Landlord
institutes the use of such metal and/or explosive detectors, then Landlord shall
use commercially reasonable efforts to institute procedures that allow employees
of Tenant to bypass such detectors so long as such employees comply with
reasonable security measures, including without limitation the displaying of a
valid current picture identification clearly evidencing employment with Tenant;
and (k) if any excavation or other substructure work shall be made or authorized
to be made upon land adjacent to the Building, to enter the Premises for the
purpose of doing such work as is required to preserve the walls of the Building
and to preserve the land from injury or damage and to support such walls and
land by proper foundations. Subject to the other applicable terms and provisions
expressly provided in this Lease, Landlord may exercise any or all of the
foregoing rights without being deemed to be guilty of an eviction, actual or
constructive, or a disturbance of Tenant’s business or use or occupancy of the
Premises. Landlord shall exercise commercially reasonable efforts to minimize
interference with Tenant’s normal business operations in the Premises.
ARTICLE XXIV
PARKING
     24.1 During the Lease Term (including any extensions thereof), Tenant shall
have the right to contract directly with the operator of the Garage (or,
Landlord, if there is not a separate Garage operator) for the use of the Parking
Permits (on a non-exclusive first-come, first-served basis) for the unreserved
parking of standard-sized passenger automobiles in the Garage in an amount equal
to the parking allotment provided for in Section 1.14 hereof. The charge for
such

44



--------------------------------------------------------------------------------



 



Parking Permits shall be the prevailing market rate charged from time to time by
the operator of the Garage (or by Landlord, if there is not a separate Garage
operator, in which case the prevailing market rate charged by Landlord will be
based on the prevailing market rate for similar buildings in the surrounding
area). As of the date of this Lease, the current monthly charge for each such
Parking Permit is $220. If and to the extent that Tenant does not purchase such
monthly Parking Permits (or purchases a portion of, but not all of, such Parking
Permits) during the first (1st) month, but thereafter requests to use additional
Parking Permits (up to its permitted allotment), Landlord shall cause the Garage
operator to make such Parking Permits (up to the parking allotment) available
for lease by Tenant no later than the first day of the third calendar month
following written request by Tenant; provided that if such request is made on
any day other than the first day of a calendar month, the Monthly Contracts
shall be available on the first day of the fourth calendar month following
written request by Tenant.
     24.2 Tenant shall not assign, sublet or transfer any Parking Permits except
in connection with an assignment of sublease permitted under the terms of this
Lease. Any other attempted assignment, sublet, or transfer shall be void.
Landlord reserves the right for the operator (if any) of the Garage to institute
either a valet parking system or a self-parking system. Tenant and its employees
shall observe reasonable safety precautions in the use of the Garage and shall
at all times abide by all rules and regulations governing the use of the Garage
promulgated by Landlord or the Garage operator. Landlord shall have the right to
revoke a user’s parking privileges in the event such user fails to abide by the
rules and regulations governing the use of the Garage. Tenant shall be
prohibited from using the Garage for purposes other than for parking registered
vehicles. The storage or repair of vehicles in the Garage shall be prohibited.
The Garage will remain open with an attendant Monday through Friday (excluding
the holidays observed by the District of Columbia government) during the hours
of 7:00 a.m. to 7:00 p.m. on such days. Landlord shall exercise commercially
reasonable efforts to keep the Garage open throughout the Lease Term (including
any extensions thereof), provided that Landlord reserves the right to close the
Garage during periods of unusually inclement weather or for repairs or cleaning.
Landlord shall exercise commercially reasonable efforts to provide Tenant with
prior written notice of any such repairs or cleaning (except in the case of an
emergency), and to perform any such repairs or cleaning outside of Business
Hours (except in the case of an emergency). At all times when the Garage is
closed (except in the event of emergency), monthly permit holders shall be
afforded access to the Garage by means of a proximity or magnetic card or other
procedure provided by Landlord or the garage operator. Landlord does not assume
any responsibility, and shall not be held liable, for any damage or loss to any
automobile, bicycle or personal property in, near or about the Garage, or for
any injury sustained by any person in or about the Garage, unless such damage,
loss or injury results from Landlord’s gross negligence or willful misconduct.
Landlord shall maintain the Garage in accordance with applicable Laws including
the ADA (subject to reimbursement pursuant to Article V hereof). Subject to
Tenant’s express rights under the terms of this Article XXIV, the Garage
operator (or Landlord, if there is not a separate garage operator) may use the
Garage for event parking. Landlord shall install bicycle racks in the Garage
equipped to accommodate at least thirty (30) bicycles.
ARTICLE XXV
GENERAL PROVISIONS
     25.1 Tenant acknowledges that neither Landlord nor any broker, agent or
employee of Landlord has made any representation or promise with respect to the
Premises or the Building except as expressly set forth in this Lease, and no
right, privilege, easement or license is being acquired by Tenant except as
expressly set forth in this Lease.
     25.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant.
Tenant shall not use the name of the Building for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, use the name
of the Building as Tenant’s business address after Tenant vacates the Premises.
     25.3 Landlord and Tenant each warrants to the other that in connection with
this Lease it has not employed or dealt with any broker, agent or finder, other
than the Brokers. Landlord acknowledges that Landlord shall pay any commission
or fee due to the Brokers pursuant to one or more separate agreements. Tenant
shall indemnify and hold Landlord harmless from and against any claim for
brokerage or other commissions asserted by any broker, agent or finder

45



--------------------------------------------------------------------------------



 



employed by Tenant or with whom Tenant has dealt, other than the Broker(s).
Landlord shall indemnify and hold Tenant harmless from and against any claim for
brokerage or other commissions asserted by any broker, agent or finder employed
by Landlord or with whom Landlord has dealt, other than the Broker(s).
     25.4 (a) At any time and from time to time, upon not less than ten
(10) business days’ prior written notice, Tenant shall execute, acknowledge and
deliver to Landlord and/or any other person or entity designated by Landlord, a
written statement (an “Estoppel”) certifying: (a) whether this Lease is
unmodified and in full force and effect (or if there have been modifications,
whether this Lease is in full force and effect as modified and stating the
modifications); (b) the dates to which the rent and any other charges have been
paid; (c) whether or not, to Tenant’s knowledge, Landlord is in default in the
performance of any obligation, and if so, specifying the nature of such default;
(d) the address to which notices to Tenant are to be sent; (e) whether this
Lease is subject and subordinate to all Mortgages encumbering the Building or
the Premises; (f) whether Tenant has accepted the Premises and that all work
thereto has been completed (or if such work has not been completed, specifying
the incomplete work); (g) whether to Tenant’s best knowledge and belief
Hazardous Materials are at or in the Building or the Premises; (h) whether all
or any portion of the Premises have been subleased, assigned or otherwise
occupied by a licensee or concessionaire, and the identity (including the
address) of such party and the term of such party’s occupancy agreement; and
(i) such other matters as Landlord may reasonably request. Any such statement
may be relied upon by any owner of the Building, any prospective purchaser of
the Building, any holder or prospective holder of a Mortgage or any other person
or entity. Notwithstanding anything herein to the contrary, in the event Tenant
fails to deliver such written statement within five (5) business days after
Landlord delivers notice to Tenant that such written statement is past due, such
failure shall constitute an Event of Default hereunder (and no further notice or
cure periods shall apply). In addition, Tenant shall, at no cost or expense to
Tenant (other than the cost of initially requesting), request any subtenant,
assignee, licensee or concessionaire that occupies a full floor of the Building
to execute, acknowledge and deliver an Estoppel to Landlord and/or any other
person or entity designated by Landlord.
          (b) At any time and from time to time, upon not less than fifteen
(15) days’ prior written notice, Landlord shall execute, acknowledge and deliver
to Tenant and/or any other person or entity designated by Tenant, a written
statement certifying: (a) whether this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications); (b) the dates to which
the rent and any other charges have been paid; (c) whether or not to Landlord’s
knowledge Tenant is in default in the performance of any obligation, and if so,
specifying the nature of such default; (d) the address to which notices to
Landlord are to be sent; (e) whether this Lease is subject and subordinate to
all Mortgages encumbering the Building or the Premises; (f) whether to
Landlord’s knowledge Tenant has accepted the Premises and whether all work
thereto has been completed (or if such work has not been completed, specifying
the incomplete work); and (g) such other matters as Tenant may reasonably
request.
     25.5 LANDLORD AND TENANT EACH WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT UNDER THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE. TENANT CONSENTS TO SERVICE OF PROCESS AND ANY
PLEADING RELATING TO ANY SUCH ACTION AT THE PREMISES (OR ANOTHER VALID ADDRESS
IN THE WASHINGTON, D.C. METROPOLITAN AREA THAT TENANT DESIGNATES ON NO LESS THAN
TEN (10) BUSINESS DAYS PRIOR WRITTEN NOTICE) AND LANDLORD CONSENTS TO SERVICE OF
PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT THE ADDRESS FOR NOTICES
SET FORTH IN SECTION 1.11 OF THIS LEASE; PROVIDED, HOWEVER, THAT NOTHING IN THIS
LEASE SHALL BE CONSTRUED AS REQUIRING SUCH SERVICE AT SUCH LOCATION. LANDLORD
AND TENANT EACH WAIVES ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY
COURT SITUATED IN THE JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND WAIVES
ANY RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR
OTHERWISE, TO TRANSFER ANY SUCH ACTION TO ANY OTHER COURT.

46



--------------------------------------------------------------------------------



 



     25.6 All notices or other communications required under this Lease shall be
in writing and shall be deemed duly given and received when delivered in person
(upon refusal or with receipt therefor) on the next business day after deposit
with a recognized overnight delivery service, or on the second day after being
sent by certified or registered mail, return receipt requested, postage prepaid,
to the following addresses: (a) if to Landlord, at each of the Landlord Notice
Addresses specified in Article I; (b) if to Tenant, at the Tenant Notice Address
specified in Article I. Either party may change its address for the giving of
notices by notice given in accordance with this Section. If Landlord or the
holder of any Mortgage notifies Tenant that a copy of any notice to Landlord
shall be sent to such holder at a specified address, then Tenant shall send (in
the manner specified in this Section and at the same time such notice is sent to
Landlord) a copy of each such notice to such holder, and no such notice shall be
considered duly sent unless such copy is so sent to such holder. Any such holder
shall have the rights set forth in Section 21.4. Any cure of Landlord’s default
by such holder shall be treated as performance by Landlord.
     25.7 Each provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law. If any provision of this Lease or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, then such provision shall be deemed to be replaced by the
valid and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby. Nothing contained in
this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate allowed by law. If the last day to pay
any amount (or any amount must be paid on or before a date, then such date) of
Base Rent, additional rent or other sums due under the terms of this Lease
occurs on a day other than a weekday that is part of Building Hours, then such
amount will be due on the next weekday that is part of Building Hours.
     25.8 Feminine, masculine or neuter pronouns shall be substituted for those
of another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.
     25.9 The provisions of this Lease shall be binding upon and inure to the
benefit of the parties and each of their respective representatives, successors
and assigns, subject to the provisions in this Lease restricting assignment or
subletting.
     25.10 This Lease contains and embodies the entire agreement of the parties
to this Agreement and supersedes all prior agreements, negotiations, letters of
intent, proposals, representations, warranties, understandings, suggestions and
discussions, whether written or oral, between the parties to this Agreement. Any
representation, inducement, warranty, understanding or agreement that is not
expressly set forth in this Lease shall be of no force or effect. This Lease may
be modified or changed in any manner only by an instrument signed by both
parties. This Lease includes and incorporates all Exhibits attached hereto.
     25.11 This Lease shall be governed by the Laws of the District of Columbia.
There shall be no presumption that this Lease be construed more strictly against
the party who itself or through its agent prepared it, it being agreed that all
parties hereto have participated in the preparation of this Lease and that each
party had the opportunity to consult legal counsel before the execution of this
Lease.
     25.12 Headings are used for convenience and shall not be considered when
construing this Lease.
     25.13 The submission of an unsigned copy of this document to Tenant shall
not constitute an offer or option to lease the Premises. This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant.
     25.14 Time is of the essence with respect to each of Tenant’s and
Landlord’s obligations under this Lease.
     25.15 This Lease may be executed in multiple counterparts, each of which
shall be deemed an original and all of which together constitute one and the
same document. Faxed signatures shall have the same binding effect as original
signatures.

47



--------------------------------------------------------------------------------



 



     25.16 Neither this Lease nor a memorandum thereof shall be recorded.
     25.17 The rentable area in the Building and in the Premises shall be
determined by Landlord’s architect in accordance with the Building Owners and
Managers Association (BOMA) Standard Method for Measuring Floor Area in Office
Buildings (ANSI/BOMA Z65.1-1996).
     25.18 Except as otherwise provided in this Lease, any additional rent or
other sum owed by Tenant to Landlord (other than Base Rent), and any cost,
expense, damage or liability incurred by Landlord for which Tenant is liable,
shall be considered additional rent payable pursuant to this Lease to be paid by
Tenant no later than thirty (30) days after the date Landlord notifies Tenant of
the amount thereof.
     25.19 Tenant’s liabilities and obligations with respect to the period prior
to the expiration or earlier termination of the Lease Term shall survive such
expiration or earlier termination. Landlord’s liabilities and obligations with
respect to the period prior to the expiration or earlier termination of the
Lease Term shall survive such expiration or earlier termination.
     25.20 Except (i) with respect to Landlord, its obligations pursuant to
Sections 3.2, 9.2 and 14.3 and Article XVII of this Lease and (ii) with respect
to Tenant, its obligations to pay rent and other sums due under this Lease, for
which the following shall not apply, if Landlord or Tenant is in any way
delayed, interrupted or prevented from performing any obligation due to fire,
act of God, act of terrorism, governmental act or failure to act, national
emergency, strike, labor dispute, unusual delay in transportation, inability to
procure materials, adverse weather conditions not reasonably anticipatable, or
any cause beyond Landlord’s or Tenant’s (as applicable) reasonable control
(whether similar or dissimilar to the foregoing events) (a “Force Majeure
Event”), then the time for performance of such obligation shall be excused for
the period of such delay or prevention and extended for a period equal to the
period of such delay, interruption or prevention.
     25.21 Landlord’s review, approval and consent powers (including the right
to review plans and specifications) are for its benefit only. Such review,
approval or consent (or conditions imposed in connection therewith) shall be
deemed not to constitute a representation concerning legality, safety or any
other matter.
     25.22 The deletion of any printed, typed or other portion of this Lease
shall not evidence the parties’ intention to contradict such deleted portion.
Such deleted portion shall be deemed not to have been inserted in this Lease.
     25.23 At the expiration or earlier termination of the Lease Term, Tenant
shall deliver to Landlord all keys and access cards to the Building and the
Premises, whether such keys were furnished by Landlord or otherwise procured by
Tenant, and shall inform Landlord of the combination of each lock, safe and
vault, if any, in the Premises.
     25.24 Tenant and the person executing and delivering this Lease on Tenant’s
behalf each represents and warrants that such person is duly authorized to so
act; that Tenant is duly organized, is qualified to do business in the District
of Columbia, is in good standing under the Laws of the state of its organization
and the Laws of the jurisdiction in which the Building is located, and has the
power and authority to enter into this Lease; and that all action required to
authorize Tenant and such person to enter into this Lease has been duly taken.
     25.25 Landlord and the person executing and delivering this Lease on
Landlord’s behalf each represents and warrants that such person is duly
authorized to so act; that Landlord is duly organized, is qualified to do
business in the District of Columbia, is in good standing under the Laws of the
state of its organization and the Laws of the jurisdiction in which the Building
is located, and has the power and authority to enter into this Lease; and that
all action required to authorize Landlord and such person to enter into this
Lease has been duly taken.
     25.26 Any elimination or shutting off of light, air, or view by any
structure which may be erected on lands adjacent to the Building shall in no way
effect this Lease or impose any liability on Landlord.
     25.27 Intentionally omitted.

48



--------------------------------------------------------------------------------



 



     25.28 This Lease, for purposes of applicable law, shall be deemed a deed of
lease executed under seal.
     25.29 Neither Tenant nor any other person having an interest in the
possession, use, occupancy or utilization of the Premises shall enter into any
lease, sublease, license, concession, assignment or other agreement for use,
occupancy or utilization for space in the Premises which provides for rental or
other payment for such use, occupancy or utilization based in whole or in part
on the net income or profits derived by any person from the party leased, used,
occupied or utilized (other than an amount based on a fixed percentage or
percentages of receipts or sales), and Tenant agrees that any such proposed
lease, sublease, license, concession, assignment or other agreement shall be
absolutely void and ineffective as a conveyance of any right or interest in the
possession, use, occupancy or utilization of any part of the Premises.
     25.30 Each of Landlord and Tenant, each as to itself, hereby represents its
compliance with all applicable anti-money laundering laws, including, without
limitation, the USA Patriot Act, and the laws administered by the United States
Treasury Department’s Office of Foreign Assets Control, including, without
limitation, Executive Order 13224 (“Executive Order”). Each of Landlord and
Tenant further represents (i) that it is not, and it is not owned or controlled
directly or indirectly by any person or entity, on the SDN List published by the
United States Treasury Department’s Office of Foreign Assets Control and
(ii) that it is not a person otherwise identified by government or legal
authority as a person with whom a U.S. Person is prohibited from transacting
business. As of the date hereof, a list of such designations and the text of the
Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.
     25.31 Tenant shall, upon Landlord’s request, deliver to Landlord Tenant’s
most-current financial statements, audited by a certified public accountant (if
available, and if not available, certified by Tenant’s chief financial officer),
for the fiscal year ending in the previous calendar year stating, among other
things, Tenant’s revenues and net income. Tenant warrants that all such
financial information heretofore and hereafter submitted is and shall be correct
and complete in all material respects and present fairly, in all material
respects, its financial position in conformity with generally accepted
accounting principles. Notwithstanding the foregoing, this Section 25.31 shall
not apply so long as Tenant’s financial statements remain available for review
by the general public.
     25.32 In the event either Landlord or Tenant takes legal action against the
other party to enforce the provisions of this Lease, then the prevailing party
in such action shall be entitled to collect from the other party its costs and
expenses incurred in connection with such legal action (including, without
limitation, reasonable attorneys’ fees and court costs).
ARTICLE XXVI
COMMUNICATIONS EQUIPMENT & GENERATOR
     26.1 (a) Subject to the satisfaction, in Landlord’s reasonable judgment, of
all of the conditions set forth in this Article, Tenant shall have the right to
use throughout the Lease Term (including any extensions thereof) reasonable
portion of the roof area, at no additional rental cost, to install and maintain,
at Tenant’s sole expense, one (1) communications antenna/dish (or reasonable
future substitutions to reflect changes in technology), and one (1) dish for
television service (collectively, the “Communications Equipment”) on the roof of
the Building for use in connection with Tenant’s business in the Premises.
Notwithstanding anything in this Article to the contrary, Tenant shall not be
permitted to install the Communications Equipment unless (I) Tenant’s
Communications Equipment shall not interfere with any other satellite dish or
antenna of any other current tenant in the Building as of the date of this Lease
(with Landlord hereby agreeing to use commercially reasonable efforts to assist
Tenant in identifying an appropriate location on the roof for Tenant’s
Communications Equipment), (II) such Communications Equipment conforms to the
specifications and requirements set forth in the drawings and specifications
prepared by a licensed professional (the “Communications Equipment Drawings”),
which Communications Equipment Drawings shall be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld or
delayed, (III) Landlord approves, which approval shall not be unreasonably
conditioned, withheld or delayed, the size, capacity, power, location and
proposed placement and method of installation of such Communications Equipment,
and (IV) Tenant obtains, at its sole cost and expense, and provides copies to
Landlord of all necessary governmental permits and approvals, including, without

49



--------------------------------------------------------------------------------



 



limitation, special exception permits, if applicable, for the installation of
the Communications Equipment upon the Building. Tenant, at Landlord’s
discretion, shall cause the Communications Equipment to be painted in a
nonmetallic paint to match the materials on the roof. In addition, Tenant shall
not be permitted to install the Communications Equipment unless (i) Tenant
contracts with Landlord’s roofing contractor to retain the warranties and
guaranties for the roof to the extent that Landlord will lose the warranties and
guaranties with respect to the roof, (ii) Landlord approves, in writing, any
such effect on the Building’s structure or service systems or any such
structural alteration, which approval may be granted or withheld by Landlord in
its sole discretion, and (iii) Tenant pays the cost of any structural support or
alterations necessary to secure the Communications Equipment to the Building.
The Communications Equipment shall be installed by a contractor reasonably
acceptable to both Landlord and Tenant and thereafter shall be properly
maintained by Tenant, all at Tenant’s sole expense. On or prior to the
expiration or earlier termination of the Lease Term, the Communications
Equipment shall be removed from the roof of the Building at Tenant’s sole cost
and expense and that portion of the roof of the Building that has been affected
by the Communications Equipment shall be returned to the condition it was in
prior to the installation of the Communications Equipment; provided, however, if
the Lease Term is terminated prior to the scheduled expiration of the Lease Term
(with a termination pursuant to Article XXX being deemed a scheduled
expiration), then Tenant shall have an additional fifteen (15) business days to
remove the Communications Equipment in accordance with the terms of this Lease
(as if the Lease was not terminated), including all restoration obligations.
Tenant shall pay all subscription fees, usage charges and hookup and
disconnection fees associated with Tenant’s use of the Communications Equipment
and Landlord shall have no liability therefor. All of the provisions of this
Lease, including, without limitation, the insurance, maintenance, repair,
release and indemnification provisions shall apply and be applicable to Tenant’s
installation, operation, maintenance and removal of the Communications
Equipment.
          (b) Except as shown on the Communications Equipment Drawings, as
reasonably approved by Landlord, Tenant shall not make any modification to the
design, structure or systems of the Building, required in connection with the
installation of the Communications Equipment without Landlord’s prior written
approval of such modification and the plans therefor, which approval may be
granted, conditioned or withheld by Landlord in its sole but reasonable
discretion. Tenant agrees that, in addition to any indemnification provided
Landlord in this Lease, Tenant shall indemnify and shall hold Landlord and
Landlord’s managing agent, and their employees, shareholders, partners, officers
and directors, harmless from and against all costs, damages, claims, liabilities
and expenses (including attorneys’ fees and any costs of litigation) suffered by
or claimed against Landlord, directly or indirectly, based on, arising out of or
resulting from Tenant’s use of the Communications Equipment and/or the conduits
to connect the Premises to the Communications Equipment. In addition, Tenant
shall be liable to Landlord for any actual damages suffered by Landlord or any
other tenant or occupant of the Building for any cessation or shortages of
electrical power or any other systems failure arising from Tenant’s use of the
conduits to connect the Premises to the Communications Equipment.
          (c) Tenant, at its sole cost and expense, shall secure all necessary
permits and approvals from all applicable governmental agencies with respect to
the size, placement and installation of the Communications Equipment. In the
event Tenant is unable to obtain the necessary approvals and permits from any
applicable party, including federal, state, county or other local governing
authorities for the Communications Equipment, Tenant shall have no remedy,
claim, cause of action or recourse against Landlord, nor shall such failure or
inability to obtain any necessary permits or approvals provide Tenant the
opportunity to terminate this Lease.
          (d) Landlord makes no representations or warranties concerning the
suitability of the roof of the Building for the installation operation,
maintenance and repair of the Communications Equipment, Tenant having satisfied
itself concerning such matters. Tenant shall not have access to the
Communications Equipment without Landlord’s prior written consent, which consent
shall be granted to the extent necessary for Tenant to perform its maintenance
obligations under this Lease only and only if Tenant is accompanied by
Landlord’s representative (if Landlord so requests). Any such access by Tenant
shall be subject to reasonable rules and regulations relating thereto
established from time to time by Landlord, including, without limitation, rules
and regulations prohibiting such access unless Tenant is accompanied by
Landlord’s representative and Tenant’s agreement to reimburse Landlord for

50



--------------------------------------------------------------------------------



 



costs incurred by Landlord to make Landlord’s representative available to
accompany Tenant if after normal business hours.
          (e) Upon at least thirty (30) days’ prior written notice to Tenant,
Landlord shall have the right to require Tenant to relocate the Communications
Equipment, if in Landlord’s opinion the Communications Equipment is interfering
with any other satellite dish or antenna of any other tenant in the Building
occupying a portion of the Building as of the date of this Lease. Any such
relocation shall be performed by Tenant at Landlord’s expense, and in accordance
with all of the requirements of this Section. Nothing in this Section shall be
construed as granting Tenant any line of sight easement with respect to such
Communications Equipment; provided, however, that if Landlord requires that such
Communications Equipment be relocated in accordance with the preceding two
(2) sentences, then Landlord shall use reasonable efforts to provide either
(1) the same line of sight for such Communications Equipment as was available
prior to such relocation, or (2) a line of sight for such Communications
Equipment which is functionally equivalent to that available prior to such
relocation.
          (f) By granting Tenant the rights under this Section, Landlord makes
no representation as to the legality of such Communications Equipment or its
installation. In the event that any federal, state, county, regulatory or other
authority requires the removal or relocation of such Communications Equipment,
Tenant shall remove or relocate the same at Tenant’s sole cost and expense, and
Landlord shall under no circumstances be liable to Tenant therefor.
     26.2 (a) Subject to the satisfaction, in Landlord’s reasonable judgment
(except as expressly set forth to the contrary), of all of the conditions set
forth in this Article, Tenant shall have the right to install and use throughout
the Lease Term (including any extensions thereof) one (1) electrical generator
(collectively, the “Generator”) in a location, size and capacity acceptable to
Landlord in its sole but reasonable discretion, which location may include,
without limitation, on the roof of the Building, in the alley behind the
Building or adjacent to the loading dock for the Building for use in connection
with Tenant’s business in the Premises. Notwithstanding anything in this Article
to the contrary, Tenant shall not be permitted to install the Generator unless
(I) Tenant’s Generator shall not interfere with any other tenant in the Building
(with Landlord hereby agreeing to use commercially reasonable efforts to assist
Tenant in identifying an appropriate location for Tenant’s Generator), (II) such
Generator conforms to the specifications and requirements set forth in the
drawings and specifications prepared by a licensed professional (the “Generator
Drawings”), which Generator Drawings shall be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld or
delayed, provided that Landlord may condition approval upon the construction and
installation of appropriate sound and/or vibration-dampening improvements,
(III) Landlord approves, which approval shall not be unreasonably conditioned,
withheld or delayed, the proposed placement and method of installation of such
Generator, and (IV) Tenant obtains, at its sole cost and expense, and provides
copies to Landlord of all necessary governmental permits and approvals,
including, without limitation, special exception permits, if applicable, for the
installation of the Generator. Tenant, at Landlord’s discretion, shall cause the
Generator to be painted in a nonmetallic paint to match the materials on the
colors of the adjacent improvements. In addition, Tenant shall not be permitted
to install the Generator unless (i) if installed on the roof, Tenant contracts
with Landlord’s roofing contractor to retain the warranties and guaranties for
the roof to the extent that Landlord will lose the warranties and guaranties
with respect to the roof, (ii) Landlord approves, in writing, any such effect on
the Building’s structure or service systems or any such structural alteration,
which approval may be granted or withheld by Landlord in its sole discretion,
and (iii) Tenant pays the cost of any structural support or alterations
necessary to secure the Generator to the Building. The Generator shall be
installed by a contractor reasonably acceptable to both Landlord and Tenant and
thereafter shall be properly maintained by Tenant, all at Tenant’s sole expense.
At Landlord’s sole option, on or prior to the expiration or earlier termination
of the Lease Term, the Generator shall be removed from the Building (or
property, as applicable) at Tenant’s sole cost and expense and that portion of
the Building (or property, as applicable) that has been affected by the
Generator shall be returned to the condition it was in prior to the installation
of the Generator; provided, however, if the Lease Term is terminated prior to
the scheduled expiration of the Lease Term (with a termination pursuant to
Article XXX being deemed a scheduled expiration), then Tenant shall have an
additional fifteen (15) business days to remove the Generator in accordance with
the terms of this Lease (as if the Lease was not terminated),

51



--------------------------------------------------------------------------------



 



including all restoration obligations. Tenant shall pay all fees, usage charges
and hookup and disconnection fees associated with Tenant’s use of the Generator
and Landlord shall have no liability therefor. All of the provisions of this
Lease, including, without limitation, the insurance, maintenance, repair,
release and indemnification provisions shall apply and be applicable to Tenant’s
installation, operation, maintenance and removal of the Generator.
          (b) Except as shown on the Generator Drawings, as reasonably approved
by Landlord, Tenant shall not make any modification to the design, structure or
systems of the Building, required in connection with the installation of the
Generator without Landlord’s prior written approval of such modification and the
plans therefor, which approval may be granted, conditioned or withheld by
Landlord in its sole but reasonable discretion. Tenant agrees that, in addition
to any indemnification provided Landlord in this Lease, Tenant shall indemnify
and shall hold Landlord and Landlord’s managing agent, and their employees,
shareholders, partners, officers and directors, harmless from and against all
costs, damages, claims, liabilities and expenses (including attorneys’ fees and
any costs of litigation) suffered by or claimed against Landlord, directly or
indirectly, based on, arising out of or resulting from Tenant’s use of the
Generator and/or the conduits to connect the Premises to the Generator and/or
the fuel lines to connect the Generator to a fuel source. In addition, Tenant
shall be liable to Landlord for any actual damages suffered by Landlord or any
other tenant or occupant of the Building for any cessation or shortages of
electrical power or any other systems failure arising from Tenant’s use of the
conduits to connect the Premises to the Generator.
          (c) Tenant, at its sole cost and expense, shall secure all necessary
permits and approvals from all applicable governmental agencies with respect to
the size, placement and installation of the Generator. In the event Tenant is
unable to obtain the necessary approvals and permits from any applicable party,
including federal, state, county or other local governing authorities for the
Generator, Tenant shall have no remedy, claim, cause of action or recourse
against Landlord, nor shall such failure or inability to obtain any necessary
permits or approvals provide Tenant the opportunity to terminate this Lease.
          (d) Landlord makes no representations or warranties concerning the
suitability of the roof, Building, loading dock, or adjacent property for the
installation operation, maintenance and repair of the Generator, Tenant having
satisfied itself concerning such matters. Tenant shall not have access to the
Generator without Landlord’s prior written consent, which consent shall be
granted to the extent necessary for Tenant to perform its maintenance
obligations under this Lease only and only if Tenant is accompanied by
Landlord’s representative (if Landlord so requests). Any such access by Tenant
shall be subject to reasonable rules and regulations relating thereto
established from time to time by Landlord, including, without limitation, rules
and regulations prohibiting such access unless Tenant is accompanied by
Landlord’s representative and Tenant’s agreement to reimburse Landlord for costs
incurred by Landlord to make Landlord’s representative available to accompany
Tenant if after normal business hours.
          (e) Upon at least thirty (30) days’ prior written notice to Tenant,
Landlord shall have the right to require Tenant to relocate the Generator, if in
Landlord’s opinion the Generator is interfering with any other tenant in the
Building. Any such relocation shall be performed by Tenant at Landlord’s
expense, and in accordance with all of the requirements of this Section.
          (f) By granting Tenant the rights under this Section, Landlord makes
no representation as to the legality of such Generator or its installation. In
the event that any federal, state, county, regulatory or other authority
requires the removal or relocation of such Generator, Tenant shall remove or
relocate the same at Tenant’s sole cost and expense, and Landlord shall under no
circumstances be liable to Tenant therefor.
     26.3 The Generator and the Communications Equipment may be used by Tenant
only in the conduct of Tenant’s customary business in the Premises and shall not
be made available by Tenant for use by any other tenant in the Building. No
assignee or subtenant (other than a Permitted Transferee) or any other tenant in
the Building shall have any rights pursuant to this Article.
     26.4 Tenant shall maintain such insurance as is appropriate with respect to
the installation, operation and maintenance of the Communications Equipment and
Generator.

52



--------------------------------------------------------------------------------



 



Landlord shall have no liability on account of any damage to or interference
with the operation of the Communications Equipment or Generator except for
physical damage caused by Landlord’s gross negligence or willful misconduct and
Landlord expressly makes no representations or warranties with respect to the
capacity for any Communications Equipment placed on the roof and/or on or in the
penthouse (if any) of the Building to receive or transmit signals. The operation
of the Communications Equipment and the Generator shall be at Tenant’s sole and
absolute risk. Tenant’s use and operation of the Communications Equipment and
Generator shall at all times be in compliance with all Laws, including without
limitation any rules or regulations of the Federal Communications Commission.
ARTICLE XXVII
OPTIONS TO RENEW
     27.1 Landlord hereby grants to Tenant the right, exercisable at Tenant’s
option, to renew the term of this Lease for up to two (2) additional periods,
each of five (5) years (each, a “Renewal Term”), for a maximum renewal period
not to exceed ten (10) years. If exercised, and if the conditions applicable
thereto have been satisfied, each Renewal Term shall commence immediately
following the end of the initial Lease Term provided in Section 3.1 of this
Lease or the then current Renewal Term, as applicable. The right of renewal
granted in this Lease to Tenant shall be subject to, and shall be exercised in
accordance with, the following terms and conditions of this Article XXVII.
     27.2 If Tenant elects to exercise its right of renewal with respect to any
Renewal Term, at its option, Tenant shall exercise such right by giving Landlord
written notice of the exercise thereof (each, “Tenant’s Renewal Notice”) not
less than thirteen (13) months and fifteen (15) days prior to the expiration of
the then-current Lease Term (as such Lease Term may have been previously
extended in accordance with this Article XXVII). In the event that Tenant’s
Renewal Notice is not given in a timely manner, Tenant’s right of renewal with
respect to all Renewal Terms shall lapse and be of no further force or effect.
Within fifteen (15) days after Landlord’s timely receipt of Tenant’s Renewal
Notice, Landlord shall provide Tenant with Landlord’s determination of the
annual base rent for the Premises being renewed, the escalation factor, lease
concessions (if any) and additional rent (collectively, the “Renewal Economic
Terms”) that shall be applicable during the applicable Renewal Term. The parties
shall have thirty (30) days after Tenant’s receipt of Landlord’s determination
in which to agree on the Renewal Economic Terms applicable during the applicable
Renewal Term. The parties shall attempt to agree upon an annual base rent
payable during the first year of the applicable Renewal Term which would equal
the applicable market rent, as well as the remainder of the Renewal Economic
Terms. Among the factors to be considered by the parties during such
negotiations shall be the general office rental market for office buildings of
comparable quality, size, age and location (“Comparable Buildings”) in the
vicinity of the Building (“Market Area”), including equitable adjustments for
any leasing concessions for renewals of leases (concessions for new leases shall
not be considered), base rental rates for renewals of leases, leasehold
improvements for renewals of leases, including allowances and build-out periods
(leasehold improvements for new leases shall not be considered) and brokerage
fees which are then prevalent for Comparable Buildings in the Market Area, but
are not to be included in the Renewal Economic Terms for the applicable Renewal
Term and other then relevant market factors. If during such thirty (30)-day
period the parties are unable, for any reason whatsoever, to agree on the
Renewal Economic Terms for the applicable Renewal Term, then Tenant shall have
the right to terminate its option to renew by delivery of written notice to
Landlord within two (2) business days after the expiration of such thirty
(30) day period, in which case Tenant’s rights under this Article XXVII shall
automatically lapse and be of no further force and effect. If Tenant does not or
fails to deliver such termination notice to Landlord within two (2) business
days after the expiration of such thirty (30) day period, then the following
shall apply:
          (a) Landlord and Tenant shall, within ten (10) days after the
expiration of the foregoing thirty (30)-day period, each appoint a disinterested
licensed real estate broker who shall (i) be licensed as a broker in the
District of Columbia, (ii) have at least ten (10) years of experience in
commercial real estate leasing in the District of Columbia, (iii) have
particular and current experience in the first-class office market in the Market
Area, and (iv) be recognized within the field as being reputable and ethical
(collectively, an “Appraiser”), provided, however, in no event shall any
Appraiser be a broker that either Landlord or Tenant (including any parent
company, subsidiary or affiliate of either Landlord or Tenant) has engaged
pursuant to a written agreement during the five (5) year period prior to
appointment of such Appraiser. Each party

53



--------------------------------------------------------------------------------



 



shall give written notice to the other within such ten (10) day period. If
either Landlord or Tenant shall fail timely to appoint an Appraiser, then the
single Appraiser appointed by one party shall proceed to make the determination
of the Renewal Economic Terms, in accordance with the terms and conditions
therefor set forth in the preceding paragraph of this Section 27.2. Such
Appraisers (or Appraiser) shall, within fifteen (15) days after the appointment
of the last of them to be timely appointed, complete their written
determinations of the Renewal Economic Terms in accordance with the terms and
conditions therefor set forth in the preceding paragraph of this Section 27.2,
and furnish the same to Landlord and Tenant. Each party shall pay the fees and
costs of the Appraiser appointed by it (however, if only one Appraiser is timely
appointed, the parties shall share the fees and costs of such Appraiser
equally).
          (b) If the valuations taken as a whole vary by five percent (5%) or
less of the higher value, then the Renewal Economic Terms shall be the average
of the two valuations. If the valuations (taken as a whole) vary by more than
five percent (5%) of the higher value, the two Appraisers shall within ten
(10) days after submission of the last appraisal report, appoint a third
disinterested Appraiser who shall meet all the criteria set forth in this
Section as an Appraiser with the same qualifications set forth for the original
two Appraisers described above. Such third Appraiser shall, within fifteen
(15) days after the appointment, make a determination of the Renewal Economic
Terms and submit an appraisal report to Landlord and Tenant. If the
determination by such third Appraiser is between the two previous
determinations, then the Renewal Economic Terms applicable to the applicable
Renewal Term shall be as set forth in the report from the third Appraiser; but
if the determination by such third Appraiser is not between the two previous
determinations, then the Renewal Economic Terms applicable to the Renewal Term
shall be the average of the two (2) closest valuations. All fees and costs
incurred in connection with the determination of the Renewal Economic Terms by
the third Appraiser shall be paid one half by Landlord and one half by Tenant.
     27.3 Within fifteen (15) business days after determination of the Economic
Terms in accordance with this Article, Landlord and Tenant each shall endeavor
in good faith to draft and execute an amendment to this Lease which shall state
the terms so agreed upon and modify any of the other terms of this Lease only as
may be necessary to reflect the terms of such renewal.
     27.4 Notwithstanding anything set forth in this Lease to the contrary, if
an Event of Default exists under this Lease on the date Tenant’s Renewal Notice
is given to Landlord or at any time thereafter prior to commencement of the
applicable Renewal Term there remains an uncured Event of Default (Landlord
being under no obligation to accept a cure), then, at Landlord’s option, the
applicable Renewal Term shall not commence and the term of this Lease shall
expire at the expiration of the then-current Lease Term.
     27.5 Tenant’s right of renewal under this Article XXVII may at all times be
fully exercised by and assignable to only a Permitted Transferee that has
assumed all of Tenant’s obligations under this Lease in its entirety. Except as
otherwise expressly permitted in the immediately preceding sentence, Tenant’s
right of renewal under this Article XXVII shall not be exercised by any other
transferee, sublessee or other assignee of Tenant.
     27.6 Tenant’s right of renewal under this Article XXVII is only applicable
to the entire Premises being leased by Tenant at the time of Tenant’s Renewal
Notice and not for any portion thereof.
ARTICLE XXVIII
EXPANSION OPTIONS
     28.1 Intentionally Omitted.
     28.2 (a) Tenant shall have the right to lease on the then-current terms and
conditions set forth in this Lease for the Premises (i.e., at the then-current
Base Rent (as escalated from time to time) on a per rentable square foot basis
and coterminous with the Lease Term for the initial Premises) an additional, and
approximately, Six Thousand (6,000) rentable square feet in the Building (the
“First Expansion Space”). The First Expansion Space will first be located in the
Massachusetts Ave. wing of the Building on the fifth (5th) floor, or if Tenant
is then leasing all of the fifth (5th) floor or if the fifth (5th) floor will
not accommodate all of the First Expansion Space due to Tenant’s leasing of the
balance of such floor, then the First Expansion Space (or the balance thereof
not located on the fifth (5th) floor, as applicable) will

54



--------------------------------------------------------------------------------



 



be located in the Massachusetts Ave. wing of the Building on the fourth (4th)
floor. The First Expansion Space shall be delivered by Landlord, and accepted by
Tenant, in its as-is condition and not subject to the requirements of Schedule I
of Exhibit B. So long as the First Expansion Space has remained unleased since
the date of this Lease, Tenant shall have until September 1, 2009 to provide
written notice to Landlord of Tenant’s irrevocable election to lease the First
Expansion Space on August 1, 2010. In the event that Landlord leases any of the
First Expansion Space (which Landlord shall have the right to do subject to
Sections 28.4 and 28.5 of this Lease) to a third party, Landlord shall cause any
lease for such portion of the First Expansion Space to terminate or expire
pursuant to the terms of the applicable lease between August 1, 2010 and
August 1, 2011 and Landlord shall provide written notice to Tenant, within
thirty (30) days of signing a lease for such space with a third party, of the
date (the “First Expansion Space Availability Date”) upon which such portion of
the First Expansion Space will become available for lease by Tenant and Tenant
shall provide written notice to Landlord not later than eleven (11) months prior
to the First Expansion Space Availability Date of Tenant’s irrevocable election
to lease the First Expansion Space. If Tenant properly and timely elects to
lease the First Expansion Space, Landlord shall have the right, in its sole
discretion and subject to the provisions of this Section 28, to determine the
date for delivery (which will occur during the period between (and including)
August 1, 2010 and August 1, 2011) and location of the First Expansion Space
(subject to the terms of this Section). The actual amount of the rentable square
feet in the First Expansion Space (subject to the terms of this Section) will be
promptly determined by Landlord’s architect using the same method of
determination as the determination of the initial Premises, subject to prompt
verification by Tenant’s architect. In the event Tenant fails to provide written
notice to Landlord of its election to lease the First Expansion Space as
required pursuant to this Section, the right to lease the First Expansion Space
set forth in this Section shall automatically lapse and be of no further force
or effect.
          (b) If Tenant leases the First Expansion Space in accordance with the
terms of this Section, Landlord shall provide Tenant with a tenant improvement
allowance for the First Expansion Space, on a per rentable square foot basis,
based on the applicable month of the Lease Year in which the First Expansion
Space will be delivered to Tenant as follows: (i) if delivered in the first
Lease Year, an amount of Fifty Dollars and No Cents ($50.00) per rentable square
foot; (ii) if delivered in the second Lease Year, an amount of Forty-Five
Dollars and No Cents ($45.00) per rentable square foot; (iii) if delivered in
the third Lease Year, an amount of Forty Dollars and No Cents ($40.00) per
rentable square foot; (iv) if delivered in the fourth Lease Year, an amount of
Thirty-Five Dollars and No Cents ($35.00) per rentable square foot; (v) if
delivered in the fifth Lease Year, an amount of Thirty Dollars and No Cents
($30.00) per rentable square foot; and (vi) if delivered in the sixth Lease
Year, an amount of Twenty-Five Dollars and No Cents ($25.00) per rentable square
foot, provided that the tenant improvement allowances set forth in this
Section 28.2(b) for each Lease Year shall be further pro rated and decreased by
Forty-One and Seven Tenths Cents ($0.417) each month during such Lease Year
based on the date the First Expansion Space will be delivered to Tenant (by way
of example only, if the space is delivered in the last month of the First Lease
Year, the tenant improvement allowance would be $45.42 ($50 — (11 months *
$0.417)). This tenant improvement allowance will also be subject to and paid by
Landlord in accordance with the terms of Exhibit B; provided, however,
notwithstanding anything to the contrary, Tenant shall not have the right to all
or any portion of the Additional Allowance with respect to the First Expansion
Space.
          (c) The commencement date (the date upon which Tenant is obligated to
commence paying Base Rent and additional rent) for the First Expansion Space
shall be the earlier to occur of: (a) the date Tenant commences beneficial
occupancy of any portion of the First Expansion Space; or (b) three (3) months
after Landlord delivers the First Expansion Space to Tenant in its as-is
condition as stated above. If Landlord does not deliver possession of the First
Expansion Space because another tenant or occupant fails to vacate such space,
Tenant’s election to lease such space will not be void or voidable and Landlord
shall not have any liability whatsoever, except that Landlord agrees to use
ongoing commercially reasonable efforts to cause such tenant or occupant to
vacate such space, provided that Tenant shall have the right to void its
election to lease the First Expansion Space by written notice to Landlord if
such space is not delivered to Tenant within one hundred eighty (180) days of
the First Expansion Space Availability Date, and provided further that if at any
time Tenant commences beneficial occupancy of any portion of the First Expansion
Space, then Tenant’s right to void its election will automatically lapse and be
of no further force and effect. Tenant will be deemed to have commenced
beneficial occupancy of the First Expansion Space when Tenant conducts business

55



--------------------------------------------------------------------------------



 



in the First Expansion Space. If such other tenant or occupant fails to timely
vacate such space, then if and to the extent Landlord actually receives any
hold-over rent (above any base rent and reimbursements of expenses) from such
tenant resulting from such failure to vacate (the “Other Tenant Holdover Rent”),
then within thirty (30) days after Landlord delivers and Tenant accepts the
First Expansion Space, Landlord shall deliver to Tenant, after deducting all of
its out-of-pocket costs and expenses (including without limitation reasonable
attorneys’ fees) incurred by Landlord in causing such occupant to vacate the
premises, fifty percent (50%) of such Other Tenant Holdover Rent. Promptly after
the commencement date for the First Expansion Space is ascertained, Landlord and
Tenant shall execute the certificate confirming such in substantially the form
attached hereto as Exhibit D.
          (d) If Tenant does not exercise its rights set forth in this Section,
Tenant shall not forfeit any of its other rights set forth in Article XXVIII of
this Lease.
          (e) Notwithstanding anything in this Section to the contrary, if an
Event of Default exists under this Lease on the date Tenant provides notice of
its election to lease the First Expansion Space or at the commencement of the
lease for the First Expansion Space there is an uncured Event of Default
(Landlord being under no obligation to accept a cure), then, at Landlord’s
option, Tenant’s right to lease the First Expansion Space shall lapse and be of
no further force or effect.
     28.3 (a) Tenant shall have the right to lease on the then-current terms and
conditions set forth in this Lease for the Premises (i.e., at the then-current
Base Rent (as escalated from time to time) on a per rentable square foot basis
and coterminous with the Lease Term for the initial Premises (with the same
rights granted to Tenant herein, subject to the terms of this Section 28.3, with
respect to the Premises, other than the Additional Allowance) an additional, and
approximately, Eleven Thousand Five Hundred (11,500) rentable square feet in the
Building (the “Second Expansion Space”). The Second Expansion Space will be
located in the Massachusetts Ave. wing of the Building on the fifth (5th) floor,
or if Tenant is then leasing all of the fifth (5th) floor or if the fifth (5th)
floor will not accommodate all of the Second Expansion Space due to Tenant’s
leasing of the balance of such floor, then the Second Expansion Space (or the
balance thereof not located on the fifth (5th) floor, as applicable) will be
located in the Massachusetts Ave. wing of the Building on the fourth (4th)
floor. If, and to the extent that the Second Expansion Space is on a floor upon
which Tenant is leasing space prior to Tenant exercising its rights under the
terms of this Section 28.2(a), then the applicable portion of the Second
Expansion Space on such floor will be contiguous to such space currently leased
by Tenant on such floor notwithstanding the foregoing specified location in the
Massachusetts Ave. wing of the Building. The Second Expansion Space shall be
delivered by Landlord, and accepted by Tenant, in its as-is condition and not
subject to the requirements of Schedule I of Exhibit B. So long as the Second
Expansion Space remains unleased, Tenant shall have until September 1, 2009 to
provide written notice to Landlord of Tenant’s irrevocable election to lease the
Second Expansion Space on August 1, 2010 and, in the event that Landlord leases
any of the Second Expansion Space (which Landlord shall have the right to do
from time to time subject to Sections 28.4 and 28.5 of this Lease) to a third
party, Landlord shall cause any lease for such portion of the Second Expansion
Space to terminate or expire pursuant to the terms of the applicable lease
between August 1, 2010 and August 1, 2013 and Landlord shall provide written
notice to Tenant, within thirty (30) days of signing a lease with a third party,
of the date (the “Second Expansion Space Availability Date”) upon which such
portion of the Second Expansion Space will become available for lease by Tenant
and Tenant shall provide written notice to Landlord not later than eleven
(11) months prior to the Second Expansion Space Availability Date of Tenant’s
irrevocable election to lease the Second Expansion Space. If Tenant properly and
timely elects to lease the Second Expansion Space, Landlord shall have the
right, in its sole discretion, to determine the date for delivery (which date
shall not be more than six (6) months after the Second Expansion Space
Availability Date) and location of the Second Expansion Space (subject to the
terms of this Section). The actual amount of the rentable square feet in the
Second Expansion Space will be promptly determined by Landlord’s architect using
the same method of determination as the determination of the initial Premises
and subject to prompt verification by Tenant’s architect. In the event Tenant
fails to provide written notice to Landlord of its election to lease the Second
Expansion Space as required pursuant to this Section, the right to lease the
Second Expansion Space set forth in this Section shall automatically lapse and
be of no further force or effect.

56



--------------------------------------------------------------------------------



 



          (b) If Tenant leases the Second Expansion Space in accordance with the
terms of this Section, Landlord shall provide Tenant with a tenant improvement
allowance for the Second Expansion Space, on a per rentable square foot basis,
based on the applicable month of the Lease Year in which the Second Expansion
Space will be delivered to Tenant as follows: (i) if delivered in the first
Lease Year, an amount of Fifty Dollars and No Cents ($50.00) per rentable square
foot; (ii) if delivered in the second Lease Year, an amount of Forty-Five
Dollars and No Cents ($45.00) per rentable square foot; (iii) if delivered in
the third Lease Year, an amount of Forty Dollars and No Cents ($40.00) per
rentable square foot; (iv) if delivered in the fourth Lease Year, an amount of
Thirty-Five Dollars and No Cents ($35.00) per rentable square foot; (v) if
delivered in the fifth Lease Year, an amount of Thirty Dollars and No Cents
($30.00) per rentable square foot; (vi) if delivered in the sixth Lease Year, an
amount of Twenty-Five Dollars and No Cents ($25.00) per rentable square foot;
(vii) if delivered in the seventh Lease Year, an amount of Twenty Dollars and No
Cents ($20.00) per rentable square foot; and (viii) if delivered in the eighth
Lease Year, an amount of Fifteen Dollars and No Cents ($15.00) per rentable
square foot, provided that the tenant improvement allowances set forth in this
Section 28.3(b) for each Lease Year shall be further pro rated and decreased by
Forty-One and Seven Tenths Cents ($0.417) each month during such Lease Year
based on the date the Second Expansion Space will be delivered to Tenant (by way
of example only, if the space is delivered in the last month of the First Lease
Year, the tenant improvement allowance would be $45.42 ($50 — (11 months *
$0.417)). This tenant improvement allowance will also be subject to and paid by
Landlord in accordance with the terms of Exhibit B; provided, however,
notwithstanding anything to the contrary, Tenant shall not have the right to all
or any portion of the Additional Allowance with respect to the Second Expansion
Space.
          (c) The commencement date (the date upon which Tenant is obligated to
commence paying Base Rent and additional rent) for the Second Expansion Space
shall be the earlier to occur of: (a) the date Tenant commences beneficial
occupancy of any portion of the Second Expansion Space; or (b) three (3) months
after Landlord delivers the Second Expansion Space to Tenant in its as-is
condition as stated above. If Landlord does not deliver possession of the Second
Expansion Space because another tenant or occupant fails to vacate such space,
Tenant’s election to lease such space will not be void or voidable and Landlord
shall not have any liability whatsoever, however, Landlord agrees to use ongoing
commercially reasonable efforts to cause such tenant or occupant to vacate such
space and provided that Tenant shall have the right to void its election to
lease the Second Expansion Space if the same is not delivered to Tenant within
one hundred and eighty (180) days of the Second Expansion Space Availability
Date, and provided further that if any time Tenant commences beneficial
occupancy of any portion of the Second Expansion Space, then Tenant’s right to
void its election will automatically lapse and be of no further force and
effect. Tenant will be deemed to have commenced beneficial occupancy of the
Second Expansion Space when Tenant conducts business in the Second Expansion
Space. If such other tenant or occupant fails to timely vacate such space, then
if and to the extent Landlord actually receives any hold-over rent (above any
base rent and reimbursements of expenses) from such tenant resulting from such
failure to vacate (the “Remaining Tenant Holdover Rent”), then within thirty
(30) days after Landlord delivers and Tenant accepts the Second Expansion Space,
Landlord shall deliver to Tenant, after deducting all of its out-of-pocket costs
and expenses (including without limitation reasonable attorneys’ fees) incurred
by Landlord in causing such occupant to vacate the premises, fifty percent (50%)
of such Remaining Tenant Holdover Rent. Promptly after the commencement date for
the Second Expansion Space is ascertained, Landlord and Tenant shall execute the
certificate confirming such in substantially the form attached hereto as
Exhibit D.
          (d) If Tenant does not exercise its rights set forth in this Section,
Tenant shall not forfeit any of its other rights set forth in Article XXVIII of
this Lease.
          (e) Notwithstanding anything in this Section to the contrary, if an
Event of Default exists under this Lease on the date Tenant provides notice of
its election to lease the Second Expansion Space or at the commencement of the
lease for the Second Expansion Space there is an uncured Event of Default
(Landlord being under no obligation to accept a cure), then, at Landlord’s
option, Tenant’s right to lease the Second Expansion Space shall lapse and be of
no further force or effect.
     28.4 (a) Following the Lease Commencement Date, Tenant shall have the right
under this Section 28.4(a) during the Lease Term (as may be renewed pursuant to
Section 27.1), provided this Lease is in full force and effect and no Event of
Default remains uncured at the

57



--------------------------------------------------------------------------------



 



time Tenant provides Landlord with notice of Tenant’s intention to exercise the
following right, to lease all additional space in the Building that Landlord
elects to lease to an unaffiliated third party following receipt of a bona fide
offer from such unaffiliated third party (the “First Refusal Space”); provided,
however, that (x) Tenant’s rights under the terms of this Section 28.4 are
subject to Landlord’s rights under Section 28.12, and (y) such First Refusal
Space shall only include the additional space in the Building that is on the
second (2nd), third (3rd), fourth (4th) and fifth (5th) floor of the Building
(collectively, the “Vacant Space”), subject to and in accordance with the
following terms and conditions:
          (b) Landlord shall promptly notify Tenant of the receipt by Landlord
of a bona fide offer to lease any portion of the First Refusal Space by a third
party, which offer contains economic terms which are acceptable to Landlord
(“Landlord’s Available Space Notice”), which Landlord’s Available Space Notice
shall identify the size and location of the available First Refusal Space.
Landlord’s Available Space Notice shall specify all of the terms and conditions
upon which Landlord is willing to lease such First Refusal Space to such third
party, including, without limitation, the annual base rent, escalation factor,
lease concessions (if any), additional rent and tenant improvement allowance
(collectively, the “ROFR Economic Terms”) for the First Refusal Space.
          (c) Tenant shall have a period of five (5) business days following
receipt of Landlord’s Available Space Notice to notify Landlord in writing if
Tenant elects to lease the First Refusal Space (each such election, “Tenant’s
ROFR Notice”). If Tenant does not agree upon the ROFR Economic Terms proposed by
Landlord, then Landlord shall have the right to lease the applicable First
Refusal Space to any third party, provided the same terms and conditions of such
lease equal at least ninety percent (90%) of the net effective terms and
conditions of the ROFR Economic Terms proposed by Landlord, and any further
rights of Tenant to lease such First Refusal Space will automatically lapse and
be of no further force or effect; provided, however, that if Landlord has not
executed a lease for the applicable First Refusal Space with a third party upon
terms and conditions equaling at least ninety percent (90%) of the net effective
terms and conditions of the ROFR Economic Terms as the ROFR Economic Terms
proposed by Landlord within one hundred eighty (180) days of providing Tenant
with Landlord’s Available Space Notice, Landlord shall re-offer the First
Refusal Space to Tenant upon the terms and conditions set forth in this Section
promptly upon Landlord’s receipt of another bona fide offer to lease the First
Refusal Space by a third party, which offer contains economic terms which are
acceptable to Landlord.
          (d) If Tenant leases any First Refusal Space under this Section,
Landlord shall deliver possession of the First Refusal Space to Tenant as
outlined in the ROFR Economic Terms proposed by Landlord, and the term with
respect to such First Refusal Space shall be coterminous with the Lease Term
then remaining for the balance of the Premises. Tenant’s right of first refusal
pursuant to this Section shall not apply during the last two (2) years of the
Lease Term or the last two (2) years of any renewal term. Landlord shall incur
no liability, and the expiration date of the term for which the First Refusal
Space is leased shall not be extended, if Landlord is unable to deliver
possession of the First Refusal Space to Tenant due to any holdover, tenant’s
refusal to vacate, or for any other reason. Any First Refusal Space leased by
Tenant under this Section shall be subject to all of the terms and conditions of
this Lease applicable to the initial Premises, except that the ROFR Economic
Terms shall be applicable thereto as determined in accordance with the foregoing
provisions of this Section.
          (e) In no event shall Tenant have the right to lease less than all of
the First Refusal Premises designated by Landlord.
          (f) Notwithstanding anything in this Section to the contrary, if an
Event of Default exists under this Lease on the date Tenant’s ROFR Notice is
given to Landlord or at the commencement of the lease for the First Refusal
Premises there is an uncured Event of Default (Landlord being under no
obligation to accept a cure), then, at Landlord’s option, Tenant’s right to
lease the First Refusal Premises shall lapse and be of no further force or
effect.
          (g) Tenant’s right of first refusal for the First Refusal Space shall
only apply to the Vacant Space. In addition, if any portion of the Vacant Space
is leased to a third party lessee on or subsequent to the date hereof, then
Tenant’s right of first refusal for such Vacant Space provided by this
Section 28.4 shall lapse and be of no further force or effect.

58



--------------------------------------------------------------------------------



 



     28.5 Provided this Lease is in full force and effect and no Event of
Default remains uncured at the time Tenant provides Landlord with notice of
Tenant’s intention to exercise the following right, Landlord agrees that Tenant
shall have the right, at any time and from time to time during the Lease Term,
to lease any additional space (subject to Landlord’s right to initially lease
such space and any renewal rights initially granted to such tenants) in the
Building (the “Additional Space”) upon the expiration (or earlier termination)
of the then current tenant’s lease of such space, subject to the following terms
and conditions:
          (a) Landlord shall notify Tenant of the availability of the Additional
Space not more than twelve (12) months prior to the date on which such
Additional Space shall become available.
          (b) For a period of fifteen (15) business days after receipt of any
such notice from Landlord, Tenant shall have the right to exclusively negotiate
with Landlord to lease the Additional Space from Landlord upon business terms
and conditions that are generally consistent with market rent for comparable
space in comparable buildings in the District of Columbia, neither Landlord nor
Tenant being obligated to enter into a lease for such space. The terms pursuant
to which Landlord would be willing to enter into a lease for such space,
regardless of whether Landlord and Tenant actually enter into such a lease are
the “Landlord Proposed Terms”.
          (c) If Landlord and Tenant do not enter into a written agreement to
lease the Additional Space within the fifteen (15) business day period provided
in Section 28.5(b) above, then Tenant’s rights under this Section shall be null
and void and of no further force or effect and Landlord shall have the right to
lease such space to any other person or entity upon any terms and conditions
which Landlord desires, in its discretion. Notwithstanding the foregoing terms
of this Subsection (c), if Landlord does not enter into a lease for the
Additional Space within one hundred eighty (180) days after the end of the
foregoing fifteen (15) business day negotiation period, then if the Landlord
intends to offer the space to a third party on monetary terms that are less than
ninety percent (90%) of the net effective terms (taking into consideration the
rent and other monetary components, such as tenant improvement allowances and
rent abatements) identified in the Landlord Proposed Terms, then prior to
leasing the Additional Space to such third party, Landlord will again notify
Tenant of the availability of such Additional Space and for a period of ten (10)
business days after receipt of such notice, Tenant shall again have the right to
exclusively negotiate with Landlord to lease the Additional Space, but neither
Landlord nor Tenant will be obligated to enter into a lease for such space;
thereafter, Landlord may lease the Additional Space to any party on any terms
Landlord determines in its sole discretion.
          (d) Notwithstanding anything in this Section to the contrary, if an
Event of Default is in existence on the date Landlord’s notice is given to
Tenant by Landlord or at the commencement of the term for such Additional Space
there is an uncured Event of Default (Landlord being under no obligation to
accept a cure), then, at Landlord’s option, Tenant’s right to lease the
Additional Space shall lapse and be of no further force or effect.
     28.6 Tenant’s rights under this Article XXVIII are personal to Blackboard
Inc. and may be exercised only by Blackboard Inc. and any Permitted Transferee
that has assumed all of Blackboard Inc.’s obligations under this Lease in its
entirety. Except as otherwise expressly permitted in the immediately preceding
sentence, Tenant’s rights under this Article XXVIII shall not be exercised by
any other transferee, sublessee or other assignee of Blackboard Inc.
     28.7 In the event that Tenant desires to lease additional space in the
Building and there is no other space available on (and including) the second
(2nd) through eighth (8th) floors of the Building for lease from Landlord,
Tenant shall have the right to negotiate with any other tenant in the Building
for a sublease or assignment of such tenant’s space in the Building and,
notwithstanding any rights Landlord might have under any lease with any other
tenant in the Building, Landlord shall not withhold its consent to any such
sublease or assignment to Tenant so long as there are no Events of Default then
occurring.
     28.8 Tenant’s rights under Section 28.5 are subject to any renewal,
extension and/or expansion rights of any other tenant occupying space in the
Building if such right is contained in such tenant’s initial lease.

59



--------------------------------------------------------------------------------



 



     28.9 Blackboard Inc. and/or its Permitted Transferee shall not be entitled
to exercise its rights under this Article XXVIII if at the time Tenant and/or
its Permitted Transferee would otherwise be entitled to exercise its rights,
Blackboard Inc. and/or its Permitted Transferee has subleased more than fifty
percent (50%) of the Premises to a third party (i.e., not a Permitted
Transferee).
     28.10 No abatements, allowances or other concessions shall apply with
respect to the First Refusal Space or the Additional Space except as stated
otherwise in the ROFR Economic Terms or as otherwise may be agreed by the
parties in calculating fair market rent.
     28.11 Any increase in the space leased by Tenant pursuant to this
Article XXVIII shall be evidenced by an amendment to this Lease indicating the
location and configuration of such space and adding such space to the Premises
on the terms and conditions specified in this Article XXVIII, which amendment
shall be drafted by Landlord, and Tenant shall endeavor in good faith to review
and execute the same within ten (10) business days after Tenant’s receipt
thereof.
     28.12 Landlord shall have the right to lease up to 57,000 rentable square
feet of above-grade space (including any space occupied by Landlord as of the
date hereof or in the future) on the first (1st), second (2nd) and/or third
(3rd) floors the Building to any affiliate of Landlord or any entity controlled
by or under common control with Landlord without affording Tenant any right to
lease such portion of the Building under Article XXVIII of this Lease.
     28.13 Landlord covenants and agrees that it shall not grant any other
tenant any rights in the Building which conflict with the rights of Tenant under
this Lease, including, without limitation, Tenant’s right to expand the Premises
and renew the Lease Term.
ARTICLE XXIX
STORAGE SPACE
     29.1 Tenant shall lease from Landlord during the Lease Term, approximately
one thousand (1,000) square feet of storage space as depicted on Exhibit P
attached hereto (the “Storage Space”). Commencing on the Lease Commencement
Date, Tenant shall pay the annual rent for such Storage Space set forth in
Section 1.5(b) hereof. The annual rent payable for such Storage Space shall be
payable in equal monthly installments in advance on the first day of each month.
Except as otherwise specified in this Section, all of the terms, covenants,
conditions and provisions of this Lease, except those contained in Section 5.1
and Exhibit B, shall apply to such Storage Space. Landlord shall, at Landlord’s
expense, partition the perimeter boundaries of the Storage Space with wire mesh,
and provide lighting and a wire mesh door, with building standard lock set
(keyed for Tenant’s use only), and fit out the Storage Space as required by Law
(including sprinklers), but Landlord shall not be obligated to provide any other
alterations or improvements to or for such Storage Space. In addition, Landlord
shall not be obligated to furnish any utilities or services to such Storage
Space except for electricity reasonably sufficient for lighting the Storage
Space. Tenant shall use any such Storage Space exclusively for storage purposes
consistent with a first-class office building and for no other use or purpose
and otherwise in accordance with this Lease (and in no event shall employees of
Tenant or other persons occupy or work from such Storage Space). Furthermore, in
no event shall Tenant store food, food products or other materials that may
attract rodents or other pests in the Storage Space. Landlord shall have the
right to change the location and configuration of the Storage Space from time to
time, provided that: (i) Landlord shall provide Tenant with substitute space of
similar nature and size elsewhere in the Building, which will not be any less
than approximately 1,000 square feet (the “Substitute Storage Space”),
(ii) Landlord shall provide Tenant no less than thirty (30) days advance written
notice of the date Tenant must vacate the existing Storage Space, (iii) Landlord
shall cause, at Landlord’s sole cost (and not as an Operating Expense) to be
fit-out and constructed in substantially the same condition as the initial
Storage Space, (iv) in no event will Tenant’s rent for the Storage Space
increase, and (v) Landlord shall, at Landlord’s expense, move the items stored
in the Storage Space to the Substitute Storage Space. Upon Landlord’s request,
Tenant shall promptly execute a reasonably acceptable amendment to the Lease
identifying the Substitute Storage Space.

60



--------------------------------------------------------------------------------



 



ARTICLE XXX
TERMINATION OPTION
     30.1 Subject to the provisions of this Article XXX, Tenant shall have the
one-time right, exercisable at its option, to terminate this Lease effective at
the expiration of the eighth (8th) Lease Year; provided, however, if the Lease
Term is extended to include the Abatement Extension Period in accordance with
the terms of this Lease, then such termination right will be effective at the
date that is two (2) years prior to the end of such extended Lease Term (as
compared to the expiration of the eighth (8th) Lease Year). Notwithstanding the
foregoing terms of this Section 30.1, if at any time, Tenant elects to renew the
term of this Lease in accordance with the terms of this Lease, then the
termination option granted by the terms of this Article XXX will automatically
terminate and be of no further force and effect. Tenant shall have no right to
terminate this Lease if an Event of Default exists at the time Tenant exercises
its termination right hereunder.
     30.2 Tenant may exercise its right of termination under this Article XXX by
(i) giving Landlord an irrevocable notice of termination at least twelve
(12) months prior to the date on which this Lease shall be so terminated (the
“Termination Notice”) and (ii) paying to Landlord, at the same time as it
delivers its Termination Notice to Landlord, a termination payment (the
“Termination Payment”). The Termination Payment is an amount equal to the sum of
(a) the unamortized portion (amortized over a straight line basis over the
number of months in the initial Term of the Lease (including the Abatement
Extension Period if applicable), or if such amount was provided after the date
of this Lease, over the remaining initial Term of the Lease (including the
Abatement Extension Period if applicable) from the date so provided), at the
rate of ten percent (10%) per annum, of the sum of (1) all tenant improvement
allowances provided by Landlord to Tenant pursuant to the terms of this Lease,
(2) any brokerage commissions paid by Landlord (capped at 3.75% of an amount
equal to the Base Rent for the full Lease Term less any abated Monthly Base
Rent, including any Base Rent for additional space leased by Tenant), and
(3) any unamortized elective tenant improvement allowances pursuant to
Section 5(b) of the Work Agreement attached hereto as Exhibit B, and, plus
(b) an amount equal to four (4) full months of Monthly Base Rent first occurring
after the effective date set forth in the Termination Notice. Landlord agrees to
provide Tenant with a written calculation of the Termination Payment within
thirty (30) days of Tenant’s request for such calculation.
     30.3 If the Termination Notice is not given timely or if the Termination
Payment is not made timely to Landlord, Tenant’s right of cancellation shall be
of no force or effect and this Lease shall continue through the full Lease Term.
If the Termination Notice is given timely and the Termination Payment is made
timely, this Lease shall terminate on the effective date set forth in the
Termination Notice. In such event, the effectiveness of such termination shall
not be impacted, and Tenant shall not owe any additional payment to Landlord,
notwithstanding either party’s subsequent determination that the amount of the
Termination Payment was inaccurate.
     30.4 Notwithstanding anything to the contrary in this Article XXX, Tenant
shall remain liable for any payments which may become due under the Lease prior
to the effective date of termination of this Lease.
     30.5 The provisions of this Article XXX are personal to Blackboard Inc. and
any Permitted Transferee that has assumed in writing all of Blackboard, Inc.’s
obligations under this Lease in its entirety, and may be exercised only by
Blackboard Inc. and such Permitted Transferee and not by any assignee or other
subtenant of Blackboard Inc.
[signatures on next page]

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal
as of the day and year first above written.

          WITNESS/ATTEST:  LANDLORD:            WASHINGTON TELEVISION CENTER
LLC, a
District of Columbia limited liability company         By:   WTC Realty, Inc., a
Delaware corporation,
its Managing Member       By:   /s/ Bruce Maher         Name:   Bruce Maher     
  Title:   VP Asset Management     

          WITNESS/ATTEST:  TENANT:

BLACKBOARD INC.,
a Delaware corporation
      By:   /s/ Mike Beach         Name:   Mike Beach        Title:   CFO     

62